Exhibit 10.1

AMENDMENT No. 2, dated as of August 24, 2012, to the Credit Agreement, dated as
of October 20, 2010, among DAVITA INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent (the
“Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Issuing Lender and Swingline
Lender, the other agents from time to time party thereto (as supplemented by the
Increase Joinder Agreement, dated as of August 26, 2011, and Amendment No. 1,
dated as of August 14, 2012, and as further amended, restated, modified and
supplemented from time to time, the “Credit Agreement”); capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein, including without limitation to create Tranche A-3 Term Loans (as
defined in Exhibit A) and Tranche B-2 Term Loans (as defined in Exhibit A) as
new classes of Term Loans under the Credit Agreement;

WHEREAS, Section 11.1 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes including to permit additional extensions of
credit to be included in the Credit Agreement;

WHEREAS, in connection with the consummation of the 2012 Transactions, the
Borrower has requested that (i) the Tranche A-3 Term Lenders (as defined in
Exhibit A) extend credit to the Borrower in the form of Tranche A-3 Term Loans
(as defined in Exhibit A) in an aggregate principal amount of $1,350,000,000 and
(ii) the Initial Tranche B-2 Term Lender (as defined in Exhibit A) extend credit
to the Borrower in the form of Tranche B-2 Term Loans (as defined in Exhibit A)
in an aggregate principal amount of $1,650,000,000, the proceeds of which shall
be used (x) to pay the consideration in connection with the Acquisition, (y) to
finance the 2012 Refinancing and (z) to pay fees and expenses in connection with
the foregoing and for other corporate purposes; and

WHEREAS, the Borrower has requested that additional amendments be made to the
Credit Agreement pursuant to Section 11.1 of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Section 1 Amendments. Subject to the satisfaction of the conditions
set forth in Section 4(a) hereof, as of the Amendment No. 2 Effective Date the
Credit Agreement is hereby amended as follows (the “Section 1 Amendments”):

(a) to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto; and

(b) to add, as a new Exhibit thereto, Exhibit Q attached to this Amendment.



--------------------------------------------------------------------------------

Section 2. Section 2 Amendments. Subject to the satisfaction of conditions set
forth in Section 4(b) hereof, as of the Amendment No. 2 Effective Date the
Credit Agreement is hereby amended as follows (the “Section 2 Amendments” and,
together with the Section 1 Amendments, the “Amendment”):

(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definition of “ECF Percentage” with the following:

““ECF Percentage” shall mean (i) with respect to any Fiscal Year at the end of
which the Leverage Ratio is greater than 4.25 to 1.00, 25%; and (ii) with
respect to any Fiscal Year at the end of which the Leverage Ratio is less than
or equal to 4.25 to 1.00, 0%.”

Section 3. Representations and Warranties, No Default. By its execution of this
Amendment, each Loan Party hereby certifies that prior to and immediately after
giving effect to this Amendment:

(a) the execution, delivery and performance by each Loan Party of this
Amendment, are within such Loan Party’s corporate, partnership or limited
liability company powers, as applicable, have been duly authorized by all
necessary corporate, partnership or limited liability company action, as
applicable, do not (i) contravene such Loan Party’s Constitutive Documents,
(ii) violate any Requirements of Law, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
material contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument binding on or affecting any Loan Party or any of its properties
that would reasonably be likely to have a Material Adverse Effect or (iv) except
for the Liens created under the Loan Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party;

(b) no Default or Event of Default exists, or will result from the execution of
this Amendment and the transactions contemplated hereby;

(c) each of the representations and warranties made by any Loan Party set forth
in Section 4 of the Credit Agreement or in any other Loan Document shall be true
and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the Execution Date and
the Amendment No.2 Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.

Section 4. Section 1 Amendments Effectiveness.

(a) The Section 1 Amendments shall become effective on the date (such date, if
any, the “Execution Date”) that the following conditions have been satisfied;
provided that the Section 1 Amendments shall not become operative until each of
the conditions set forth in clause (b) below have been satisfied in accordance
with their terms:

(i) Section 1 Amendment Consents. With respect to the Section 1 Amendments only,
the Administrative Agent shall have received executed signature pages hereto

 

-2-



--------------------------------------------------------------------------------

from Lenders constituting the Required Lenders and each Loan Party. Each Lender
that submits an executed counterpart hereto acknowledges and agrees that in the
absence of a change to the terms and conditions of this Amendment (including
Exhibit A hereto), in each case that is (x) materially adverse to the Lenders
and (y) made after the submission of executed counterpart, such submission is
irrevocable.

(b) The Amendment shall become operative on the date (such date, if any, the
“Amendment No. 2 Effective Date”) on which each of the following conditions have
been satisfied (provided that if such conditions are not satisfied on or prior
to the earlier of (x) November 30, 2012, subject to extension as set forth below
(the “Termination Date”) and (y) the time at which the Acquisition Agreement has
been irrevocably terminated, the Amendment shall terminate and no longer be in
effect; provided further that the Borrower may elect to extend the Termination
Date for an additional 30 days on no more than 3 occasions so long as (i) two
Business Days (as defined in the New Senior Notes Indenture (as defined in
Amendment No. 1)) prior to the scheduled Termination Date it provides written
notice to the Administrative Agent, (ii) the Borrower has extended the
Termination Date under the New Senior Notes Documents (as defined in Amendment
No. 1) and complied with all the requirements therein allowing for such
extension and (iii) the Termination Date (as defined in the Acquisition
Agreement) has been extended to match the extended Termination Date):

(i) Tranche B-2 Joinder Agreement. The Administrative Agent, the Borrower and
the Initial Term B-2 Lender shall have entered into the Tranche B-2 Joinder
Agreement (as defined in Exhibit A);

(ii) Tranche A-3 Joinder Agreement. The Administrative Agent, the Borrower and
the Tranche A-3 Term Lenders shall have entered into the Tranche A-3 Joinder
Agreement (as defined in Exhibit A).

(iii) Fees. The Administrative Agent shall have received from the Borrower (x) a
non-refundable fee (the “Consent Fee”), for the account of each Lender that has
delivered an executed signature page hereto prior to the Execution Date equal to
0.125% of the principal amount of Loans and Commitments, as applicable, held by
Lenders on the Execution Date, such Consent Fee to be payable on the Amendment
No. 2 Effective Date, and (y) all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Amendment No. 2 Effective Date;

(iv) Legal Opinions. the Administrative Agent shall have received, on behalf of
itself and the Lenders, an opinion of (i) Sidley Austin, LLP, special counsel
for the Loan Parties, (ii) Kim Rivera, General Counsel of the Borrower and
(iii) opinions of counsel for the Loan Parties in their jurisdictions of
organization as requested by the Administrative Agent (to the extent not already
covered by the opinions delivered pursuant to clauses (i) and (ii)) reasonably
satisfactory to the Administrative Agent , in each case, addressed to the
Administrative Agent and the Lenders and dated the Amendment No. 2 Effective
Date, with respect to such matters as the Administrative Agent may reasonably
request;

 

-3-



--------------------------------------------------------------------------------

(v) Officer’s Certificate. the Administrative Agent shall have received a
certificate of the Borrower dated as of the Amendment No. 2 Effective Date
signed by the chief executive officer and chief financial officer of the
Borrower, in the corporate capacity of such Responsible Officer, confirming
compliance with the conditions set forth in Section 5.2 of the Credit Agreement;

(vi) Closing Certificates. The Administrative Agent shall have received:

(1) a certificate of the secretary or assistant secretary of each Loan Party
dated the Amendment No. 2 Effective Date, certifying (A) that attached thereto
is a true and complete copy of each Constitutive Document of such Loan Party and
that either (x) such Constitutive Documents have not been altered since delivery
of such documents on the Closing Date (including certification, if any, by the
Secretary of State of the state of its organization delivered on the Closing
Date) or (y) such Constitutive Documents are in full force and effect on the
date hereof, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Agreement and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been further modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
the Agreement or any other document delivered in connection herewith on behalf
of such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (1));

(2) a certificate as to the good standing of each Loan Party, to the extent
requested by the Administrative Agent (in so-called “long-form” if available),
as of a recent date, from such Secretary of State (or other applicable
Governmental Authority); and

(3) such other documents as the Lenders or the Administrative Agent may
reasonably request (including bring-down good standing certificates);

(vii) Solvency Certificate. The Administrative Agent shall have received a
customary solvency certificate from the chief financial officer of the Borrower
that shall document the solvency of the Borrower and its subsidiaries (on a
consolidated basis) after giving effect to the 2012 Transactions and the other
transactions contemplated hereby;

(viii) Security Interests. The Collateral Agent shall have, unless extended in
its sole discretion, received:

 

-4-



--------------------------------------------------------------------------------

(1) all Pledged Collateral required to be delivered as a result of the
consummation of the Acquisition;

(2) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents and with respect to all UCC financing
statements required to be filed pursuant to the Loan Documents;

(3) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party as debtor and that are
filed in those state and county jurisdictions in which any property of any Loan
Party is located and the state and county jurisdictions in which any Loan Party
is organized or maintains its principal place of business and such other
searches that the Collateral Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents (other than Liens permitted pursuant to Section 7.1 or any other Liens
acceptable to the Collateral Agent); and

(4) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents;

(ix) Financings and Other Transactions.

(1) The 2012 Refinancing shall have been consummated or shall be consummated on
the Amendment No. 2 Effective Date, in each case in accordance with the terms
hereof and the terms of the Credit Agreement (as amended by Amendment No. 2),
without the waiver or amendment of any such terms not approved by the
Administrative Agent; provided that the Administrative Agent may waive or
shorten the time period for delivery of any required notice in connection with
the prepayment of Loans under the Credit Agreement;

(2) Prior to or substantially concurrently with the funding of the Tranche A-3
Term Loans and the Tranche B-2 Term Loans, the Acquisition shall be consummated
in accordance with the Acquisition Agreement;

(3) The Escrowed Funds shall have been released from the Escrow Account on the
Amendment No. 2 Effective Date; and

 

-5-



--------------------------------------------------------------------------------

(4) The Tranche A-3 Term Loans and the Tranche B-2 Term Loans shall have been
funded by the Tranche A-3 Term Lenders and the Tranche B-2 Term Lenders,
respectively.

(x) USA Patriot Act. The Administrative Agent shall have received, at least 5
days prior to the Amendment No. 2 Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, to the extent reasonably requested by the Lenders at least 10 days prior to
the Amendment No. 2 Effective Date; and

(xi) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.2 of the Credit Agreement with respect to each
of the Tranche A-3 Term Loans and the Tranche B-2 Term Loans; provided that the
Administrative Agent may waive or shorten the time period for delivery of such
Borrowing Notice.

Section 5. Section 2 Amendment Effectiveness. The Section 2 Amendments shall
become effective on the date that the following conditions have been satisfied;
provided that the Section 2 Amendments shall not become operative until each of
the conditions set forth in Section 4(b) above have been satisfied in accordance
with their terms:

(a) Section 2 Amendment Consents. With respect to the Section 2 Amendments only,
the Administrative Agent shall have received executed signature pages hereto
from Lenders constituting the Majority Facility Lenders with respect to each
Facility and each Loan Party. Each Lender that submits an executed counterpart
hereto acknowledges and agrees that in the absence of a change to the terms and
conditions of this Amendment (including Exhibit A hereto), in each case that is
(x) materially adverse to the Lenders and (y) made after the submission of
executed counterpart, such submission is irrevocable.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 7. Governing Law and Waiver of Right to Trial by Jury.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF). The jurisdiction and waiver of
right to trial by jury provisions in Section 11.12 of the Credit Agreement are
incorporated herein by reference mutatis mutandis.

 

-6-



--------------------------------------------------------------------------------

Section 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent or the Issuing Lenders, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of any such agreement or any other Loan Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect. Each Loan Party hereby expressly
acknowledges the terms of this Amendment and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby and (ii) its guarantee of the Obligations (including,
without limitation, in respect of the Tranche A-3 Term Loans and the Tranche B-2
Term Loans) under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, in respect
of the Tranche A-3 Term Loans and the Tranche B-2 Term Loans) pursuant to the
Security Documents. This Amendment shall constitute a Loan Document for purposes
of the Credit Agreement and from and after the Amendment No. 2 Effective Date,
all references to the Credit Agreement in any Loan Document and all references
in the Credit Agreement to “this Agreement,” “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. Each of
the Loan Parties hereby consents to this Amendment and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as amended hereby.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DAVITA INC.

By:

 

    /s/ James K. Hilger

 

Name: James K. Hilger

 

Title:   Interim Chief Financial Officer and

            Chief Accounting Officer

[Signature Page to Davita Amendment]



--------------------------------------------------------------------------------

CARROLL COUNTY DIALYSIS FACILITY, INC.

CONTINENTAL DIALYSIS CENTER, INC.

CONTINENTAL DIALYSIS CENTER OF SPRINGFIELD-FAIRFAX, INC.

DAVITA OF NEW YORK, INC.

DIALYSIS HOLDINGS, INC.

DIALYSIS SPECIALISTS OF DALLAS, INC.

DOWNRIVER CENTERS, INC.

DVA HEALTHCARE OF MARYLAND, INC.

DVA HEALTHCARE OF MASSACHUSETTS, INC.

DVA HEALTHCARE OF PENNSYLVANIA, INC.

DVA HEALTHCARE PROCUREMENT SERVICES, INC.

DVA HEALTHCARE RENAL CARE, INC.

DVA LABORATORY SERVICES, INC.

DVA OF NEW YORK, INC.

DVA RENAL HEALTHCARE, INC.

EAST END DIALYSIS CENTER, INC.

ELBERTON DIALYSIS FACILITY, INC.

FLAMINGO PARK KIDNEY CENTER, INC.

KNICKERBOCKER DIALYSIS, INC.

LIBERTY RC, INC.

LINCOLN PARK DIALYSIS SERVICES, INC.

MASON-DIXON DIALYSIS FACILITIES, INC.

PHYSICIANS DIALYSIS ACQUISITIONS, INC.

PHYSICIANS DIALYSIS, INC.

PHYSICIANS DIALYSIS VENTURES, INC.

RENAL LIFE LINK, INC.

RENAL TREATMENT CENTERS, INC.

RENAL TREATMENT CENTERS — CALIFORNIA, INC.

RENAL TREATMENT CENTERS — HAWAII, INC.

RENAL TREATMENT CENTERS — ILLINOIS, INC.

RENAL TREATMENT CENTERS — MID-ATLANTIC, INC.

RENAL TREATMENT CENTERS — NORTHEAST, INC.

RENAL TREATMENT CENTERS — WEST, INC.

RMS LIFELINE, INC.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

SHINING STAR DIALYSIS, INC.

THE DAVITA COLLECTION, INC.

TOTAL ACUTE KIDNEY CARE, INC.

TOTAL RENAL CARE, INC.

TOTAL RENAL LABORATORIES, INC.

TOTAL RENAL RESEARCH, INC.

TRC OF NEW YORK, INC.

TRC WEST, INC.

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

ALAMOSA DIALYSIS, LLC

GREENSPOINT DIALYSIS, LLC

By:

  RENAL TREATMENT CENTERS — SOUTHEAST, LP

Its:

  Manager

By:

  RENAL TREATMENT CENTERS, INC.

Its:

  General Partner

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance DAVITA — WEST, LLC

By:

  RENAL TREATMENT CENTERS, INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

[Signature Page to Amendment]



--------------------------------------------------------------------------------

DAVITA RX, LLC

DNP MANAGEMENT COMPANY, LLC

FORT DIALYSIS, LLC

HILLS DIALYSIS, LLC

KIDNEY CARE SERVICES, LLC

MAPLE GROVE DIALYSIS, LLC

NEPHROLOGY MEDICAL ASSOCIATES OF GEORGIA, LLC

PALO DIALYSIS, LLC

PATIENT PATHWAYS, LLC

TRC — INDIANA, LLC

TREE CITY DIALYSIS, LLC

VILLAGEHEALTH DM, LLC

By:

  TOTAL RENAL CARE, INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

FREEHOLD ARTIFICIAL KIDNEY CENTER, LLC

NEPTUNE ARTIFICIAL KIDNEY CENTER, LLC

By:

  DVA RENAL HEALTHCARE, INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance HOUSTON KIDNEY CENTER/TOTAL RENAL
CARE INTEGRATED SERVICE NETWORK LIMITED PARTNERSHIP

By:

  TOTAL RENAL CARE, INC.

Its:

  General Partner

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

[Signature Page to Amendment]



--------------------------------------------------------------------------------

NEW HOPE DIALYSIS, LLC

By:

  RENAL LIFE LINK, INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

NORTH ATLANTA DIALYSIS CENTER, LLC

SOUTHWEST ATLANTA DIALYSIS CENTERS, LLC

 

By:

  RENAL TREATMENT CENTERS — MID-ATLANTIC, INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

 

Chetan P. Mehta

Vice President of Finance

NORTH COLORADO SPRINGS DIALYSIS, LLC

ROCKY MOUNTAIN DIALYSIS SERVICES, LLC

SIERRA ROSE DIALYSIS CENTER, LLC

By:

  RENAL TREATMENT CENTERS — WEST, INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PHYSICIANS CHOICE DIALYSIS, LLC

By:

  PHYSICIANS MANAGEMENT, LLC

Its:

  Manager

By:

  PHYSICIANS DIALYSIS VENTURES, INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

PHYSICIANS CHOICE DIALYSIS OF ALABAMA, LLC

By:

  PHYSICIANS CHOICE DIALYSIS, LLC

Its:

  Manager

By:

  PHYSICIANS MANAGEMENT, LLC

Its:

  Manager

By:

  PHYSICIANS DIALYSIS VENTURES,   INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance PHYSICIANS MANAGEMENT, LLC

By:

  PHYSICIANS DIALYSIS VENTURES,   INC.

Its:

  Manager

By:

 

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

[Signature Page to Amendment]



--------------------------------------------------------------------------------

RENAL TREATMENT CENTERS — SOUTHEAST, L.P.

By:   RENAL TREATMENT CENTERS, INC. Its:   General Partner By:  

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

TOTAL RENAL CARE TEXAS LIMITED PARTNERSHIP

By:   TOTAL RENAL CARE, INC. Its:   General Partner By:  

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance WESTVIEW DIALYSIS, LLC By:   RENAL
TREATMENT CENTERS — ILLINOIS, INC. Its:   Manager By:  

    /s/ Chetan P. Mehta

  Chetan P. Mehta   Vice President of Finance

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By:  

/s/ Vanessa Chiu

  Name: Vanessa Chiu   Title: Executive Director

[Signature Page to Davita Amendment]



--------------------------------------------------------------------------------

     

                                                                   
                              ,

as a Lender

   By:   

 

      Name:       Title:

For any institution requiring a

second signatory:

  

 

By:

  

 

      Name:      

Title:

[Lender Signature Page to Davita Amendment]



--------------------------------------------------------------------------------

EXECUTION VERSIONExhibit A

 

 

 

$3,000,000,000

CREDIT AGREEMENT

Dated as of October 20, 2010

as Amended by Amendment No. 1 on August 14, 2012,

among

DaVita Inc.,

as Borrower,

The Guarantors Party Hereto,

The Lenders Party Hereto,

Credit Suisse AG

Barclays Bank PLC

Goldman Sachs Bank USA

Wells Fargo Bank, National Association,

Credit Agricole Corporate and Investment Bank

RBC Capital Markets*

Scotia Capital (USA) Inc.

SunTrust Robinson Humphrey, Inc.and

Union Bank, N.A.

as Co-Documentation Agents,

Bank of America, N.A.,

as Syndication Agent

andand

JPMorgan Chase Bank, N.A.,

as Administrative Agent and Collateral Agent

 

 

J.P. Morgan Securities LLC

Banc of America Securities LLC,

as Amendment No. 2 Sole Lead Arranger and Sole Bookrunner

and

Barclays Bank PLC,

Credit Suisse Securities (USA) LLC

Barclays Capital,

Goldman Sachs Bank USA,

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Morgan Stanley Senior Funding, Inc.,

SunTrust Robinson Humphrey, Inc. and

Wells Fargo Securities, LLC

as Joint Lead,

as

Amendment No. 2 Arrangers and Joint Bookrunners

 

 

 

 

* RBC Capital Markets is a marketing name for the corporate and investment
banking activities of Royal Bank of Canada and its subsidiaries



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1 DEFINITIONS

     12   

1.1

   Defined Terms      12   

1.2

   Classification of Loans      4152   

1.3

   Terms Generally      4152   

1.4

   Accounting Terms; GAAP      4153   

1.5

   Resolution of Drafting Ambiguities      4153   

1.6

   Exchange Rates; Currency Equivalents      4153   

1.7

   Additional Alternative Currencies      4253   

1.8

   Change of Currency      4254   

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     4355   

2.1

   Term Commitments      4355   

2.2

   Procedure for Term Loan Borrowing      4355   

2.3

   Repayment of Term Loans      4456   

2.4

   Revolving Commitments      4556   

2.5

   Procedure for Revolving Loan Borrowing      4557   

2.6

   Swingline Commitment      4658   

2.7

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      4658   

2.8

   Commitment Fees, etc.      4859   

2.9

   Termination or Reduction of Revolving Commitments      4960   

2.10

   Optional Prepayments      4961   

2.11

   Mandatory Prepayments and Commitment Reductions      5061   

2.12

   Conversion and Continuation Options      5263   

2.13

   Limitations on Eurodollar Tranches      5264   

2.14

   Interest Rates and Payment Dates      5364   

2.15

   Computation of Interest and Fees      5364   

2.16

   Inability to Determine Interest Rate      5365   

2.17

   Pro Rata Treatment and Payments      5465   

2.18

   Requirements of Law      5667   

2.19

   Taxes      5768   

2.20

   Indemnity      5969   

2.21

   Change of Lending Office      5970   

2.22

   Replacement of Lenders      5970   

2.23

   Repayment of Loans; Evidence of Debt      6071   

2.24

   Increase in Commitments      6171   

2.25

   Extensions of Term Loans and Revolving Commitments      6374   

2.26

   Defaulting Lenders      6576   

2.27

   Refinancing Amendments.      77   

SECTION 3 LETTERS OF CREDIT

     6778   

3.1

   LC Commitment      6778   

3.2

   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions     
6879   

3.3

   Fees and Other Charges      6879   

3.4

   Participations      6879   

 

-i-



--------------------------------------------------------------------------------

          Page  

3.5

   Reimbursement      6880   

3.6

   Obligations Absolute      6980   

3.7

   Disbursement Procedures      7081   

3.8

   Interim Interest      7081   

3.9

   Replacement of the Issuing Lender      7081   

3.10

   Cash Collateralization      7082   

3.11

   Provisions Related to Extended Alternative Currency Revolving Commitments   
  7182   

SECTION 4 REPRESENTATIONS AND WARRANTIES

     7183   

4.1

   Organization; Power      7183   

4.2

   Capital Stock; Subsidiaries      7283   

4.3

   Authorization; No Conflicts      7283   

4.4

   No Approvals      7284   

4.5

   Enforceability      7284   

4.6

   Litigation      7384   

4.7

   Financial Statements; Projections      7384   

4.8

   Properties      7385   

4.9

   Intellectual Property      7485   

4.10

   No Material Misstatements      7486   

4.11

   Margin Stock      7486   

4.12

   Investment Company Act      7586   

4.13

   Solvency      7586   

4.14

   Employee Benefit Plans      7586   

4.15

   Environmental Laws      7687   

4.16

   Taxes      7688   

4.17

   Government Reimbursement Programs; Medicare/Medicaid/Tricare      7788   

4.18

   Agreements      7890   

4.19

   Use of Proceeds      7890   

4.20

   Labor Matters      7890   

4.21

   Insurance      7990   

4.22

   Security Documents      7991   

4.23

   Anti-Terrorism Law      7991   

SECTION 5 CONDITIONS PRECEDENT

     8092   

5.1

   Conditions to Initial Credit Extension      8092   

5.2

   Conditions to All Credit Extensions      8294   

SECTION 6 AFFIRMATIVE COVENANTS

     8395   

6.1

   Reporting Requirements      8395   

6.2

   Compliance with Laws, Etc.      8697   

6.3

   Payment of Taxes, Etc.      8697   

6.4

   Compliance with Environmental Laws      8698   

6.5

   Insurance      8798   

6.6

   Preservation of Corporate Existence, Etc.      8899   

6.7

   Visitation Rights      8899   

6.8

   Keeping of Books      8899   

 

-ii-



--------------------------------------------------------------------------------

          Page  

6.9

   Maintenance of Properties, Etc.      8899   

6.10

   Transactions with Affiliates      8899   

6.11

   Use of Proceeds      8899   

6.12

   Additional Collateral; Additional Guarantors      88100   

6.13

   Security Interests; Further Assurances      90101   

6.14

   Information Regarding Collateral      91101   

6.15

   Ratings      91102   

SECTION 7 NEGATIVE COVENANTS

     91102   

7.1

   Liens, Etc.      91102   

7.2

   Debt      92104   

7.3

   Change in Nature of Business      95106   

7.4

   Mergers, Etc.      95106   

7.5

   Sales, Etc., of Assets      95106   

7.6

   Investments in Other Persons      98109   

7.7

   Restricted Payments      100111   

7.8

   Accounting Changes      101112   

7.9

   Prepayments of Other Debt; Modifications of Constitutive Documents and Other
Documents, etc.      102112   

7.10

   Negative Pledge      102113   

7.11

   Payment Restrictions Affecting Subsidiaries      103113   

7.12

   Non-Guarantor Domestic Subsidiaries      103114   

7.13

   Issuance of Additional Stock      103114   

7.14

   Anti-Terrorism Law; Anti-Money Laundering      104115   

7.15

   Embargoed Person      104115   

7.16

   Financial Covenants      104115   

SECTION 8 EVENTS OF DEFAULT

     105116   

8.1

   Events of Default      105116   

8.2

   Application of Proceeds      108119   

SECTION 9 THE AGENTS

     109119   

9.1

   Appointment and Authority      109119   

9.2

   Rights as a Lender      109120   

9.3

   Exculpatory Provisions      109120   

9.4

   Reliance by Agent      110121   

9.5

   Delegation of Duties      110121   

9.6

   Resignation of Agent      110121   

9.7

   Non-Reliance on Agent and Other Lenders      111122   

9.8

   No Other Duties, etc      111122   

SECTION 10 GUARANTEE

     111122   

10.1

   The Guarantee      111122   

10.2

   Obligations Unconditional      112123   

10.3

   Reinstatement      113124   

10.4

   Subrogation; Subordination      113124   

10.5

   Remedies      113124   

 

-iii-



--------------------------------------------------------------------------------

          Page  

10.6

   Instrument for the Payment of Money      113124   

10.7

   Continuing Guarantee      113124   

10.8

   General Limitation on Guaranteed Obligations      114125   

10.9

   Release of Guarantors      114125   

SECTION 11 MISCELLANEOUS

     114125   

11.1

   Amendments and Waivers      114125   

11.2

   Notices      116127   

11.3

   No Waiver; Cumulative Remedies      118129   

11.4

   Survival      118129   

11.5

   Expenses; Indemnity; Damage Waiver      118129   

11.6

   Successors and Assigns; Participations and Assignments      119130   

11.7

   Adjustments; Set-off      123133   

11.8

   Counterparts; Integration; Effectiveness      123134   

11.9

   Severability      123134   

11.10

   WAIVER OF JURY TRIAL      124134   

11.11

   GOVERNING LAW      124134   

11.12

   Submission to Jurisdiction; Waivers      124135   

11.13

   Acknowledgments      125135   

11.14

   Releases of Guarantees and Liens      125135   

11.15

   Confidentiality      125136   

11.16

   Headings      126136   

11.17

   USA PATRIOT Act      126136   

11.18

   Interest Rate Limitation      126136   

11.19

   Delivery of Addenda      126137   

11.20

   Third Party Beneficiary      126137   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:   

1.1

   Existing Letters of Credit

1.2

   Mandatory Cost

4.4

   Consents, Authorizations, Filings and Notices

4.8

   Real Property

7.1(c)

   Existing Liens

7.2(b)

   Existing Debt

7.6

   Investments EXHIBITS:    A   

Form of Security Agreement

B

   Form of Compliance Certificate

C

   Form of Solvency Certificate

D

   [Reserved]

E

   Form of Assignment and Assumption

F-1

   Form of Legal Opinion of Special Counsel

F-2

   Form of Legal Opinion of General Counsel

G

   Form of Prepayment Option Notice

H

   Form of Borrowing Request

I

   Form of Addendum

J

   Form of Exemption Certificate

K-1

   Form of Perfection Certificate

K-2

   Form of Perfection Certificate Supplement

L

   Form of Joinder Agreement

M

   Form of Intercompany Note

N-1

   Form of Revolving Loan Note

N-2

   Form of Tranche A Term Loan Note

N-3

   Form of Tranche B Term Loan Note

N-4

   Form of Swingline Note

O

   Form of LC Request

P

   Form of Interest Election Request

Q

   Form of First Lien Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT, dated as of October 20, 2010 (as amended by that certain
Increase Joinder Agreement on August 26, 2011, as further amended by Amendment
No. 1 on August 14, 20122012, and as may be further amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
DaVita Inc., a Delaware corporation (the “Borrower”), the Guarantors (as defined
in Section 1.1) party hereto, the several banks and other financial institutions
or entities from time to time lenders under this Agreement by execution hereof
or of an Addendum or pursuant to Section 11.19 (the “Lenders”), Credit Suisse
AG, Barclays Bank PLC, Goldman Sachs Bank USA and Wells Fargo Bank, National
Association, as co-documentation agents (in such capacity, the “Documentation
Agents”), Bank of America, N.A., as syndication agent (in such capacity, the
“Syndication Agent”), and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent.1

WITNESSETH:

WHEREAS, the Borrower, the guarantors party thereto, the lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, are party to that certain credit agreement, dated as of
October 5, 2005, as amended and restated as of February 23, 2007 (the “Existing
Credit Agreement”);

WHEREAS, the Borrower has made a tender offer (the “Tender Offer”) for any and
all of its outstanding 6-5/8% senior notes due 2013 (the “Existing Senior
Notes”) and 7-1/4% senior subordinated notes due 2015 (the “Existing Senior
Subordinated Notes” and together with the Existing Senior Notes, the “Existing
Notes”);

WHEREAS, in connection with the Transactions, the Borrower will issue
(i) $775,000,000 aggregate principal amount of 6-3/8% Senior Notes due 2018 (the
“2018 Notes”) and (ii) $775,000,000 aggregate principal amount of 6-5/8% Senior
Notes due 2020 (collectivelythe “2020 Notes” and, together with the 2018 Notes,
the “Senior Notes”), in each case, pursuant to the Senior Notes Indenture.;

WHEREAS, in connection with the consummation of the Transactions, the Borrower
has requested the Lenders to extend credit in the form of (a) Tranche A Term
Loans on the Closing Date, in an aggregate principal amount of $1,000,000,000,
(b) Tranche B Term Loans on the Closing Date in an aggregate principal amount of
$1,750,000,000, (c) Dollar Revolving Commitments in an aggregate principal
amount of $100,000,000 and (d) Alternative Currency Revolving Commitments in an
aggregate principal amount of $150,000,000; and

WHEREAS, in connection with the 2012 Transactions, the Borrower will issue 5.75%
Senior Notes due 2022 pursuant to the New Senior Notes Indenture;

WHEREAS, in connection with the consummation of the 2012 Transactions, the
Borrower has requested the Lenders to extend additional credit in the form of
(a) Tranche A-3 Term Loans on the Amendment No. 2 Effective Date, in an
aggregate principal amount of $1,350,000,000 and (b) Tranche B-2 Term Loans on
the Amendment No. 2 Effective Date in an aggregate principal amount of
$1,650,000,000; and

 

1 

Note that this blackline is run against an unofficial conformed copy of the
Credit Agreement which included the Tranche A-2 Term Loans.



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 4.19.

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Lender is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2012 Refinancing” shall mean (i) the repayment of all outstanding Debt under
the Tranche A-2 Term Facility and (ii) the repayment of all outstandingcertain
Debt of Healthcare Partners Holdings, LLC.

“2012 Transactions” shall mean collectively, (a) the Acquisition and other
related transactions contemplated by the Acquisition Agreement, (b) the funding
of newthe Tranche A-3 Term Loans and the Tranche B-2 Term Loans on the Amendment
No. 2 Effective Date and the execution and delivery of an Amendment No. 2 to the
Credit Agreementbe entered into on the Amendment No. 2 Effective Date; (c) the
2012 Refinancing; (d) the issuance of the New Senior Notes; (e) the payment of
all fees and expenses owing in connection with the foregoing.

“2018 Notes” shall have the meaning given to such term in the recitals hereto.

“2020 Notes” shall have the meaning given to such term in the recitals hereto.

“ABR” shall mean for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus
 1/2 of 1% and (c) the Eurodollar Base Rate applicable on such day (or, if such
date is not a Business Day, the immediately preceding Business Day) if a
Eurodollar Loan with an Interest Period of one month were being made on such day
plus 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Person serving as
Administrative Agent as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by the Person serving as Administrative Agent in connection with
extensions of credit to debtors). Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively. Notwithstanding the foregoing, the
ABR with respect to (i) any Tranche B Term Loan will be deemed to be 2.50% per
annum if the ABR calculated pursuant to this definition would otherwise be less
than 2.50% per annum and (ii) any Tranche AB-2 Term Loan or Tranche B-2 Term
Loan will be deemed to be 2.00% per annumthe amount set forth in the Tranche B-2
Joinder Agreement if the ABR calculated pursuant to this definition would
otherwise be less than 1.00% per annumsuch amount.

 

-2-



--------------------------------------------------------------------------------

“ABR Loans” shall mean Loans the rate of interest applicable to which is based
upon the ABR. ABR Loans shall be denominated in Dollars.

“Acquisition” shall mean the acquisition of Healthcare Partners Holdings, LLC
pursuant to the Acquisition Agreement.

“Acquisition Agreement” shall mean the Agreement and Plan of Merger (together
with all exhibits and schedules thereto, collectively, the “Acquisition
Agreement”), dated as of May 20, 2012, among the Borrower, Seismic Acquisition
LLC, a newly formed limited liability company (“Merger Sub”) and a wholly-owned
subsidiary of the Borrower, and Healthcare Partners Holdings, LLC (“Healthcare
Partners”).

“Addendum” shall mean an instrument in the form of Exhibit I by which a Lender
becomes a party to this Agreement on the Closing Date.

“Additional Escrow Amount” shall mean an amount equal to (a) all interest that
could accrue on the New Senior Notes from and including the date of issuance
thereof to and including the Termination Date and (b) all fees and expenses that
are incurred in connection with the issuance of the New Senior Notes and all
fees, expenses or other amounts payable in connection with the New Senior Notes
Redemption.

“Additional Excluded Taxes” shall have the meaning given to such term in
Section 2.19.

“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Debt pursuant to a Refinancing Amendment in accordance with Section 2.27,
provided that each Additional Refinancing Lender shall be subject to the
approval of (i) the Administrative Agent, such approval not to be unreasonably
withheld or delayed, to the extent that each such Additional Refinancing Lender
is not then an existing Lender, an Affiliate of a then existing Lender or an
Approved Fund, (ii) in the case of any Other Revolving Commitments, the Issuing
Lender and the Swingline Lender and (iii) the Borrower.

“Adjustment Date” shall have the meaning given to such term in the definition of
“Pricing Grid.”

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person shall mean
the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents” shall mean, collectively, the Syndication Agent, the Documentation
Agents, the Collateral Agent and the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Aggregate Exposure” shall mean with respect to any Lender at any time, an
amount equal to the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (ii) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” shall mean with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” shall have the meaning given to such term in the preamble hereto.

“Alternative Currency” shall mean each of Dollars, Euro and Sterling and each
other currency that is approved in accordance with Section 1.7.

“Alternative Currency Equivalent” shall mean at any time, with respect to any
amount denominated in Dollars, (i) if the applicable Alternative Currency is
other than Dollars, the equivalent amount thereof in such Alternative Currency
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars or (ii) if the applicable
Alternative Currency is Dollars, such amount.

“Alternative Currency Revolving Commitment” shall mean, as to any Lender, the
obligation of such Lender, if any, to make Alternative Currency Revolving Loans
and participate in Swingline Loans and Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Alternative Currency Revolving Commitment” on such Lender’s Addendum,
in an Increase Joinder or in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

“Alternative Currency Revolving Extensions of Credit” shall mean, as to any
Alternative Currency Revolving Lender at any time, an amount equal to the sum of
(a) the aggregate principal amount of all Alternative Currency Revolving Loans
held by such Lender then outstanding, (b) such Lender’s Alternative Currency
Revolving Percentage of the LC Obligations then outstanding and (c) such
Lender’s Alternative Currency Revolving Percentage of the aggregate principal
amount of Swingline Loans then outstanding.

“Alternative Currency Revolving Facility” shall mean the Alternative Currency
Revolving Commitments and the Alternative Currency Revolving Loans made
thereunder.

“Alternative Currency Revolving Lender” shall mean each Lender that has an
Alternative Currency Revolving Commitment or holds Alternative Currency
Revolving Loans.

“Alternative Currency Revolving Loans” shall have the meaning given to such term
in Section 2.4(a).

“Alternative Currency Revolving Percentage” shall mean, as to any Alternative
Currency Revolving Lender at any time, the percentage which such Lender’s
Alternative Currency Revolving Commitment then constitutes of the Total
Alternative Currency Revolving Commitments or, at any time after the Alternative
Currency Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Alternative Currency
Revolving Loans then

 

-4-



--------------------------------------------------------------------------------

outstanding constitutes of the aggregate principal amount of the Alternative
Currency Revolving Loans then outstanding; provided that, in the event that the
Alternative Currency Revolving Loans are paid in full prior to the reduction to
zero of the Total Alternative Currency Revolving Extensions of Credit, the
Alternative Currency Revolving Percentages shall be the Alternative Currency
Revolving Percentages in effect immediately prior to such payment in full.

“Amendment No. 2” shall mean Amendment No. 2, dated as of August 24, 2012, to
this Agreement.

“Amendment No. 2 Effective Date” shall mean the date on which all the conditions
have been satisfied pursuant to Section 4(b) of Amendment No. 2.

“Amendment No. 2 Lead Arrangers” shall mean J.P. Morgan Securities LLC, Barclays
Bank PLC, Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc.,
SunTrust Robinson Humphrey, Inc. and Wells Fargo Securities, LLC.

“Anti-Terrorism Laws” shall have the meaning given to such term in Section 4.23.

“Applicable Margin” shall mean, for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans and Swingline Loans

     1.75 %      2.75 % 

Tranche A Term Loans

     1.75 %      2.75 % 

Tranche B Term Loans

     2.00 %      3.00 % 

Tranche A-2 Term Loans

     2.50 %      3.50 % 

provided; that the Applicable Margins for (i) the Tranche A-3 Term Loans shall
be set forth in the Tranche A-3 Joinder Agreement and (ii) the Tranche B-2 Term
Loans shall be set forth in the Tranche B-2 Joinder Agreement; provided further
that (i) on and after the first Adjustment Date occurring after the completion
of the Fiscal Quarter of the Borrower ending June 30, 2011, the Applicable
Margin in respect of all Loans (other than the Tranche B Term Loans, Tranche A-3
Term Loans and Tranche AB-2 Term, Loans) will be determined pursuant to the
Pricing Grid and (ii) during any period in which the Borrower’s corporate family
rating from Moody’s is Ba2 or better and the Borrower’s corporate credit rating
from S&P is BB or better, in each case with a positive or stable outlook, the
Applicable Margin with respect to (x) Tranche B Term Loans shall be reduced to
(A) 1.75% for ABR loans and (B) 2.75% for Eurodollar Loans and (y) Tranche A-2
Term Loans shall be reduced to (A) 2.25% for ABR loans and (B) 3.25% for
Eurodollar Loans; provided that each change in the Applicable Margin with
respect to Tranche B Term Loans and Tranche A-2 Term Loans, as applicable,
resulting from a change in the such rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of written notice thereof and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

“Applicable Time” shall mean with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

-5-



--------------------------------------------------------------------------------

“Application” shall mean an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund” shall have the meaning given to such term in Section 11.6(b).

“Asset Sale” shall mean any Disposition of property (including sales and
issuances of Capital Stock of any Subsidiary (other than sales and issuances
that do not decrease the percentage ownership of the Borrower and its
Subsidiaries in each class of Capital Stock of such Subsidiary)) or series of
related Dispositions of property (excluding any such Disposition permitted by
clause (a), (b), (c), (d), (e), (i) or (j)(ii) of Section 7.5) that yields Net
Cash Proceeds to any Group Member (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $10,000,000 (provided that the issuance and sale of the
Borrower’s stock by the Borrower shall not be deemed an “Asset Sale”).

“Assignee” shall have the meaning given to such term in Section 11.6(b).

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit E.

“Available Amount” shall mean at any time, an amount equal to the sum of
Borrower’s Share of Excess Cash Flow for each Fiscal Year commencing with the
Fiscal Year ending December 31, 2011.date, an amount equal to (a) Cumulative
Consolidated Net Income minus (b) the aggregate sum of (i) Investments made
pursuant to Section 7.6(k)(ii) outstanding as of such date, (ii) the amount of
purchases, redemptions, acquisitions, dividends and distributions made pursuant
to Section 7.7(d)(ii) as of such date and (iii) the amount of payments,
prepayments, redemptions or acquisitions of Debt pursuant to
Section 7.9(a)(ii)(y) as of such date. For the avoidance of doubt, if the
Available Amount is a negative amount, it shall not reduce availability
hereunder under any other exception or provision not based on the Available
Amount.

“Available Alternative Currency Revolving Commitment” shall mean as to any
Alternative Currency Revolving Lender at any time, an amount equal to (a) such
Lender’s Alternative Currency Revolving Commitment then in effect minus (b) such
Lender’s Alternative Currency Revolving Extensions of Credit then outstanding;
provided that in calculating any Lender’s Alternative Currency Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Alternative Currency Revolving Commitment pursuant to Section 2.8(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

“Available Dollar Revolving Commitment” shall mean as to any Dollar Revolving
Lender at any time, an amount equal to (a) such Lender’s Dollar Revolving
Commitment then in effect minus (b) such Lender’s Dollar Revolving Extensions of
Credit then outstanding.

“Available Revolving Commitment” shall mean, collectively, the Available Dollar
Revolving Commitment and the Available Alternative Currency Revolving
Commitment.

“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.

 

-6-



--------------------------------------------------------------------------------

“Bankruptcy Event” shall mean, with respect to any Person, such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
if such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Benefitted Lender” shall have the meaning given to such term in
Section 11.7(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning given to such term in the preamble hereto.

“Borrower’s Share of Excess Cash Flow” shall mean for any Fiscal Year the
product of (A) Excess Cash Flow for such Fiscal Year multiplied by (B) a
percentage equal to 100% minus the ECF Percentage for such Fiscal Year.

“Borrowing Date” shall mean any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” shall mean a Borrowing Request substantially in the form of
Exhibit H.

“Business Associate Agreement” shall have the meaning given to such term in
Section 5.1(k).

“Business Day” shall mean (i) with respect to Obligations denominated in
Dollars, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to Obligations denominated in an Alternative Currency (other than
Dollars), a day on which banks are open for general business in London and, in
each case,

(a) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;

 

-7-



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurodollar Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
means (i) a TARGET Day and (ii) a day on which banks are open for general
business in London;

(c) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Sterling, means any such day on which dealings in deposits in
Sterling are conducted by and between banks in the London or other applicable
offshore interbank market for Sterling; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in Sterling in respect of a Eurodollar Loan denominated in Sterling, or any
other dealings in Sterling to be carried out pursuant to this Agreement in
respect of any such Eurodollar Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in
London.

“Capital Assets” shall mean with respect to any Person, all equipment, fixed
assets and Real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

“Capital Expenditures” shall mean with respect to any Person for any period, all
expenditures made directly or indirectly by such Person during such period for
Capital Assets related to maintaining, replacing or repairing existing property
or assets (including any Dialysis Facility) of such Person (whether paid in cash
or other consideration or accrued as a liability), but, for the avoidance of
doubt, excluding any Investments permitted by Section 7.6(e), (f) or, (k) and
(m) and development of the Denver Headquarters. For purposes of this definition,
the purchase price of equipment or other fixed assets that are purchased
simultaneously with the trade-in of existing assets or with insurance proceeds
shall be included in Capital Expenditures only to the extent of the amount by
which such purchase price exceeds the credit granted by the seller of such
assets for the assets being traded in at such time or the amount of such
insurance proceeds, as the case may be.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Lease” shall mean any lease with respect to which the lessee is
required to recognize concurrently the acquisition of property or an asset and
the incurrence of a liability in accordance with GAAP (provided that, if there
is a change in GAAP with respect to “Capitalized Leases” after the date of this
Agreement and the Borrower shall deliver an irrevocable written notice electing
to disregard such change, each reference in this Agreement to a “Capitalized
Lease” shall be determined based on GAAP as in effect on the date of this
Agreement; provided further that if there is a change in GAAP with respect to
“Capitalized Leases” after the date of this Agreement, the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation
between the calculation of any affected item in amounts required to be reported
under Sections 6.01(b) and (c) (including any Compliance Certificate) before and
after giving effect to such change in GAAP).

“Capitalized Lease Obligations” shall mean with respect to any Capitalized
Lease, the amount required to be capitalized in the financial statements of the
lessee in accordance with GAAP (provided that, each reference in this Agreement
to “Capitalized Lease Obligations” shall be determined

 

-8-



--------------------------------------------------------------------------------

based on GAAP as in effect on the date of this Agreement; provided that if there
is a change in GAAP with respect to “Capitalized Lease Obligations” after the
date of this Agreement, the Borrower shall provide to the Administrative Agent
and the Lenders a written reconciliation between the calculation of any affected
item in amounts required to be reported under Sections 6.01(b) and
(c) (including any Compliance Certificate) before and after giving effect to
such change in GAAP).

“Cash Equivalents” shall mean (a) securities with maturities of one year or less
from the date of acquisition, issued, fully guaranteed or insured by the United
States of America (or any agency or instrumentality thereof), or any foreign
government or supranational organization, in each case, rated AAA by S&P and Aaa
by Moody’s, (b) securities with maturities of one year or less from the date of
acquisition issued, fully guaranteed by any State of the United States of
America or any political subdivision thereof either (i) rated at least AA- or
SP1 by S&P or Aa3 or MIG1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments or (ii) fully collateralized by
securities described in clause (a) and/or cash, (c) certificates of deposit,
time deposits, overnight bank deposits, bankers’ acceptances and repurchase
agreements issued by a Qualified Issuer or fully insured or guaranteed by the
United States of America (or any agency or instrumentality thereof) to the
extent the same are backed by the full faith and credit of the United States of
America having maturities of 270 days or less from the date of acquisition,
(d) commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of investments,
and having maturities of 270 days or less from the date of acquisition,
(e) money market accounts or funds, a substantial portion of the assets of which
constitute Cash Equivalents described in clauses (a) through (d) above, with,
issued by or managed by Qualified Issuers, (f) money market accounts or funds, a
substantial portion of the assets of which constitute Cash Equivalents described
in clauses (a) through (d) above, which money market accounts or funds have net
assets of not less than $500,000,000 and have the highest rating available of
either S&P or Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of investments and (g) money market accounts or funds rated
at least AA by S&P and at least Aa by Moody’s.

“Cash Flow from Operating Activities” shall mean the net cash provided by
operating activities of the Borrower and its Subsidiaries, determined on a
Consolidated basis in accordance with GAAP, as set forth on the financial
statements delivered by the Borrower pursuant to Section 6.1(b).

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, purchasing card, travel and
entertainment card, credit or debit card, electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

-9-



--------------------------------------------------------------------------------

“Change in Law” shall have the meaning given to such term in Section 2.18(b).

“Change of Control” shall mean at any time:

(a) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) (i) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of Voting Interests in the
Borrower (including through securities convertible into or exchangeable for such
Voting Interests) representing 35% or more of the combined voting power of all
of the Voting Interests in the Borrower (on a fully diluted basis) or
(ii) otherwise has the ability, directly or indirectly, to elect a majority of
the Board of Directors of the Borrower;

(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Borrower (together with
any new directors whose election to such Board of Directors or whose nomination
for election was approved by a vote of a majority of the members of the Board of
Directors of the Borrower, which members comprising such majority were either
directors at the beginning of such period or were elected or nominated by such
directors) have ceased for any reason to constitute a majority of the Board of
Directors of the Borrower; or

(c) the occurrence of a Specified Change of Control;

provided that notwithstanding the foregoing the occurrence of a reorganization
that results in all the Capital Stock of the Borrower being held by a Parent
Entity shall not result in a Change of Control; provided further that the
shareholders of the Parent Entity immediately after such reorganization are
substantially the same as the shareholders of the Borrower (with substantially
equivalent ownership percentages) immediately preceding such reorganization.

“Charges” shall have the meaning given to such term in Section 11.18.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Sections 5.1 and 5.2 shall have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document
provided; that the Collateral shall not include the Escrowed Funds, the Escrow
Account or any of the New Senior Notes Documents.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties and the Issuing Lender, and its
successors.

“Commitment” shall mean, as to any Lender, the sum of the Tranche A Term
Commitment, the Tranche B Term Commitment, the Tranche A-3 Term Commitment, the
Tranche B-2 Term Commitment and the Revolving CommitmentsCommitment of such
Lender and any Commitment extended by such Lender as provided in Section 2.24.

“Commitment Fee Rate” shall mean  1/2 of 1% per annum; provided that on and
after the first Adjustment Date occurring after the completion of the first
Fiscal Quarter of the Borrower ending at least three months after the Closing
Date, the Commitment Fee Rate will be determined pursuant to the Pricing Grid.

 

-10-



--------------------------------------------------------------------------------

“Communications” shall have the meaning given to such term in Section 11.2(d).

“Compliance Certificate” shall mean a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 11.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated October 2010, and furnished to certain Lenders.

“Consolidated” or “consolidated” shall mean the consolidation of accounts in
accordance with GAAP.; provided that, except for purposes of Consolidated
financial statements delivered pursuant to Section 6.1, the Physician Groups
(and their respective Subsidiaries) will not be Consolidated for any purpose
under the Loan Documents.

“Consolidated Current Assets” shall mean at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities” shall mean at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Debt consisting of Revolving Loans or
Swingline Loans to the extent otherwise included therein.

“Consolidated EBITDA” shall mean with respect to any Person for any period, the
amount equal to the sum of (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period plus (b) the sum of each of the following
expenses that have been deducted in the determination of the Consolidated Net
Income of such Person and its Subsidiaries for such period: (i) the Consolidated
Interest Expense of such Person and its Subsidiaries for such period and any
cash charges for refinancing any of the Obligations, (ii) all income tax expense
(whether federal, state, local, foreign or otherwise) of such Person and its
Subsidiaries for such period, (iii) all depreciation expense of such Person and
its Subsidiaries for such period, (iv) all amortization expense of such Person
and its Subsidiaries for such period, (v) cash fees, expenses, charges, debt
extinguishment costs and other costs incurred in connection with the
Transactions; provided that such fees, expenses, charges and costs are expensed
before January 1, 2011, (vi) all non-cash charges otherwise deducted in
determining the Consolidated Net Income of such Person and its Subsidiaries for
such period (excluding any non-cash charge that

 

-11-



--------------------------------------------------------------------------------

results in an accrual of a reserve for cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period not
included in the calculation); provided that for any period, the amount of
non-cash charges arising from the write-off of current assets shall not be
included in this subclause (vi), (vii) consolidated expenses for valuation
adjustments or impairment charges, (viii) all expenses and charges relating to
non-controlling interests and equity income in Subsidiaries, (ix) all
extraordinary losses subtracted in determining the Consolidated Net Income of
such Person and its Subsidiaries for such period, (x) any losses of a Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has
an ownership interest that is accounted for using the equity method and,
(xi) cash fees, expenses, charges, debt extinguishment costs and other costs
incurred in connection with any Investments permitted by Section 7.6(e), (f) or
(j), (j),(k) or (m) and (xii) unusual or nonrecurring losses or charges for such
period minus (c) all extraordinary gains added in determining the Consolidated
Net Income of such Person and its Subsidiaries for such period, minus (d) the
aggregate amount of all non-cash items increasing Consolidated Net Income (other
than the accrual of revenue or recording of receivables in the ordinary course
of business) for such period, minus (e) unusual or nonrecurring gains for such
period.

For purposes of the Pricing Grid and Section 7 only, Consolidated EBITDA shall
be calculated on a Pro Forma Basis to give effect to (a) any acquisition of any
Subsidiary permitted under Section 7.6(e) or (j) and (b) Asset Sales (in each
case, only to the extent Consolidated EBITDA can be ascertained in respect of
such acquisition or Asset Sale) consummatedSpecified Transactions that have been
made at any time on or after the first day of the Measurement Period thereof as
if each such acquisition had been effected on the first day of such period and
as if each such Asset Salebut prior to or contemporaneously with the event for
which the calculation is made (such date, the “Reference Date”) as if each such
Specified Transaction had been consummated on the day prior to the first day of
such period. For purposes of Investments made pursuant to Section 7.6(m),
Consolidated EBITDA shall be calculated to give effect to any Pro Forma
Physician Group Adjustments. Notwithstanding anything to the contrary contained
in this paragraph, when calculating the Leverage Ratio and the Consolidated
Interest Coverage Ratio, each as applicable, for purposes of (i) the Pricing
Grid (ii) the ECF Percentage and (iii) determining actual compliance (and not
compliance on a Pro Forma Basis) with any covenant pursuant to Section 7.16,
(A) any Specified Transactions that occurred subsequent to the end of the
applicable Measurement Period shall not be given pro forma effect and (B) such
calculations shall be based on the financial statements delivered pursuant to
Section 6.1(b) or (c), as applicable, for the relevant Measurement Period.

“Consolidated Interest Coverage Ratio” shall mean for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” shall mean with respect to any Person for any
period, the gross interest expense accrued on all Debt of such Person and its
Subsidiaries during such period, determined on a Consolidated basis and in
accordance with GAAP for such period, including, without limitation, (a) in the
case of the Borrower, all fees paid or payable pursuant to Section 2.8,
(b) commissions, discounts and other fees and charges paid or payable in
connection with letters of credit (including, without limitation, the Letters of
Credit), (c) all amortization of original issue discount in respect of all Debt
of such Person and its Subsidiaries, (d) all dividends on Redeemable Preferred
Interests, to the extent paid or payable in cash, (e) commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Receivables Financing which are payable to any Person other than the Borrower or
a Guarantor, (f) imputed interest on Capitalized Lease Obligations of the
Borrower and its Subsidiaries for such period and (g) cash contributions to any
employee stock

 

-12-



--------------------------------------------------------------------------------

ownership plan or similar trust to the extent such contributions are used by
such plan or trust to pay interest or fees to any Person (other than such Person
and its Subsidiaries) in connection with Debt incurred by such plan or trust,
minus interest income of the Borrower and its Subsidiaries received upon cash
and Cash Equivalents during such period.

For purposes of the Pricing Grid and Section 7 only, Consolidated Interest
Expense shall be calculated on a Pro Forma Basis to give effect to any Debt
incurred, assumed or permanently repaid or extinguished duringSpecified
Transactions that have been made during or after the relevant Measurement Period
in connection with (a) any acquisitions of any Subsidiary permitted under
Section 7.6(e) or (k) and (b) Asset Sales as if such incurrence, assumption,
repayment or extinguishingbut prior to or contemporaneously with the Reference
Date as if each such Specified Transaction had been effected on the first day of
such period; it being understood that for purposes of such calculations (i) any
Debt newly incurred during such Measurement Period that bears interest at a
floating rate will be assumed to bear interest for the entire Measurement Period
at the rate borne by such Debt on the date of incurrence and (ii) the amount of
Debt under any revolving credit facility drawn for working capital purposes in
the ordinary course of business outstanding on the Reference Date will be deemed
to be (x) the average daily balance of such Debt during such Measurement Period
or such shorter period for which such facility was outstanding or (y) if such
facility was created after the end of such Measurement Period, the average daily
balance of such Debt during the period from the date of creation of such
facility to the Reference Date. For all purposes under this Agreement and
notwithstanding anything in the foregoing to the contrary (but subject to the
immediately preceding sentence), Consolidated Interest Expense shall mean
(a) for the Measurement Period ending December 31, 2010,2011, Consolidated
Interest Expense for the Fiscal Quarter ending December 31, 20102011 (“First
Quarter Consolidated Interest Expense”), multiplied by 4, (b) for the
Measurement Period ending March 31, 2011,2012, the sum of First Quarter
Consolidated Interest Expense plus Consolidated Interest Expense for the Fiscal
Quarter ending March 31, 20112012 (“Second Quarter Consolidated Interest
Expense”), multiplied by 2, and (c) for the Measurement Period ending June 30,
2011,2012, the sum of First Quarter Consolidated Interest Expense, Second
Quarter Consolidated Interest Expense and Consolidated Interest Expense for the
Fiscal Quarter ending June 30, 2011,2012, divided by 3, multiplied by 4.
Notwithstanding anything to the contrary contained in this paragraph, when
calculating the Consolidated Interest Coverage Ratio determining actual
compliance (and not compliance on a Pro Forma Basis) with Section 7.16(b),
(A) any Specified Transaction that occurred subsequent to the end of the
applicable Measurement Period shall not be given pro forma effect and (B) such
calculation shall be based on the financial statements delivered pursuant to
Section 6.1(b) or (c), as applicable, for the relevant Measurement Period.

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or net loss) of the Borrower and its Subsidiaries, determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries (provided that such income (or deficit) may be
included in pro forma calculations as otherwise provided in this Agreement),
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

-13-



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” shall mean, with respect to any Person, the
consolidated assets of such Person and its Subsidiaries as determined in
accordance with GAAP (and if applicable as appearing within the Required
Financial Information) minus goodwill and other amortizable intangible assets.

“Consolidated Working Capital” shall mean at any date, Consolidated Current
Assets on such date minus Consolidated Current Liabilities on such date.

“Constitutive Documents” shall mean with respect to any Person, the certificate
of incorporation or registration (including, if applicable, certificate of
change of name), articles of incorporation or association, memorandum of
association, charter, bylaws, certificate of limited partnership, partnership
agreement, trust agreement, joint venture agreement, certificate of formation,
articles of organization, limited liability company operating or members
agreement, joint venture agreement or one or more similar agreements,
instruments or documents constituting the organizational or governing documents
of such Person.

“Contingent Obligation” shall mean with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligations of a primary
obligor, (b) the obligation to make take-or-pay or similar payments, if
required, regardless of non-performance by any other party or parties to an
agreement or (c) any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital, equity capital, net worth or other balance sheet condition or any
income statement condition of the primary obligor or otherwise to maintain the
solvency of the primary obligor, (iii) to purchase, lease or otherwise acquire
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the agreement, instrument or other document evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

-14-



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Debt” shall mean (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Debt incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Debt) in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or part,
existing Term Loans or existing Revolving Loans (or unused Revolving
Commitments), or any then-existing Credit Agreement Refinancing Debt
(“Refinanced Debt”); provided that (i) such Debt has a maturity no earlier than,
and a Weighted Average Life to Maturity equal to or greater than, the Refinanced
Debt, (ii) such Debt shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses associated with
the refinancing, (iii) the terms and conditions of such Debt (except as
otherwise provided in clause (ii) above and with respect to pricing, premiums
and optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole) are no more materially favorable, taken as a whole, to the
lenders or holders providing such Debt in the good faith determination of the
Borrower than, those applicable to the Refinanced Debt being refinanced (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Debt), (iv) such Debt is not at
any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, (v) such Debt does not have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment, sinking fund obligations or prepayments at the option of
the holders thereof (except customary asset sale or change of control provisions
that provide for the prior repayment in full of the Loans and all other
Obligations), in each case prior to the Latest Maturity Date at the time such
Debt is incurred, (vi) to the extent secured, the security agreements relating
to such Debt are substantially the same as or more favorable to the Loan Parties
than the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (vii) such Refinanced Debt shall
be repaid, repurchased, retired, defeased or satisfied and discharged, and all
accrued interest, fees, premiums (if any) and penalties in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Debt is issued,
incurred or obtained.

“Credit Extension” shall mean as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Lender.

“Credit Party” shall mean the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender.

“Cumulative Consolidated Net Income” means, as of any date, 50% of the
cumulative Consolidated Net Income (or, if such Cumulative Consolidated Net
Income shall be a loss, 100% of such loss) of the Borrower and its Subsidiaries
since the fiscal quarter beginning January 1, 2012 to the end of the last fiscal
period (taken as one accounting period) for which financial statements have been
provided to the Lenders pursuant to Section 6.1(b) or (c) prior to such date.

“Debt” shall mean with respect to any Person (without duplication), (a) all
indebtedness of such Person for borrowed money, (b) all Obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables or other accrued liabilities incurred in the ordinary
course of such Person’s business, (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, or upon which interest
payments are customarily made, (d) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of

 

-15-



--------------------------------------------------------------------------------

the seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capitalized Lease Obligations of
such Person, (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities (excluding reimbursement
obligations thereunder to the extent issued in relation to trade payables and
that are discharged within 30 days after they become due), (g) the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Redeemable Preferred Interest, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) for purposes of Section 7.2 and 8.1(f) only, all net obligations
of such Person in respect of Swap Agreements, take-or-pay agreements or other
similar arrangements, (i) all obligations of such Person under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing if the transaction giving rise to such obligation is
considered indebtedness for borrowed money for tax purposes but is classified as
an operating lease in accordance with GAAP, (j) all Contingent Obligations of
such Person, and (k) all indebtedness and other payment obligations referred to
in clauses (a) through (j) above of another Person secured by (or for which the
holder of such indebtedness or other payment obligations has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligations; provided that for the purposes of
this subclause (k) the amount thereof shall be equal to the lesser of (i) the
amount of such indebtedness or other payment obligations and (ii) the fair
market value of the property subject to such Lien. The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt expressly provide that such
Person is not liable therefor. To the extent not otherwise included, Debt shall
include the amount of any Permitted Receivables Financing. For the avoidance of
doubt, and without any implication to the contrary, no Intercompany Receivables
or any transactions giving rise thereto shall constitute Debt.

“Default” shall mean any Event of Default, whether or not any requirement for
the giving of notice, the lapse of time, or both, has been satisfied.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, or, in the case of clause (iii) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith dispute concerning the amount of costs and expenses
claimed by the Administrative Agent to be reimbursed pursuant to
Section 11.5(c), (b) has notified the Borrower or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of

 

-16-



--------------------------------------------------------------------------------

Credit and Swingline Loans under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent; or (d) has become the subject of a Bankruptcy
Event.

“Denver Headquarters” shall mean that certain real property owned by the
Borrower and located at 2000 16th Street, Denver, Colorado.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration as determined by the Borrower in good faith received by the
Borrower or any of its Subsidiaries in connection with a lease, sale, transfer
or other disposition of any assets pursuant to Section 7.5(f) that is designated
as Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower, setting forth the basis of such valuation.

“Dialysis Facilities” shall have the meaning given to such term in
Section 4.17(a).

“Disposition” shall mean with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Lenders” shall mean those Persons who are competitors of the
Borrower and who are identified in writing to the Administrative Agent for
further distribution to the Lenders; provided that, with respect to any
competitor identified in writing to the Administrative Agent after the Closing
Date, if the Required Lenders instruct the Administrative Agent to object to
such competitor within 60 days after receipt of such identification by the
Borrower, such competitor shall not be a “Disqualified Lender” hereunder.

“Documentation Agents” shall have the meaning given to such term in the preamble
hereto.

“Dollars” and “$” shall mean lawful currency of the United States.

“Dollar Equivalent” shall mean at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency (other than Dollars), the equivalent
amount thereof in Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

“Dollar Revolving Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make Dollar Revolving Loans in an aggregate principal
and/or face amount not to exceed the amount set forth under the heading “Dollar
Revolving Commitment” on such Lender’s Addendum, in an Increase Joinder or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

“Dollar Revolving Extensions of Credit” shall mean, as to any Dollar Revolving
Lender at any time, an amount equal to the aggregate principal amount of all
Dollar Revolving Loans held by such Lender then outstanding.

 

-17-



--------------------------------------------------------------------------------

“Dollar Revolving Facility” shall mean the Dollar Revolving Commitments and the
Dollar Revolving Loans made thereunder.

“Dollar Revolving Lender” shall mean each Lender that has a Dollar Revolving
Commitment or holds Dollar Revolving Loans.

“Dollar Revolving Loans” shall have the meaning given to such term in
Section 2.4(a).

“Dollar Revolving Percentage” shall mean, as to any Dollar Revolving Lender at
any time, the percentage which such Lender’s Dollar Revolving Commitment then
constitutes of the Total Dollar Revolving Commitments or, at any time after the
Dollar Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Dollar Revolving Loans
then outstanding constitutes of the aggregate principal amount of the Dollar
Revolving Loans then outstanding; provided that, in the event that the Dollar
Revolving Loans are paid in full prior to the reduction to zero of the Total
Dollar Revolving Extensions of Credit, the Dollar Revolving Percentages shall be
the Dollar Revolving Percentages in effect immediately prior to such payment in
full.

“Domestic Person” shall mean a Person that is organized under the laws of, or
whose property is located in, a jurisdiction within the United States.

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

“ECF Percentage” shall mean (i) with respect to any Fiscal Year at the end of
which the Leverage Ratio is greater than 4.0 to 1.00, 25%; and (ii) with respect
to any Fiscal Year at the end of which the Leverage Ratio is less than or equal
to 4.0 to 1.00, 0%.

“Eligible Escrow Investments” shall mean (1) U.S. Government Obligations
maturing no later than the Business Day preceding Termination Date and
(2) securities representing an interest or interests in money market funds
registered under the Investment Company Act of 1940 whose shares are registered
under the Securities Act as investing exclusively in direct obligations of the
United States.

“Embargoed Person” shall have the meaning assigned to such term in Section 7.15.

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environmental Action” shall mean any outstanding action, suit, demand, demand
letter, claim, notice of noncompliance or violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement, abatement order or other order or directive (conditional or
otherwise) relating in any way to any Environmental Law, any Environmental
Permit or any Hazardous Materials or arising from alleged injury or threat to
health, safety, natural resources or the environment, including, (a) by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any applicable Governmental Authority or any
other third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

-18-



--------------------------------------------------------------------------------

“Environmental Law” shall mean any Requirement of Law relating to (a) the
generation, use, handling, transportation, treatment, storage, disposal or
Release of Hazardous Materials, (b) pollution or the protection of the
Environment or health or safety or (c) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, including, without limitation, CERCLA, in each case as amended from
time to time, and including the regulations promulgated and the rulings issued
from time to time thereunder.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the controlled group of any Loan Party, or under common control
with any Loan Party, within the meaning of Section 414 of the Code.

“ERISA Event” shall mean (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC under
the regulations in effect on the date hereof or (ii) the requirements of
Section 4043(b) of ERISA are met with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could
reasonably be expected to occur with respect to such Plan within the following
30 days; (b) with respect to any Plan, the failure to satisfy the minimum
funding standard under Section 412 of the Code and Section 302 of ERISA, whether
or not waived, or the failure to make any required contribution to a
Multiemployer Plan; (c) the application for a minimum funding waiver with
respect to a Plan; (d) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (e) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (f) the partial or complete withdrawal by any Loan
Party or any ERISA Affiliate from a Multiemployer Plan; (g) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (h) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA, that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; or
(i) the

 

-19-



--------------------------------------------------------------------------------

occurrence of a nonexempt prohibited transaction with respect to an employee
benefit plan maintained or contributed to by a Group Member (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could result in
material liability to any Loan Party.

“Escrow Account” shall mean a deposit or securities account at a financial
institution reasonably satisfactory to the Administrative Agent (such
institution, the “Escrow Agent”) into which the Escrowed Funds are deposited.

“Escrow Agent” shall have the meaning given to such term in the definition of
the term “Escrow Account.”

“Escrowed Funds” shall mean an amount, in cash or Eligible Escrow Investments,
not to exceed the sum of (a) the issue price of the New Senior Notes, plus
(b) the Additional Escrow Amount, plus (c) so long as they are retained in the
Escrow Account, any income, proceeds or products of the foregoing.

“Euro” and “€” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Reserve Requirements” shall mean for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in relevant currency for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Reuters Screen LIBOR01 Page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Person serving as Administrative Agent is offered
deposits in the relevant currency at or about 11:00 A.M., New York City time,
two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. Notwithstanding
the foregoing, the Eurodollar Base Rate with respect to any (i) any Tranche B
Term Loan for any applicable Interest Period will be deemed to be 1.50% per
annum if the Eurodollar Base Rate for such Interest Period determined pursuant
to this definition would otherwise be less than 1.50% per annum and (ii) any
Tranche AB-2 Term Loan for any applicable Interest Period will be deemed to be
1.00% per annumthe amount set forth in the Tranche B-2 Joinder Agreement if the
Eurodollar Base Rate for such Interest Period determined pursuant to this
definition would otherwise be less than 1.00% per annum.such amount.

 

-20-



--------------------------------------------------------------------------------

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate. Eurodollar Loans may be denominated in Dollars
or an Alternative Currency (other than Dollars).

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche” shall mean, collectively, Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Events of Default” shall have the meaning given to such term in Section 8.1.

“Excess Cash Flow” shall mean, for any Fiscal Year of the Borrower, the excess,
if any, of (a) Cash Flow from Operating Activities over (b) the sum, without
duplication, of (i) the aggregate amount (A) actually paid by the Borrower and
its Subsidiaries during such Fiscal Year and (B) expected as of the last day of
such Fiscal Year to be paid in the first Fiscal Quarter following such Fiscal
Year, on account of Capital Expenditures or any other expenditures for Capital
Assets (excluding the principal amount of Debt incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount); provided that (I) any amount deducted on account
of such committed expenditure pursuant to clause (B) shall not be deducted in
the calculation of Excess Cash Flow for the following Fiscal Year to the extent
such amount is actually paid in the first Fiscal Quarter of the following Fiscal
Year, and (II) to the extent any such committed amount is not actually paid in
the first Fiscal Quarter of the following Fiscal Year, such unspent amount shall
not be deducted in the calculation of Excess Cash Flow for the preceding Fiscal
Year, (ii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during such Fiscal Year to the extent of accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during such Fiscal Year, (iii) the aggregate amount of all
regularly scheduled principal payments of Funded Debt (including the Term Loans)
of the Borrower and its Subsidiaries made during such Fiscal Year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (iv) the aggregate
amount actually paid during such Fiscal Year, or expected to be paid in the
first Fiscal Quarter of the following Fiscal Year pursuant to letters of intent
or acquisition agreements, on Investments pursuant to SectionsSection 7.6(e),
(f) and, (j), (k) or (m) pursuant to this clause (iv) without giving effect to
any part of an Investment that was permitted by utilizing the Available Amount;
provided that (I) any amount deducted on account of such letter of intent or
acquisition agreement shall not be deducted in the calculation of Excess Cash
Flow for the following Fiscal Year to the extent such amount is actually paid in
the first Fiscal Quarter of the following Fiscal Year and (II) to the extent any
such committed amount is not actually paid in the first Fiscal Quarter of the
following Fiscal Year, such unspent amount shall not be deducted in the
calculation of Excess Cash Flow for the preceding Fiscal Year and (v) the
aggregate amount of distributions on account of non-controlling interests in
Subsidiaries.

“Excess Cash Flow Application Date” shall have the meaning given to such term in
Section 2.11(c).

 

-21-



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Executive Order” shall have the meaning given to such term in Section 4.23.

“Existing Credit Agreement” shall have the meaning given to such term in the
recitals hereto.

“Existing Issuing Bank” shall mean each bank which issued Existing Letters of
Credit.

“Existing Letters of Credit” shall mean all letters of credit outstanding on the
Closing Date, as more fully described on Schedule 1.1 hereto.

“Existing Notes” shall have the meaning given to such term in the recitals
hereto.

“Existing Senior Notes” shall have the meaning given to such term in the
recitals hereto.

“Existing Senior Subordinated Notes” shall have the meaning given to such term
in the recitals hereto.

“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.25(a).

“Extended Term Loans” shall have the meaning given to such term in
Section 2.25(a).

“Extending Revolving Lender” shall have the meaning given to such term in
Section 2.25(a).

“Extending Term Lender” shall have the meaning given to such term in
Section 2.25(a).

“Extension” shall have the meaning given to such term in Section 2.25(a).

“Extension Offer” shall have the meaning given to such term in Section 2.25(a).

“Facility” shall mean each of (a) the Tranche A Term Commitments and the Tranche
A Term Loans made thereunder (the “Tranche A Term Facility”), (b) the Tranche B
Term Commitments and the Tranche B Term Loans made thereunder (the “Tranche B
Term Facility”), (c) the Tranche A-23 Term Commitments and the Tranche A-23 Term
Loans made thereunder (the “Tranche A-23 Term Facility”), (d) the Tranche B-2
Term Commitments and the Tranche B-2 Term Loans made thereunder (the “Tranche
B-2 Term Facility”), (e) the Revolving Facility, (ef) the Extended Term Loans,
if any, and (fg) the Extended Revolving Commitments, if any, as the case may be.

“Federal Funds Effective Rate” shall mean for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

 

-22-



--------------------------------------------------------------------------------

“Fee Payment Date” shall mean (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit Q hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent entry into such intercreditor agreement (with such changes)
is reasonable and to have consented to such intercreditor agreement (with such
changes) and to the Administrative Agent’s execution thereof.

“Fiscal Quarter” shall mean with respect to the Borrower or any of its
Subsidiaries, the period commencing January 1 in any Fiscal Year and ending on
the next succeeding March 31, the period commencing April 1 in any Fiscal Year
and ending on the next succeeding June 30, the period commencing July 1 in any
Fiscal Year and ending on the next succeeding September 30 or the period
commencing October 1 in any Fiscal Year and ending on the next succeeding
December 31, as the context may require, or, if any such Subsidiary was not in
existence on the first day of any such period, the period commencing on the date
on which such Subsidiary is incorporated, organized, formed or otherwise created
and ending on the last day of such period.

“Fiscal Year” shall mean with respect to the Borrower or any of its
Subsidiaries, the period commencing on January 1 in any calendar year and ending
on the next succeeding December 31 or, if any such Subsidiary was not in
existence on January 1 in any calendar year, the period commencing on the date
on which such Subsidiary is incorporated, organized, formed or otherwise created
and ending on the next succeeding December 31.

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Funded Debt” of any Person shall mean all Debt as set forth on the balance
sheet of such Person determined on a Consolidated basis in accordance with GAAP,
including, without limitation, (i) the aggregate amount of Government
Reimbursement Program Costs (exclusive of, with respect to the determination of
Funded Debt in any period, the portion of Government Reimbursement Program Costs
paid in such period), (ii) in the case of the Borrower, the Loans, (iii) any
Receivables Transaction Amount and (iv) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any preferred Capital Stock in such Person or any other Person; provided,
however, that the term “Funded Debt” shall not include any Contingent
Obligations of such Person (if and to the extent such Contingent Obligations
would otherwise be included in such term on any date of determination) that are
incurred solely to support any obligations, Debt or Government Reimbursement
Program Costs of the Borrower or one or more Subsidiaries of the Borrower to the
extent such Contingent Obligations are otherwise expressly permitted to be
incurred under Section 7.2.

 

-23-



--------------------------------------------------------------------------------

“Funding Office” shall mean with respect to any currency, the office of the
Administrative Agent specified in Section 11.2 or such other office as may be
specified from time to time by the Administrative Agent as its funding office by
written notice to the Borrower and the Lenders.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time applied on a consistent basis, subject to
Section 1.4.

“Government Reimbursement Program Costs” shall mean with respect to any payable
of the Borrower and its Subsidiaries, the sum of:

(i) all amounts (including punitive and other similar amounts) agreed to be paid
in settlement or payable as a result of a final, non-appealable judgment, award
or similar order relating to participation in Medical Reimbursement Programs;

(ii) all final, non-appealable fines, penalties, forfeitures or other amounts
rendered pursuant to criminal indictments or other criminal proceedings relating
to participation in Medical Reimbursement Programs; and

(iii) the amount of final, non-appealable recovery, damages, awards, penalties,
forfeitures or similar amounts rendered in any litigation, suit, arbitration,
investigation or other legal or administrative proceeding of any kind relating
to participation in Medical Reimbursement Programs.

“Government Reimbursement Programs” shall have the meaning given to such term in
Section 4.17(a).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Governmental Authorization” shall mean any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Group Members” shall mean the reference to the Borrower and its Subsidiaries.

“Guaranteed Obligations” shall have the meaning given to such term in
Section 10.1.

“Guarantor” shall mean except as permitted by Section 6.12 or Section 7.12, each
Subsidiary of the Borrower (other than any Special Purpose Receivables
Subsidiary and any Regulated Subsidiary).

“Hazardous Materials” shall mean (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos,
asbestos-containing materials, polychlorinated biphenyls and radon gas and
(b) any other chemicals, materials, substances, wastes (including medical and
human waste), constituents, pollutants or contaminants subject to regulation or
which can give rise to liability under any Environmental Law.

 

-24-



--------------------------------------------------------------------------------

“HCP LLC” shall mean HealthCare Partners, LLC.

“HCPAMG ” shall mean HealthCare Partners Affiliates Medical Group, a California
general partnership.

“HPMGI” shall mean HealthCare Partners Medical Group, Inc.

“HIPAA” shall have the meaning given to such term in Section 4.17(b).

“Increase Effective Date” shall have the meaning given to such term in
Section 2.24(a).

“Increase Joinder” shall have the meaning given to such term in Section 2.24(c).

“Incremental Term Loan Commitment” shall have the meaning given to such term in
Section 2.24(a).

“Incremental Term Loans” shall have the meaning given to such term in
Section 2.24(c).

“Indemnitee” shall have the meaning given to such term in Section 11.5(b).

“Information” shall have the meaning given to such term in Section 11.15.

“Initial Tranche B-2 Term Lender” means the Person identified as such in the
Tranche B-2 Joinder Agreement.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.5 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall mean, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
trade names, service marks, domain names, trade secrets, proprietary
information, technology, know-how and processes, and all rights to sue at law or
in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit M.

“Intercompany Receivables” shall mean any debits or credits by and among the
Borrower and its Subsidiaries arising in connection with any centralized
purchasing, payment or other cash management or treasury services, in each case,
in the ordinary course of business.

 

-25-



--------------------------------------------------------------------------------

“Intercreditor Agreements” shall mean the First Lien Intercreditor Agreement and
the Junior Lien Intercreditor Agreement, collectively, in each case to the
extent in effect.

“Interest Election Request” shall mean an Interest Election Request,
substantially in the form of Exhibit P.

“Interest Payment Date” shall mean (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final Maturity Date of the Facility
under which such Loan was made, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period and the
Maturity Date of the Facility under which such Loan was made, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period, the last day of such Interest Period and the Maturity Date of
the Facility under which such Loan was made, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” shall mean as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., Local Time, on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(b) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Maturity Date of such Facility; and

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Investment” shall mean with respect to any Person, any loan or advance to such
Person, any purchase or other acquisition of Capital Stock or Debt of, or the
property and assets comprising a division or business unit or all or a
substantial part of the business of, such Person, any capital contribution to
such Person or any other investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation (or similar
transaction) and any arrangement pursuant to which the investor incurs Debt of
the types referred to in clause (j) or (k) of the definition of “Debt” set forth
in this Section 1.1 in respect of such Person, but excluding advances or
extensions of credit to customers and receivables arising in the ordinary course
of business and in

 

-26-



--------------------------------------------------------------------------------

connection with any Physician Group. For the avoidance of doubt, without any
implication to the contrary, no Intercompany Receivables or any transactions
giving rise thereto shall constitute Investments.

“Issuing Lender” shall mean any of (i) JPMorgan Chase Bank, N.A. or any
affiliate thereof, in its capacity as issuer of any Letter of Credit, (ii) any
other Lender reasonably satisfactory to the Administrative Agent that from time
to time agrees in writing to issue Letters of Credit hereunder; provided that,
if any Extension or Extensions of Alternative Currency Revolving Commitments is
or are effected in accordance with Section 2.25, then on the occurrence of the
Revolving Termination Date and on each later date which is or was at any time a
Maturity Date with respect to Alternative Currency Revolving Commitments (each,
an “Issuing Lender/Swingline Termination Date”), each Issuing Lender at such
time shall have the right to resign as an Issuing Lender on, or on any date
within twenty (20) Business Days after, the respective Issuing Lender/Swingline
Termination Date, in each case upon not less than ten (10) days’ prior written
notice thereof to the Borrower and the Administrative Agent and, in the event of
any such resignation and upon the effectiveness thereof, the respective entity
so resigning shall retain all of its rights hereunder and under the other Loan
Documents as an Issuing Lender with respect to all Letters of Credit theretofore
issued by it (which Letters of Credit shall remain outstanding in accordance
with the terms hereof until their respective expirations) but shall not be
required to issue any further Letters of Credit hereunder, and (iii) solely with
respect to the Existing Letters of Credit, each Existing Issuing Bank. If at any
time and for any reason (including as a result of resignations as contemplated
by the last proviso to the preceding sentence), each Issuing Lender has resigned
in such capacity in accordance with the preceding sentence, then no Person shall
be an Issuing Lender hereunder obligated to issue Letters of Credit unless and
until (and only for so long as) a Lender (or affiliate of a Lender) reasonably
satisfactory to the Administrative Agent and the Borrower agrees to act as
Issuing Lender hereunder.

“Issuing Lender/Swingline Termination Date” shall have the meaning given to such
term in the definition of “Issuing Lender.”

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit L.

“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement by
and among the Collateral Agent and the collateral agents or other
representatives for the holders of Indebtedness secured by Liens on the
Collateral that are intended to rank junior to the Liens securing the
Obligations and that are otherwise Liens permitted pursuant to Section 7.1,
providing that all proceeds of Collateral shall first be applied to repay the
Obligations in full prior to being applied to any obligations under the
Indebtedness secured by such junior Liens and that until the termination of the
Commitments and the repayment in full (or cash collateralization of outstanding
Letters of Credit) of all Obligations (other than contingent obligations not
then due and payable), the Collateral Agent shall have the sole right to
exercise remedies against the Collateral (subject to customary exceptions and
the expiration of any standstill periods) and otherwise in form and substance
reasonably satisfactory to the Collateral Agent.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Commitment, any
Incremental Term Loans, any Increased Revolving Commitments or any Other
Revolving Commitments, in each case as extended in accordance with this
Agreement from time to time.

 

-27-



--------------------------------------------------------------------------------

“LC Commitment” shall mean $125,000,000.

“LC Disbursement” shall mean a payment by the Issuing Lender pursuant to a
Letter of Credit.

“LC Obligations” shall mean at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of LC Disbursements that have not then been
reimbursed pursuant to Section 3.5. The LC Obligations of any Lender at any time
shall be its Alternative Currency Revolving Percentage of the total LC
Obligations at such time.

“LC Request” shall mean an LC Request, substantially in the form of Exhibit O.

“Lenders” shall have the meaning given to such term in the preamble hereto;
provided that unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include any Conduit Lender.

“Lending Office” shall mean as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

“Letters of Credit” shall have the meaning given to such term in Section 3.1(a).

“Leverage Ratio” shall mean at any date of determination, the ratio of
(a) (i) all Funded Debt of the Borrower and its Subsidiaries plus (ii) to the
extent not otherwise included in subclause (a)(i) of this definition, the face
amount of all Letters of Credit issued for the account of the Borrower or any of
its Subsidiaries minus (iii) cash and Cash Equivalents of the Borrower and its
Subsidiaries on a Consolidated basis to (b) Consolidated EBITDA of the Borrower
and its Subsidiaries for the most recently completed Measurement Period prior to
such date.

The Leverage Ratio shall be calculated on a Pro Forma Basis to give effect to
any Debt incurred, assumed or permanently repaid or extinguished after the
relevant Measurement Period but prior to or contemporaneously with the Reference
Date as if such incurrence, assumption, repayment or extinguishment had been
effected on the last day of such period. Notwithstanding anything to the
contrary contained in this paragraph, when calculating the Leverage Ratio for
purposes of (i) the Pricing Grid (ii) the ECF Percentage and (iii) determining
actual compliance (and not compliance on a Pro Forma Basis) with
Section 7.16(a), (A) any Debt incurred, assumed or permanently repaid or
extinguished subsequent to the end of the applicable Measurement Period shall
not be given pro forma effect and (B) such calculations shall be based on the
financial statements delivered pursuant to Section 6.1(b) or (c), as applicable,
for the relevant Measurement Period.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan” shall mean any loan made by any Lender pursuant to this Agreement
(including pursuant to Section 2.24).

 

-28-



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Security Documents and the
Notes.

“Loan Parties” shall mean each Group Member that is a party to a Loan Document.

“Local Time” shall mean the local time in (i) London with respect to Obligations
denominated in an Alternative Currency and (ii) New York City, otherwise.

“Majority Facility Lenders” shall mean with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans,
Extended Term Loans or the Total Revolving Extensions of Credit, as the case may
be, outstanding under such Facility (or, in the case of the Dollar Revolving
Facility or the Alternative Currency Revolving Facility, prior to any
termination, respectively, of the Dollar Revolving Commitments or the
Alternative Currency Revolving Commitments, the holders of more than 50% of the
Total Dollar Revolving Commitments or Total Alternative Currency Revolving
Commitments, respectively).

“Management Services Agreement” shall mean each of those certain agreements by
and between a Group Member (or any Physician Group with an existing agreement
with a Group Member for the provision of management services) and any Physician
Group pursuant to which such Group Member (or Physician Group) provides
management services to such Physician Group; provided that each Management
Services Agreement (i) existing on the Amendment No. 2 Effective Date and
(ii) entered into in connection with an acquisition of a Physician Group
pursuant to Section 7.2(m) shall, in each case, provide that a substantial
portion of the management fees (which, for the avoidance of doubt and without
any implication to the contrary, shall not include any fees for reimbursement of
expenses and other cost sharing arrangements) payable thereunder shall be paid
to a Loan Party (or any Physician Group with an existing agreement to pay fees
to a Loan Party for the provision of management services).

“Mandatory Cost” shall mean with respect to any period, the percentage rate per
annum calculated in accordance with Schedule 1.2.

“Mandatory Prepayment Date” shall have the meaning given to such term in
Section 2.11(e).

“Margin Stock” shall mean “margin stock” as defined in Regulation U of the
Board, as the same may be amended or supplemented from time to time.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations, or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent or the Lenders hereunder or
thereunder or (c) the Collateral or the Liens in favor of the Collateral Agent
(for its benefit and for the benefit of the other Secured Parties) on the
Collateral or on the priority of such Liens.

“Material Subsidiary” shall mean, as of any date, (a) any Subsidiary of the
Borrower that accounted for more than 5% of Consolidated Net Income of the
Borrower and its Subsidiaries for the most recently completed Fiscal Quarter on
or prior to such date as reflected in the Required Financial Information most
recently delivered to the Administrative Agent and the Lenders on or prior to
such date and determined in accordance with GAAP for such period and (b) each
other Subsidiary of the Borrower that, when combined with any other Subsidiary,
each of which at the time of determination is the subject of an Event of Default
under Section 8.1(g), would constitute a Material Subsidiary under clause
(a) above.

 

-29-



--------------------------------------------------------------------------------

“Maturity Date” shall mean (i) with respect to the Tranche A Term Loans that
have not been extended pursuant to Section 2.25, the Tranche A Term Loan
Maturity Date, (ii) with respect to the Tranche B Term Loans that have not been
extended pursuant to Section 2.25, the Tranche B Term Loan Maturity Date,
(iii) with respect to the Tranche A-23 Term Loans that have not been extended
pursuant to Section 2.25, the Tranche A-23 Term Loan Maturity Date, (iv) with
respect to the Tranche B-2 Term Loans that have not been extended pursuant to
Section 2.25, the Tranche B-2 Term Loan Maturity Date, (v) with respect to the
Revolving Commitments that have not been extended pursuant to Section 2.25, the
Revolving Termination Date and (vvi) with respect to any tranche of Extended
Term Loans or Extended Revolving Commitments, the final maturity date as
specified in the applicable Extension Offer accepted by the respective Lender or
Lenders; provided that if any such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately succeeding such day.

“Maximum Rate” shall have the meaning given to such term in Section 11.18.

“Measurement Period” shall mean at any date of determination, the most recently
completed four consecutive Fiscal Quarters ended prior to such date for which
financial information is (or is required to be) available.

“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria (Social Security Act of 1965,
Title XIX, P.L. 89-87, as amended; 42 U.S.C. § 1396 et seq.).

“Medical Reimbursement Programs” shall mean the Medicare, Medicaid and Tricare
programs and any other health care program operated by or financed in whole or
in part by any federal, state or local government.

“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act that provides for a health insurance system for
eligible elderly and disabled individuals (Social Security Act of 1965, Title
XVIII, P.L. 89-87, as amended; 42 U.S.C. § 1395 et seq.).

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.25(b).

“Minority Investment” shall have the meaning given to such term in
Section 7.6(f).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 6.12(c).

“Mortgages” shall mean each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Collateral Agent for the benefit
of the Secured Parties, in a form reasonably satisfactory to the Collateral
Agent.

 

-30-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Group Member or ERISA Affiliate is
required to contribute or could otherwise have liability.

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Debt secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred (or estimated by the
Borrower in good faith) in connection therewith, and net of (i) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (ii) amounts reserved in accordance with GAAP against liabilities
relating to breaches of representations and warranties and indemnification
obligations, liabilities related to environmental matters or other liabilities
associated with the property and liabilities relating to assets subject to such
sale, lease, transfer or other disposition that are not assumed by the purchaser
in such Asset Sale and (iii) in the case of any Asset Sale by a Subsidiary, the
amount of any payments or distributions required to be made in respect of such
transaction to owners of Capital Stock in such Subsidiary other than the
Borrower or any other Subsidiary and (b) in connection with any issuance or sale
of Capital Stock or any incurrence of Debt, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“New Senior Notes” shall mean debt securities issued after the Amendment No. 1
Effective Date of the Borrower to finance part of the 2012 Transactions (which
may be guaranteed by one or more other Loan Parties, but may not be guaranteed
or receive credit support from any Person other than another Loan Party);
provided that the net proceeds of such debt securities are deposited into the
Escrow Account upon the issuance thereof. the 5.75% Senior Notes due 2022 in an
aggregate principal amount of up to $1,250,000,000.

“New Senior Notes Indenture” shall mean the indenture dated as of the Amendment
No. 2 Effective Date by and among the Borrower, the Guarantors named therein
pursuant to which each series of the New Senior Notes shall bewas issued.

“New Senior Notes Documents” shall mean the New Senior Notes, the New Senior
Notes Indenture, the New Senior Notes Escrow DocumentsGuarantees and anyall
other documents entered into by the Borrower in connection withexecuted and
delivered with respect to the New Senior Notes; provided that such documents
shall require that (a) if the 2012 Transactions shall not be consummated on or
before the Termination Date, the New Senior Notes shall be redeemed in full (the
“New Senior Notes Redemption”) no later than the second Business Day after the
Termination Date and (b) the Escrowed Funds shall be released from the Escrow
Account before the Termination Date or within two Business Days after the
Termination Date (A) upon the consummation of the 2012 Transactions and applied
to finance part of the 2012 Transactions or (B) to effectuate the New Senior
Notes Redemption or the New Senior Notes Indenture.

 

-31-



--------------------------------------------------------------------------------

“New Senior Notes Escrow Documents” shall mean the agreement(s) governing the
Escrow Account and any other documents entered into in order to provide the
Escrow Agent (or its designee) a Lien on the Escrowed FundsGuarantees” shall
mean the guarantees of the Guarantors of the New Senior Notes pursuant to the
New Senior Notes Indenture.

“New Senior Notes Redemption” shall have the meaning given to such term in the
definition of the term New Senior Notes DocumentsNominee Agreement” shall mean,
with respect to any Physician Group, any agreement pursuant to which the
Borrower or one of its Subsidiaries has the right, or has the right to appoint
another party (a “designated physician”) with the right, to require the owners
of Physician Group to transfer all of their interests in the Physician Group to
a Person, who may be required to have certain qualifications, designated by the
Borrower or one of its Subsidiaries or a designating physician, as the case may
be.

“Non-Excluded Taxes” shall have the meaning given to such term in
Section 2.19(a).

“Non-Guarantor Domestic Subsidiary” shall mean a Domestic Subsidiary of the
Borrower that is not a Guarantor.

“Non-Guarantor Subsidiary” shall mean a Subsidiary of the Borrower that is not a
Guarantor.

“Non-U.S. Lender” shall have the meaning given to such term in Section 2.19(e).

“Notes” shall mean, collectively, each promissory note in the form of Exhibit
N-1, N-2, N-3 or N-4, as applicable, evidencing Loans.

“NPL” shall mean the National Priorities List under CERCLA.

“Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower and the other
Loan Parties under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents.

“OFAC” shall have the meaning given to such term in Section 4.23.

“OID” shall have the meaning given to such term in Section 2.24(c)(v).

 

-32-



--------------------------------------------------------------------------------

“Other Revolving Commitments” shall mean one or more classes of revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” shall mean one or more classes of Revolving Loans that
result from a Refinancing Amendment.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Other Term Loan Commitments” shall mean one or more classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more classes of Term Loans that result from
a Refinancing Amendment.

“Parent” shall mean with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Parent Entity” meansshall mean, for purposes of the proviso to the definition
of “Change of Control”, a newly created entity having, at the time of
consummation of a reorganization transaction permitted by such proviso, no
assets with a fair market value in excess of $1.0 million (other than Capital
Stock of the Borrower and its Subsidiaries) and no liabilities with a fair
market value in excess of $1.0 million, in each case that would be reflected on
an unconsolidated balance sheet of such entity at such time.

“Participant” shall have the meaning given to such term in Section 11.6(c)(i).

“Participant Register” shall have the meaning given to such term in
Section 11.6(c)(iii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Patriot Act” shall have the meaning given to such term in Section 11.17.4.23.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

“Perfection Certificate” shall mean a certificate in the form of Exhibit K-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit K-2 or any other form approved by the Collateral Agent.

“Permitted First Priority Refinancing Debt” shall mean any secured Debt
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided that (i) such Debt
otherwise constitutes Credit Agreement Refinancing Debt, (ii)

 

-33-



--------------------------------------------------------------------------------

such Debt is secured by the Collateral on a pari passu basis (but without regard
to the control of remedies) with the Obligations and is not secured by any
property or assets of the Borrower or any Subsidiary other than the Collateral,
and (iii) a Senior Representative acting on behalf of the holders of such Debt
shall have become party to or otherwise subject to the provisions of a First
Lien Intercreditor Agreement; provided that if such Debt is the initial
Permitted First Priority Refinancing Debt incurred by the Borrower, then the
Borrower, the Subsidiary Guarantors, the Administrative Agent and the Senior
Representative for such Debt shall have executed and delivered a First Lien
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Liens” shall mean the following types of Liens (excluding any such
Lien imposed pursuant to Section 430(k) of the Code or by ERISA or any such Lien
relating to or imposed in connection with any Environmental Action): (a) Liens
for taxes, assessments and governmental charges or levies to the extent not
otherwise required to be paid under Section 6.3; (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, landlords’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations (other than Debt for borrowed money) (i) that are not
overdue for a period of more than 60 days or (ii) the amount, applicability or
validity of which are being contested in good faith and with respect to which
the Borrower or any of its Subsidiaries, as the case may be, has established
reserves in accordance with GAAP; (c) pledges or deposits to secure obligations
incurred in the ordinary course of business under workers’ compensation laws,
unemployment insurance or similar social security legislation (other than in
respect of employee benefit plans subject to ERISA) or to secure public or
statutory obligations; (d) Liens, pledges and deposits securing the performance
of, or payment in respect of, bids, tenders, leases, contracts (other than for
the repayment of borrowed money), surety and appeal bonds, letters of credit,
and other obligations of a similar nature incurred in the ordinary course of
business; (e) any interest or title of a lessor or sublessor and any restriction
or encumbrance to which the interest or title of such lessor or sublessor may be
subject that is incurred in the ordinary course of business and, either
individually or when aggregated with all other Permitted Liens in effect on any
date of determination, could not be reasonably expected to have a Material
Adverse Effect; (f) Liens in favor of customs and revenue authorities arising as
a matter of law or pursuant to a bond to secure payment of customs duties in
connection with the importation of goods; (g) Liens arising out of judgments or
awards that do not constitute an Event of Default under Section 8.1(i) and in
respect of which the Borrower or any of its Subsidiaries subject thereto shall
be prosecuting an appeal or proceedings for review in good faith and, pending
such appeal or proceedings, shall have secured within 30 days after the entry
thereof a subsisting stay of execution and shall be maintaining reserves, in
accordance with GAAP, with respect to any such judgment or award;
(h) unperfected Liens of suppliers and vendors to secure the purchase price of
the property or assets sold; (i) protective UCC filings by lessors under
operating leases; (j) any easements, rights of way, restrictions, defects,
encroachments and other encumbrances on title to Real Property which either
individually or when aggregated with all other Permitted Liens, would not be
reasonably expected to have a Material Adverse Effect; and (k) bankers’ Liens,
rights of setoff and other similar Liens with respect to cash and Cash
Equivalents.

“Permitted Physician Group Loans” shall mean loans or advances to any Physician
Group which funds may be used contemporaneously to finance the acquisition of
the equity interests or assets of one or more additional Physician Groups and
any Subsidiaries thereof (excluding Subsidiaries organized or acquired in
contemplation of such transaction); provided that (1) immediately before and
immediately after giving pro forma effect to any such loan or advance, no
Default shall have occurred and be continuing, (2) immediately after giving
effect to such loan or advance and any incurrence of

 

-34-



--------------------------------------------------------------------------------

Debt by the Borrower or any Subsidiary made to fund such loan or advance, the
Borrower and its Subsidiaries shall be in compliance on a Pro Forma Basis with
Section 7.12 and Section 7.16,(3) any such loan or advance shall be evidenced by
a Physician Group Note that, if such loan or advance is greater than $5,000,000,
will be delivered to the Collateral Agent for the benefit of the Secured
Parties, (4) any additional Physician Group acquired as an entity pursuant to
the foregoing shall enter into a Management Services Agreement with a Group
Member (or a Physician Group with a Management Services Agreement with a Group
Member) and Nominee Agreements, (5) any acquisition of an additional Physician
Group shall be consummated in compliance with all applicable laws in all
material respects and (6) the Borrower shall deliver a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying in the corporate capacity of such Responsible
Officer that all of the requirements set forth in clauses (1) through (4) and,
to its knowledge based on advice of counsel, (5) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

“Permitted Ratio Debt” shall mean Debt of the Borrower or any Loan Party,
provided that immediately after giving pro forma effect thereto and to the use
of the proceeds thereof, (i) no Event of Default shall be continuing or result
therefrom, (ii) the Borrower and the Subsidiaries will be in compliance on a Pro
Forma Basis with the covenants set forth in Section 7.16, (iii) the Senior
Secured Leverage Ratio is no greater than 3.50:1.00, (iv) such Debt does not
mature prior to the date that is ninety-one (91) days after the Latest Maturity
Date at the time such Debt is incurred or the maturity date of such Debt can be
extended subject to any customary conditions to a date that is ninety-one
(91) days after the Latest Maturity Date at the time such Debt is incurred,
(v) such Debt shall be in the form of debt securities or junior lien credit
facility, (vi) if such Debt is secured, such Debt is secured by the Collateral
on a pari passu or junior basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral, (vii) such Debt shall have
terms and conditions (other than pricing, rate floors, discounts, fees, premiums
and optional prepayment or redemption provisions) that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower than the terms and conditions of the Loan Documents (when
taken as a whole) and (viii) such Debt is subject to an Intercreditor Agreement.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against such Receivables Assets; provided that (A) recourse to Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) and any
obligations or agreements of Borrower or any Subsidiary (other than the Special
Purpose Receivables Subsidiaries) in connection with such transactions shall be
limited to the extent customary for similar transactions in the applicable
jurisdictions (including, to the extent applicable, in a manner consistent with
the delivery of a “true sale”/”absolute transfer” opinion with respect to any
transfer by Borrower or any Subsidiary (other than a Special Purpose Receivables
Subsidiary), and (B) the sum of (x) the aggregate Receivables Transaction Amount
outstanding at any time pursuant to clause (a) of the definition of Receivables
Transaction Amount and (y) the aggregate Receivables Transaction Amount since
the Closing Date pursuant to clause (b) of the definition of “Receivables
Transaction Amount” shall not exceed $500,000,000.

 

-35-



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean, with respect to any Debt, any modification,
refinancing, refunding, renewal or extension of such Debt; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Debt so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses incurred, in connection with such modification, refinancing, refunding,
renewal or extension and by an amount equal to any existing commitments
unutilized thereunder; (b) the Debt resulting from such modification,
refinancing, refunding, renewal or extension has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Debt being modified, refinanced, refunded, renewed or extended; (c) immediately
after giving effect thereto, no Default shall have occurred and be continuing;
(d) if the Debt being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, the Debt resulting from
such modification, refinancing, refunding, renewal or extension is subordinated
in right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Debt being
modified, refinanced, refunded, renewed or extended; and (e) no Person that is
not an obligor under the Debt being modified, refinanced, refunded, renewed or
extended shall be an obligor under such modification, refinancing, refunding,
renewal or extension.

“Permitted Second Priority Refinancing Debt” shall mean secured Debt (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of second lien (or other junior lien) secured notes or second lien
(or other junior lien) secured loans; provided that (i) such Debt otherwise
constitutes Credit Agreement Refinancing Debt, (ii) such Debt is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral and (iii) a Senior
Representative acting on behalf of the holders of such Debt shall have become
party to or otherwise subject to the provisions of a Junior Lien Intercreditor
Agreement; provided that if such Debt is the initial Permitted Second Priority
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Senior Representative for such Debt
shall have executed and delivered a Junior Lien Intercreditor Agreement.
Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Debt (including any
Registered Equivalent Notes) which constitutes Credit Agreement Refinancing
Debt, incurred by the Borrower in the form of one or more series of senior
unsecured notes or loans.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Physician Groups” shall mean HealthCare Partners Affiliates Medical Group,
Seismic Medical Group, PC, HealthCare Partners Medical Group (Bacchus), Ltd.,
JSA Professional Association, Healthcare Partners Medical Group, Inc., Physician
Associates of the Greater San Gabriel Valley, a Medical Group Inc., Northridge
Medical Group, Inc., Talbert Medical Group, Inc. and any other professional
corporation, limited liability company, partnership or other entity that,
directly or indirectly, provides or arranges medical services and (i) provides
or arranges such services in a state that only permits the equity interests of
such entity to be held by one or more licensed physicians or licensed
professionals or professional entities and (ii) has entered into and remains
party to a Management Services Agreement and a Nominee Agreement.

 

-36-



--------------------------------------------------------------------------------

“Physician Group Note” shall mean a note issued by a Physician Group to the
Borrower or a Guarantor that (i) is issued in connection with a Permitted
Physician Group Loan, (ii) contains covenants restricting the Physician Group
from incurring financial indebtedness (other than financial indebtedness
existing upon acquisition of such Physician Group and not incurred in
contemplation of such acquisition(s) and other customary exceptions) and paying
dividends or distributions, and (iii) to the extent (x) not prohibited by a
Requirement of Law and (y) that such capital stock or membership interest is
actually owned by the Physician Group issuing the note, is secured by a pledge
of the capital stock or membership interests of each Physician Group acquired by
the Physician Group issuing the note.

“Physician Practices” shall mean any professional corporation, limited liability
company or other entity that provides medical services, other than a Physician
Group.

“Plan ” shall mean at a particular time, any employee benefit plan that is
covered by Title IV of ERISA or Section 412 of the Code and in respect of which
the Borrower or ERISA Affiliate is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA, other than any Multiemployer Plan.

“Platform” shall have the meaning given to such term in Section 11.2(d).

“Post-Increase Revolving Lenders” shall have the meaning given to such term in
Section 2.24(d).

“Pre-Increase Revolving Lenders” shall have the meaning given to such term in
Section 2.24(d).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Prepayment Option Notice” shall have the meaning given to such term in
Section 2.11(e).

“Pricing Grid” shall mean the table set forth below.

For all Loans (other than Tranche A-3 Term Loans, Tranche B Term Loans and
Tranche AB-2 Term Loans) and the Commitment Fee Rate:

 

Leverage Ratio

   Applicable Margin for
Eurodollar Loans     Applicable Margin
for ABR Loans     Commitment
Fee Rate  

>3.0 to 1.0

     2.75 %      1.75 %      0.500 % 

<3.0 to 1.0 but >2.5 to 1.0

     2.50 %      1.50 %      0.500 % 

<2.5 to 1.0

     2.25 %      1.25 %      0.375 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is (x) in the case of calculation of the Leverage Ratio
as of the last day of the first three Fiscal Quarters of any Fiscal Year, one
Business Day after the date on which financial statements are delivered to the
Lenders

 

-37-



--------------------------------------------------------------------------------

pursuant to Section 6.1(c) and (y) in the case of calculation of the Leverage
Ratio as of the last day of any Fiscal Year, one Business Day after the date on
which the annual financial statements are delivered to Lenders setting forth
such financial information and accompanied by such certifications as are
required with respect to annual financial information pursuant to
Section 6.1(b). Such Applicable Margin shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified in
Section 6.1, then, until the date that is one Business Day after the date on
which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply. In addition, at all times while an
Event of Default shall have occurred and be continuing, the highest rate set
forth in each column of the Pricing Grid shall apply. Each determination of the
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 7.16(a).

“primary obligations” shall have the meaning given to such term in the
definition of “Contingent Obligation” set forth in this Section 1.1.

“primary obligor” shall have the meaning given to such term in the definition of
“Contingent Obligation” set forth in this Section 1.1.

“Prime Rate” shall have the meaning given to such term in the definition of
“ABR.”

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X; provided that notwithstanding the provisions of Regulation S-X, (i) pro
forma adjustments may include operating expense reductions for such period
resulting from the transaction which is being given pro forma effect which are
identified and factually supported in a certificate in which a Responsible
Officer of the Borrower certifies that such reductions are reasonably expected
to be sustainable and have been realized or the steps necessary for such
realization have been taken or are reasonably expected to be taken within twelve
months following any such transaction. and (ii) pro forma adjustments may
include Pro Forma Physician Group Adjustments.

“Pro Forma Physician Group Adjustments” shall mean pro forma adjustments arising
out of (i) the entering into of Management Services Agreements in connection
with Investments made pursuant to Section 7.6(m) and (ii) the termination of
Management Services Agreements in connection with the sale of a Physician Group.
In the case of clauses (i) and (ii) of the preceding sentence, pro forma effect
shall be given to the revenue that would have been expected to be received or
that will no longer be received, as the case may be, and the expenses that would
have been expected to be incurred or that will no longer be incurred, as the
case may be, by the Borrower or a Subsidiary in connection with such Management
Services Agreement. Pro Forma Physician Group Adjustments shall be identified
and factually supported in a certificate in which a Responsible Officer of the
Borrower certifies that such adjustments are made in good faith and based on
assumptions believed to be reasonable.

“Qualified Issuer” shall mean any commercial bank that has a combined capital
and surplus in excess of $500,000,000.

“Real Property” shall mean collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

-38-



--------------------------------------------------------------------------------

“Receivables Assets” shall mean a right to receive payment arising from a sale
or lease of goods or the performance of services by the Borrower or any of its
Subsidiaries pursuant to an arrangement with another Person pursuant to which
such other Person is obligated to pay for goods or services under terms that
permit the purchase of such goods and services on credit and all proceeds
thereof and rights (contractual or otherwise) and collateral related thereto and
shall include, in any event, any items of property that would be classified as
an account receivable of the Borrower or any of its Subsidiaries or an
“account,” “chattel paper,” “payment intangible” or “instrument” under the
Uniform Commercial Code as in effect in the State of New York and any
“supporting obligations” or “proceeds” as so defined of any such items.

“Receivables Transaction Amount” shall mean (a) in the case of any Receivables
Assets securitization (but excluding any sale or factoring of Receivables
Assets), the amount of obligations outstanding under the legal documents entered
into as part of such Receivables Assets securitization on any date of
determination that would be characterized as principal if such Receivables
Assets securitization were structured as a secured lending transaction rather
than as a purchase and (b) in the case of any sale or factoring of Receivables
Assets, the cash purchase price paid by the buyer in connection with its
purchase of Receivables Assets (including any bills of exchange) less the amount
of collections received in respect of such Receivables Assets and paid to such
buyer, excluding any amounts applied to purchase fees or discount or in the
nature of interest, in each case as determined in good faith and in a consistent
and commercially reasonable manner by the Borrower.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.

“Redeemable Preferred Interest” shall mean with respect to any Person, (a) any
Capital Stock of such Person that, by its terms or by the terms of any security
into which it is convertible, exercisable or exchangeable, is, or upon the
happening of an event or the passage of time or both would be, required to be
redeemed or repurchased (including at the option of the holder thereof) by such
Person or any of its Subsidiaries, in whole or in part, earlier than six months
after the latestLatest Maturity Date then in effect with respect to Tranche B
Term Loans; provided, however, that (i) any Capital Stock that would constitute
a Redeemable Preferred Interest solely because the holders thereof have the
right to require the issuer to repurchase such a Redeemable Preferred Interest
upon the occurrence of a change of control shall not be so treated if the terms
thereof (a) do not trigger any rights upon any circumstance constituting a
change of control under such Redeemable Preferred Interest that would not
constitute a Change of Control under this Agreement and (b) do not permit either
any repurchase by such Person or any rights of the holder of such Capital Stock
to assert any claim in respect of such failure to purchase as long as any Event
of Default exists hereunder and (ii) any Capital Stock in any Subsidiary or
Minority Investment that the Borrower or any Subsidiary may be required to
repurchase from any joint venture partner or other investor in such Subsidiary
or Minority Investment shall not constitute Redeemable Preferred Interest.

“Refinanced Debt” shall have the meaning set forth in the definition of Credit
Agreement Refinancing Debt.

“Refinancing” shall mean (i) the repayment in full and the termination of any
commitment to make extensions of credit under the Existing Credit Agreement and
(ii)(A)(x) the consummation of the Tender Offer and (y) with respect to any
Existing Notes not tendered by holders thereof pursuant to the Tender Offer, the
Borrower having irrevocably called such Existing Notes for

 

-39-



--------------------------------------------------------------------------------

redemption and having deposited the full payment price therefor pursuant to the
terms of the indentures governing the Existing Notes and (B) in the absence of
the consummation of the Tender Offer, the Borrower having irrevocably called all
Existing Notes for redemption and having deposited the full payment price
therefor pursuant to the terms of the indentures governing the Existing Notes.

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Other Revolving Commitments or Other Revolving Loans
incurred pursuant thereto, in accordance with Section 2.27.

“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same effective yield
and amortization schedule.

“Refinancing Term Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Term Loans of the applicable Refinancing Series
hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” shall mean one or more term loans hereunder that result
from a Refinancing Amendment.

“Refunded Swingline Loans” shall have the meaning given to such term in
Section 2.7(b).

“Register” shall have the meaning given to such term in Section 11.6(b)(iv).

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.

“Regulated Subsidiary” shall mean each future direct and indirect Subsidiary of
the Borrower regulated by a state health, insurance or human services agency in
the United States.

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Reinvestment Deferred Amount” shall mean with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans the Revolving
Loans pursuant to Section 2.11(b) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

 

-40-



--------------------------------------------------------------------------------

“Reinvestment Prepayment Amount” shall mean with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Borrower’s business.

“Reinvestment Prepayment Date” shall mean with respect to any Reinvestment
Event, the earliest of (a) the date occurring on the second anniversary of such
Reinvestment Event, (b) if the Borrower shall not have entered into a binding
commitment to reinvest the Net Cash Proceeds received in connection with such
Reinvestment Event, the date occurring 540 days after such Reinvestment Event
and (c) the date on which the Borrower shall have determined not to acquire or
repair assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.

“Related Parties” shall mean with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting or leaching into the
Environment, or into, from or through any structure or facility.

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche B-2 Term Loans with the
incurrence by any Group Member of any debt financing having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurodollar Base Rate (other than due to the last
sentence of the definition thereof)) that is less than the effective interest
cost or weighted average yield (as determined by the Administrative Agent on the
same basis) of such Tranche B-2 Term Loans so repaid, refinanced, substituted or
replaced, including without limitation, as may be effected through any amendment
to this Agreement relating to the interest rate for, or weighted average yield
of, such Tranche B-2 Term Loans.

“Required Financial Information” shall mean at any date of determination, the
Consolidated financial statements of the Borrower and its Subsidiaries most
recently delivered to the Administrative Agent and the Lenders on or prior to
such date pursuant to, and satisfying all of the requirements of, Section 6.1(b)
or 6.1(c) and accompanied by the certificates and other information required to
be delivered therewith.

“Required Lenders” shall mean at any time, the holders of more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Requirement of Law” shall mean as to any Person, the Constitutive Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

-41-



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, with respect to the Borrower or any of its
Subsidiaries, the chief executive officer, the president, the chief financial
officer, the principal accounting officer or the treasurer (or the equivalent of
any of the foregoing) or any other officer, partner or member (or Person
performing similar functions) of the Borrower or any such Subsidiary responsible
for overseeing the administration of, or reviewing compliance with, all or any
portion of this Agreement or any of the other Loan Documents.

“Revaluation Date” shall mean with respect to Alternative Currency Revolving
Loans, each of the following: (i) each Borrowing Date of a Eurodollar Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Loan denominated in an Alternative Currency pursuant to
Section 2.12(b), (iii) the date of any partial reduction of the Alternative
Currency Revolving Commitments pursuant to Section 2.11(f)(ii) and (iv) after a
Default has occurred and is continuing, such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require.

“Revolving Commitment” shall mean, as to any Revolving Lender, collectively, the
Dollar Revolving Commitment and the Alternative Currency Revolving Commitment of
such Revolving Lender.

“Revolving Commitment Period” shall mean the period from and including the
Closing Date to but excluding the Business Day preceding the latest Maturity
Date applicable to the Revolving Facility.

“Revolving Extensions of Credit” shall mean, collectively, the Dollar Revolving
Extensions of Credit and the Alternative Currency Revolving Extensions of
Credit.

“Revolving Facility” shall mean, collectively, the Dollar Revolving Facility and
the Alternative Currency Revolving Facility.

“Revolving Lenders” shall mean, collectively, the Dollar Revolving Lenders and
Alternative Currency Revolving Lenders.

“Revolving Loans” shall mean, collectively, the Dollar Revolving Loans and
Alternative Currency Revolving Loans.

“Revolving Percentage” shall mean, as to any Revolving Lender, collectively, the
Dollar Revolving Percentage and the Alternative Currency Revolving Percentage of
such Revolving Lender.

“Revolving Termination Date” shall mean October 20, 2015.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Sale and Leaseback Transaction” with respect to any Person shall mean an
arrangement to sell or transfer any property, real or personal, used or useful
in such Person’s business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

 

-42-



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Loan Party Subsidiary
and any Cash Management Bank; provided that the aggregate amount of Debt under
all Secured Cash Management Agreements shall not exceed $25,000,000 at any time
outstanding.

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under each Specified Swap Agreement and each Secured Cash
Management Agreement, in each case, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any bankruptcy, insolvency, receivership or other similar
proceeding naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Secured Parties” shall mean collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, each Cash Management Bank and
each party to a Specified Swap Agreement (other than any Group Member) if, in
the case of any Person not already a party to this Agreement, such Person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such Person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 11.5, 11.11
and 11.12 as if it were a Lender and as if the fair market value of its Secured
Obligations constituted Loans hereunder.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean the Security Agreement to be executed and
delivered by the Borrower and each Guarantor, substantially in the form of
Exhibit A.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 6.12.

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages (if any) and all other security documents hereafter delivered to the
Collateral Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document provided;
that the Security Documents shall not include the Escrow Account or any New
Senior Notes Escrow Document.

“Senior Notes” shall have the meaning given to such term in the recitals hereto.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes
Indenture, the Senior Notes Guarantees and all other documents executed and
delivered with respect to the Senior Notes or the Senior Notes Indenture.

 

-43-



--------------------------------------------------------------------------------

“Senior Notes Guarantees” shall mean the guarantees of the Guarantors of each
series of Senior Notes pursuant to the Senior Notes Indenture.

“Senior Notes Indenture” shall mean the indenture dated as of the Closing Date
by and among the Borrower, the Guarantors named therein and The Bank of New York
Mellon Trust Company, N.A., as trustee, pursuant to which each series of the
Senior Notes was issued.

“Senior Secured Leverage Ratio” shall mean at any date of determination, the
ratio of (a) (i) all Funded Debt of the Borrower and its Subsidiaries that is
secured by a Lien on any asset or property of the Borrower or any Subsidiary
plus (ii) to the extent not otherwise included in subclause (a)(i) of this
definition, the face amount of all Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries to (b) Consolidated EBITDA of the
Borrower and its Subsidiaries for the most recently completed Measurement Period
prior to such date.

The Senior Secured Leverage Ratio shall be calculated on a Pro Forma Basis to
give effect to any Debt incurred, assumed or permanently repaid or extinguished
after the relevant Measurement Period but prior to or contemporaneously with the
Reference Date as if such incurrence, assumption, repayment or extinguishment
had been effected on the last day of such period.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Debt is issued, incurred
or otherwise obtained, as the case may be, and each of their successors in such
capacities.

“Solvent” shall mean when used with respect to any Person, that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise,” as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” shall mean liability on a “claim,”
and (ii) “claim” shall mean any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

“Special Purpose Licensed Entity” shall mean any Person in a related business of
the Borrower and its Subsidiaries that (i) the Borrower and its Subsidiaries are
prohibited from engaging in directly under applicable law, including provisions
of state law (a) prohibiting the ownership of healthcare facilities by public
companies, (b) prohibiting the corporate practice of medicine or (c) otherwise
restricting the ability of the Borrower or one of its Subsidiaries to acquire
directly a required license to operate a healthcare facility, and (ii) has
entered into a transaction or series of transactions with the Borrower or any of
its Subsidiaries under which:

 

-44-



--------------------------------------------------------------------------------

(x) the Borrower or any of its Subsidiaries provides management, administrative
or consulting services to the Special Purpose Licensed Entity,

(y) the owners of the Special Purpose Licensed Entity are prohibited from
transferring any of their interests in the Special Purpose Licensed Entity
without the consent of the Borrower or one of its Subsidiaries, and

(z) the Borrower or one of its Subsidiaries has the right to require the owners
of the Special Purpose Licensed Entity to transfer all of their interests in the
Special Purpose Licensed Entity to a Person designated by the Borrower or one of
its Subsidiaries.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law).

“Specified Change of Control” shall mean a “Change of Control” (or any other
defined term having a similar purpose) as defined in the Senior Notes Indenture
or in the New Senior Notes Indenture.

“Specified Debt” shall mean Debt issued or incurred by the Borrower; provided
that (i) the terms (other than pricing, but including without limitation
negative covenants) in such Debt are not materially more burdensome to the
Borrower taken as a whole than the terms of the Senior Notes Indenture,
(ii) such Debt shall not be guaranteed by any Subsidiaries that are not
Guarantors hereunder and (iii) such Debt does not provide for any scheduled
payment or mandatory prepayment of principal earlier than six months after the
latestLatest Maturity Date in effect with respect to the Tranche B Term Facility
on the date such Debt is issued or incurred, other than (x) redemptions made at
the option of the holders of such Debt upon a change in control of the Borrower
in circumstances that would also constitute a Change of Control under this
Agreement (provided that any such redemption cannot be made fewer than 30 days
after such change in control) and (y) mandatory prepayments required as a result
of asset dispositions if such Debt allows the Borrower to satisfy such mandatory
prepayment requirement by prepayment of Loans under this Agreement or other
senior obligations of the Borrower or reinvestment of the asset disposition
proceeds within a specified period of time.

“Specified Swap Agreement” shall mean any Swap Agreement entered into by the
Borrower or any Subsidiary and any Lender (at the time of the execution of such
Swap Agreement) or affiliate thereof in respect of interest rates or currency
exchange rates.

“Specified Transaction” shall mean (a) the acquisition of any Subsidiary
permitted under Section 7.6(e) or (k) , (b) the consummation of any Asset Sale
and (c) the incurrence, assumption, permanent repayment or extinguishment of any
Debt.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

-45-



--------------------------------------------------------------------------------

“Sterling” and “£” shall mean the lawful currency of the United Kingdom.

“Stock Repurchase” shall mean the repurchase by the Borrower of its common stock
from its existing shareholders for an aggregate purchase price not to exceed
$1,200,000,000.

“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
business entity the accounts of which would be consolidated with those of the
parent in the parent’s Consolidated financial statements as well as any
corporation, limited liability company, partnership, association or other
business entity (i) of which securities or other ownership interests
representing more than 50% of the voting power of all Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors thereof are, as of such date, owned, Controlled or held
by the parent and/or one or more subsidiaries of the parent or (ii) that is, as
of such date, otherwise Controlled by the parent and/or one or more subsidiaries
of the parent; provided, however, that (i) entities shall not be deemed
Subsidiaries so long as the assets of each such entity do not exceed $25,000
(unless the Borrower shall elect to include such entity as a Guarantor) and
(ii) California Medical Group Insurance Company, Risk Retention Group,
HealthCare Partners Institute for Applied Research and Education, the Physician
Groups and their respective subsidiaries shall not be deemed Subsidiaries of the
Borrower for any purpose under the Loan Documents, except that such entities may
be included in the Borrower’s Consolidated financial statements. Unless the
context requires otherwise, “Subsidiary” refers to a Subsidiary of the Borrower.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of a type reasonably
requested by the Collateral Agent or (b) otherwise acceptable to the Collateral
Agent.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or

 

-46-



--------------------------------------------------------------------------------

any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”

“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans; provided that, if any Extension or Extensions of
Alternative Currency Revolving Commitments is or are effected in accordance with
Section 2.25, then on the occurrence of each Issuing Lender/Swingline
Termination Date, the Swingline Lender at such time shall have the right to
resign as Swingline Lender on, or on any date within twenty (20) Business Days
after, the respective Issuing Lender/Swingline Termination Date, in each case
upon not less than ten (10) days’ prior written notice thereof to the Borrower
and the Administrative Agent and, in the event of any such resignation and upon
the effectiveness thereof, the Borrower shall repay any outstanding Swingline
Loans made by the respective entity so resigning and such entity shall not be
required to make any further Swingline Loans hereunder. If at any time and for
any reason (including as a result of resignations as contemplated by the proviso
to the preceding sentence), the Swingline Lender has resigned in such capacity
in accordance with the preceding sentence, then no Person shall be the Swingline
Lender hereunder or obligated to make Swingline Loans unless and until (and only
for so long as) a Lender (or affiliate of a Lender) reasonably satisfactory to
the Administrative Agent and the Borrower agrees to act as the Swingline Lender
hereunder.

“Swingline Loans” shall have the meaning given to such term in Section 2.6.

“Swingline Participation Amount” shall have the meaning given to such term in
Section 2.7(c).

“Syndication Agent” shall have the meaning given to such term in the preamble
hereto.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” shall mean (i) all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, withholdings, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto, and (ii) all transferee, successor,
joint and several, contractual or other liability (including, without
limitation, liability pursuant to Treas. Reg. §1.1502-6 (or any similar state,
local or foreign provision)) in respect of any items described in clause (i).

“Tender Offer” shall have the meaning given to such term in the recitals hereto.

“Term Lenders” shall mean, collectively, the Tranche A Term Lenders, the Tranche
B Term Lenders, the Tranche A-3 Term Lenders and the Tranche AB-2 Term Lenders.

 

-47-



--------------------------------------------------------------------------------

“Term Loans” shall mean, collectively, the Tranche A Term Loans, the Tranche B
Term Loans and, the Tranche A-3 Term Loans and the Tranche B-2 Term Loans.

“Termination Date” shall mean November 30, 2012; provided that the Borrower may
elect to extend the Termination Date for an additional 30 days on no more than 3
occasions so long as (i) two Business days prior to the scheduled Termination
Date it provides written notice to the Escrow Agent and the Administrative Agent
and has issued a press release stating that it has extended the Termination
Date, (ii) the Borrower has deposited cash or Eligible Escrow Investments into
escrow with the Escrow Agent, to be held pursuant to the terms of the New Senior
Notes Escrow Documents, in an amount sufficient to fund the redemption price due
on the latest permitted date for the revised New Senior Notes Redemption in
respect of all outstanding New Senior Notes and has certified that such amount
will be satisfactory for such purpose and (iii) the Termination Date (as defined
in the Acquisition Agreement) has been extended to match the extended
Termination Date.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.

“Total Alternative Currency Revolving Commitments” shall mean at any time, the
aggregate amount of the Alternative Currency Revolving Commitments then in
effect. The original amount of the Total Alternative Currency Revolving
Commitments is the Alternative Currency Equivalent of $150,000,000.

“Total Alternative Currency Revolving Extensions of Credit” shall mean, at any
time, the aggregate amount of the Alternative Currency Revolving Extensions of
Credit of the Alternative Currency Revolving Lenders outstanding at such time.

“Total Dollar Revolving Commitments” shall mean at any time, the aggregate
amount of the Dollar Revolving Commitments then in effect. The original amount
of the Total Dollar Revolving Commitments is $200,000,000.

“Total Dollar Revolving Extensions of Credit” shall mean, at any time, the
aggregate amount of the Dollar Revolving Extensions of Credit of the Dollar
Revolving Lenders outstanding at such time.

“Total Facility Amount” shall mean the sum of (i) the outstanding Revolving
Commitments, (ii) the aggregate principal amount of all outstanding Term Loans
and (iii) the aggregate principal amount of all outstanding Incremental Term
Loans, in each case, giving effect to any proposed increase in Revolving
Commitments or incurrence of Incremental Term Loans pursuant to Section 2.24.

“Total Revolving Commitments” shall mean at any time, the aggregate amount of
the Revolving Commitments then in effect.

“Total Revolving Extensions of Credit” shall mean at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

“tranche” shall have the meaning given to such term in Section 2.25(a).

“Tranche A Term Commitment” shall mean as to any Lender, the obligation of such
Lender, if any, to make a Tranche A Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche A Term
Commitment” on such Lender’s Addendum. The original aggregate amount of the
Tranche A Term Commitments is $1,000,000,000.

 

-48-



--------------------------------------------------------------------------------

“Tranche A Term Facility” shall have the meaning given to such term in the
definition of “Facility.”

“Tranche A Term Lender” shall mean each Lender that has a Tranche A Term
Commitment or that holds a Tranche A Term Loan.

“Tranche A Term Loan” shall have the meaning given to such term in Section 2.1.

“Tranche A Term Loan Maturity Date” shall mean October 20, 2015.

“Tranche A Term Percentage” shall mean as to any Tranche A Term Lender at any
time, the percentage which such Lender’s Tranche A Term Commitment then
constitutes of the aggregate Tranche A Term Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).

“Tranche A-2 Term Commitment” shall mean as to any Lender, the obligation of
such Lender, if any, to make a Tranche A-2 Term Loan to the Borrower in a
principal amount not to exceed the amount set forth under the heading “Tranche
A-2 Term Commitment” on such Lender’s Addendum. The original aggregate amount of
the Tranche A-2 Term Commitments is $200,000,000.3 Joinder Agreement” means the
joinder agreement, dated as of the Execution Date, by and among the Borrower,
the Administrative Agent and the Tranche A-3 Term Lenders.

“Tranche A-23 Term Commitment” shall mean as to any Tranche A-3 Term Lender, the
obligation of such Lender, if any, under the Tranche A-3 Joinder Agreement to
make a Tranche A-3 Term Loan to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Tranche A-3 Term Commitment” in the
Tranche A-3 Joinder Agreement. The original aggregate amount of the Tranche A-3
Term Commitments is $1,350,000,000.

“Tranche A-3 Term Facility” shall have the meaning given to such term in the
definition of “Facility.”

“Tranche A-23 Term Lender” shall mean each Lender that has a Tranche A-23 Term
Commitment under the Tranche A-3 Joinder Agreement or that holds a Tranche A-23
Term Loan.

“Tranche A-23 Term Loan” shall have the meaning given to such term in
Section 2.1.

“Tranche A-2 Term Loan Maturity Date” shall mean October 20, 2016.3 Term Loan
Maturity Date” shall mean the fifth anniversary of the Amendment No. 2 Effective
Date; provided that if any Tranche B Term Loans (or any refinancing thereof with
a maturity date prior to the date that is 91 days after the Tranche A-3 Term
Loan Maturity Date) remain outstanding as of the date occurring 91 days prior to
the Tranche B Term Loan Maturity Date, the Tranche A-3 Term Loans will mature,
and the balances of any then outstanding Tranche A-3 Term Loan will be payable,
on the date occurring 91 days prior to the Tranche B Term Loan Maturity Date
(or, with respect to any refinancing of the Tranche B Term Loans with a maturity
date prior to the date that is 91 days after the Tranche A-3 Term Loan Maturity
Date, on the date occurring 91 days prior to the maturity date thereof).

 

-49-



--------------------------------------------------------------------------------

“Tranche A-23 Term Percentage” shall mean as to any Tranche A-23 Term Lender at
any time, the percentage which such Lender’s Tranche A-23 Term Commitment then
constitutes of the aggregate Tranche A-23 Term Commitments (or, at any time
after the ClosingAmendment No. 2 Effective Date, the percentage which the
aggregate principal amount of such Lender’s Tranche A-23 Term Loans then
outstanding constitutes of the aggregate principal amount of the Tranche A-23
Term Loans then outstanding).

“Tranche B Prepayment Amount” shall have the meaning given to such term in
Section 2.11(e).

“Tranche B Term Commitment” shall mean as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche B Term
Commitment” in such Lender’s Addendum or in an Increase Joinder. The original
aggregate amount of the Tranche B Term Commitments is $1,750,000,000.

“Tranche B Term Facility” shall have the meaning given to such term in the
definition of “Facility.”

“Tranche B Term Lender” shall mean each Lender that has a Tranche B Term
Commitment or that holds a Tranche B Term Loan.

“Tranche B Term Loan” shall have the meaning given to such term in Section 2.1.

“Tranche B Term Loan Maturity Date” shall mean October 20, 2016.

“Tranche B Term Percentage” shall mean as to any Tranche B Term Lender at any
time, the percentage which such Lender’s Tranche B Term Commitment then
constitutes of the aggregate Tranche B Term Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).

“Tranche B-2 Joinder Agreement” means the joinder agreement, dated as of the
Amendment No. 2 Effective Date, by and among the Borrower, the Administrative
Agent and the Initial Tranche B-2 Term Lender.

“Tranche B-2 Term Commitment” shall mean as to any Tranche B-2 Term Lender, the
obligation of such Lender, if any, under the Tranche B-2 Joinder Agreement to
make a Tranche B-2 Term Loan to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Tranche B-2 Term Commitment” in the
Tranche B-2 Joinder Agreement. The original aggregate amount of the Tranche B-2
Term Commitments is $1,650,000,000.

“Tranche B-2 Term Facility” shall have the meaning given to such term in the
definition of “Facility.”

“Tranche B-2 Term Lender” shall mean each Lender that has a Tranche B-2 Term
Commitment under the Tranche B-2 Joinder Agreement or that holds a Tranche B-2
Term Loan.

“Tranche B-2 Term Loan” shall have the meaning given to such term in Section
2.1.

 

-50-



--------------------------------------------------------------------------------

“Tranche B-2 Term Loan Maturity Date” shall mean the seventh anniversary of the
Amendment No. 2 Effective Date; provided that if any 2018 Notes (or any
refinancing thereof with a maturity date prior to the date that is 91 days after
the Tranche B-2 Term Loan Maturity Date) remain outstanding as of the date
occurring 91 days prior to the stated maturity date of the 2018 Notes, the
Tranche B-2 Term Loans will mature, and the balances of any then outstanding
Tranche B-2 Term Loans will be payable, on the date occurring 91 days prior to
the stated maturity date of the 2018 Notes (or, with respect to any refinancing
of the 2018 Notes with a maturity date prior to the date that is 91 days after
the Tranche B-2 Term Loan Maturity Date, on the date occurring 91 days prior to
the maturity date thereof).

“Tranche B-2 Term Percentage” shall mean as to any Tranche B-2 Term Lender at
any time, the percentage which such Lender’s Tranche B-2 Term Commitment then
constitutes of the aggregate Tranche B-2 Term Commitments (or, at any time after
the Amendment No. 2 Effective Date, the percentage which the aggregate principal
amount of such Lender’s Tranche B-2 Term Loans then outstanding constitutes of
the aggregate principal amount of the Tranche B-2 Term Loans then outstanding).

“Transaction Documents” shall mean the Senior Notes Documents and the Loan
Documents.

“Transactions” shall mean collectively, (a) the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder; (b) the
Refinancing; (c) the issuance of the Senior Notes; (d) the Stock Repurchase and
(e) the payment of all fees and expenses owing in connection with the foregoing.

“Transferee” shall mean any Assignee or Participant.

“Transferred Guarantor” shall have the meaning given to such term in
Section 10.9.

“Tricare” shall mean the managed health care program that is established by the
Department of Defense under Title 10, Subtitle A, Part II, Chapter 55 (10 U.S.C.
§1071 et seq.) for members of the military, military retirees, and their
dependents, and includes the competitive selection of contractors to financially
underwrite the delivery of health care services under the Civilian Health and
Medical Program of the Uniformed Services.

“Type” shall mean as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

“U.S. Government Obligations” shall mean securities that are (a) direct
obligations of the United States of America for the timely payment of which its
full faith and credit is pledged or (b) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the timely payment of which is unconditionally guaranteed as a full
faith and credit obligation of the United States of America, which in either
case, are not callable or redeemable at the option of the issuer thereof, and
shall also include a depositary receipt issued by a bank (as defined in
Section 3(a)(2) of the Securities Act), as custodian with respect to any such
U.S. Government Obligations or a specific payment of principal of or interest on
any such U.S. Government Obligations held by such custodian for the account of
the holder of such depositary receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depositary receipt from any amount received by the
custodian in respect of the U.S. Government Obligations or the specific payment
of principal of or interest on the U.S. Government Obligations evidenced by such
depositary receipt.

 

-51-



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Voting Interests” shall mean shares of Capital Stock issued by a corporation,
or equivalent Capital Stock of any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” shall mean, when applied to any Debt at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Debt.

“Wholly Owned Subsidiary” shall mean as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

“Withdrawal Liability” shall have the meaning specified in Part I of Subtitle E
of Title IV of ERISA.

1.2 Classification of Loans. For purposes of this Agreement, Loans may be
classified and referred to by Facility (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Facility and Type (e.g., a “Eurodollar
Revolving Loan”).

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement, unless otherwise indicated, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged

 

-52-



--------------------------------------------------------------------------------

Property, shall mean “on, in, under, above or about.” References to the “date
hereof” or the “date of this Agreement” and words of similar import, shall be
construed to refer to the original date of this Agreement (October 20, 2010).

1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Closing Date or in the application thereof on such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided that the Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation, between
calculations of the affected item in amounts required to be reported under
Sections 6.1(b) and (c) (including in any Compliance Certificate) before and
after giving effect to such change in GAAP.

For the avoidance of doubt, Persons that are not Subsidiaries shall not be
included in any calculation relevant to Section 7.16.

1.5 Resolution of Drafting Ambiguities. Each Loan Party acknowledges and agrees
that it was represented by counsel in connection with the execution and delivery
of the Loan Documents to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof and thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

1.6 Exchange Rates; Currency Equivalents. (a) The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Alternative Currency Revolving Loans outstanding.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent.

(b) Wherever in this Agreement in connection with an Alternative Currency
Revolving Loan, a conversion, continuation or prepayment of an Alternative
Currency Revolving Loan, an amount, such as a required minimum or multiple
amount, is expressed in Dollars, but such Alternative Currency Revolving Loan is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent.

1.7 Additional Alternative Currencies. (a) The Borrower may from time to time
request that Alternative Currency Revolving Loans be made in a currency other
than those specifically listed in the definition of “Alternative Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Alternative
Currency Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and the Alternative Currency Revolving Lenders.

 

-53-



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., Local Time, 20 Business Days prior to the date of the desired
extension of credit. The Administrative Agent shall promptly notify each
Alternative Currency Revolving Lender of any request pursuant to this
Section 1.7. Each Alternative Currency Revolving Lender shall notify the
Administrative Agent, not later than 11:00 a.m., Local Time, ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Alternative Currency Revolving Loans denominated in such currency.

(c) Any failure by an Alternative Currency Revolving Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Alternative Currency Revolving Lender to permit
Alternative Currency Revolving Loans to be made in such requested currency. If
the Administrative Agent and all the Alternative Currency Revolving Lenders
consent to making Alternative Currency Revolving Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Alternative Currency Revolving Loans. If
the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.7, the Administrative Agent shall
promptly so notify the Borrower.

1.8 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Alternative Currency Revolving Loans in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Alternative Currency Revolving Loans, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.9 New Senior NotesTranche A-2 Term Loans. Notwithstanding anything to the
contrary in any Loan Document, nothing contained in any Loan Document shall
prevent (a) the incurrence of any Debt evidenced by any New Senior Note
Document, (b) the granting or existence of any Liens on the Escrow Account, the
Escrowed Funds or any New Senior Note Document or pursuant to any New Senior
Notes Escrow Document, in each case, in favor of the Escrow Agent or the trustee
under the New Senior Notes Indenture (or their designees), (c) the holding of
the Escrowed Funds in the Escrow Account or (d) any other transaction
contemplated by the New Senior Notes Documents (it being understood, for the
avoidance of doubt, that any such incurrences of Debt, granting of Liens and
other transactions shall be deemed made exclusively in reliance upon this
Section 1.9 and not any other exception or basket under any other provision of
any Loan Document); provided that this Section 1.9 shall not operate to permit
the 2012 Transactions to the extent it would not otherwise be permitted absent
this Section 1.9. The Lenders, the Issuing Lenders and their respective
Affiliates hereby agree that none of the Administrative Agent, the Collateral
Agent or any Affiliate thereof shall have any liability or obligation to the
Lenders, in their capacities as such, with respect to any transactions
contemplated by the New Senior Notes Documents.The Tranche A-2 Term Loans were
issued pursuant to the Increase Joinder, dated August 26, 2011, and repaid upon
the Amendment No. 2 Effective Date. References to the Tranche A-2 Term Loans
were removed pursuant to Amendment No. 2 and shall be treated as if never issued
on and after the Amendment No. 2 Effective Date.

 

-54-



--------------------------------------------------------------------------------

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche A Term Lender severally agrees to make a term loan denominated in
Dollars (a “Tranche A Term Loan”) to the Borrower on the Closing Date in an
amount not to exceed the amount of the Tranche A Term Commitment of such Lender,
(b) each Tranche B Term Lender severally agrees to make a term loan denominated
in Dollars (a “Tranche B Term Loan”) to the Borrower on the Closing Date in an
amount not to exceed the amount of the Tranche B Term Commitment of such Lender
and (c). Subject to the terms and conditions set forth in Amendment No. 2 and in
the Tranche A-3 Joinder Agreement, each Tranche A-23 Term Lender severally
agrees pursuant to the Tranche A-3 Joinder Agreement to make a term loan
denominated in Dollars (a “Tranche A-2Tranche A-3 Term Loan”) to the Borrower on
the Increase Joinder Effective Date in an amount not to exceed the amount of the
Tranche AAmendment No. 2 Effective Date in an amount not to exceed the amount of
the Tranche A-3 Term Commitment of such Lender. Subject to the terms and
conditions set forth in Amendment No. 2 and in the Tranche B-2 Joinder
Agreement, the Initial Tranche B-2 Term Lender agrees pursuant to the Tranche
B-2 Joinder Agreement to make a term loan denominated in Dollars (a “Tranche B-2
Term Loan”) to the Borrower on the Amendment No. 2 Effective Date in an amount
not to exceed the amount of the Tranche B-2 Term Commitment of such Lender. The
Term Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.12.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of a Borrowing Request
(which notice must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, (a) (i) in the case of any Tranche A Term Loans and Tranche
B Term Loans, three Business Days prior to the anticipated Closing Date, in the
case of Eurodollar Loans and (ii) in the case of any Tranche A-3 Term Loans and
Tranche B-2 Term Loans, three Business Days prior to the anticipated Amendment
No. 2 Effective Date, in the case of Eurodollar Loans, or (b) (i) in the case of
any Tranche A Term Loans and Tranche B Term Loans, one Business Day prior to the
anticipated Closing Date, in the case of ABR Loans and (ii) in the case of any
Tranche A-3 Term Loans and Tranche B-2 Term Loans, one Business Day prior to the
anticipated Amendment No. 2 Effective Date, in the case of ABR Loans) requesting
that the Term Lenders make the Term Loans on the Closing Date or the Amendment
No. 2 Effective Date, as applicable, and specifying the amount to be borrowed
under each tranche. Upon receipt of such notice the Administrative Agent shall
promptly notify each Term Lender thereof. Not later than 12:00 Noon, New York
City time, on the Closing Date or the Amendment No. 2 Effective Date, as
applicable, each Term Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Term
Loan to be made by such Term Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

 

-55-



--------------------------------------------------------------------------------

2.3 Repayment of Term Loans.

(a) The Tranche A Term Loan of each Tranche A Term Lender shall mature in 20
consecutive quarterly installments and on the Tranche A Term Loan Maturity Date,
in an amount equal to such Lender’s Tranche A Term Percentage multiplied by the
amount set forth below opposite such installment:

 

Installment Due Date

   Principal Amount  

March 31, 2011

   $ 12,500,000   

June 30, 2011

   $ 12,500,000   

September 30, 2011

   $ 12,500,000   

December 31, 2011

   $ 12,500,000   

March 31, 2012

   $ 12,500,000   

June 30, 2012

   $ 12,500,000   

September 30, 2012

   $ 12,500,000   

December 31, 2012

   $ 12,500,000   

March 31, 2013

   $ 25,000,000   

June 30, 2013

   $ 25,000,000   

September 30, 2013

   $ 25,000,000   

December 31, 2013

   $ 25,000,000   

March 31, 2014

   $ 37,500,000   

June 30, 2014

   $ 37,500,000   

September 30, 2014

   $ 37,500,000   

December 31, 2014

   $ 37,500,000   

March 31, 2015

   $ 37,500,000   

June 30, 2015

   $ 37,500,000   

September 30, 2015

   $ 37,500,000   

Tranche A Term Loan Maturity Date

   $ 537,500,000   

(b) The Tranche B Term Loan of each Tranche B Term Lender shall mature (i) in 23
consecutive quarterly installments on the last day of each September, December,
March and June (commencing on March 31, 2011), each in an amount equal to such
Lender’s Tranche B Term Percentage multiplied by 0.25% of the aggregate
principal amount of the Tranche B Term Loans outstanding on the Closing Date
immediately after funding the Tranche B Term Facility and (ii) on the Tranche B
Term Loan Maturity Date in an amount equal to all remaining outstanding Tranche
B Term Loans of such Tranche B Term Lender.

(c) The Tranche A-23 Term Loan of each Tranche A-2 3 Term Lender shall mature
(i) in consecutive quarterly installments on the last day of each September,
December, March and June (commencing on December 31, 2011), each in an amount
equal to such Lender’s Tranche A-2 Term Percentage multiplied by 0.25% of the
aggregate principal amount of the Tranche A-2 Term Loans outstanding on the
Increase Joinder Effective Date immediately after funding the Tranche A-2 Term
Facility and (ii) on the Tranche A-2 Term Loan Maturity Date in an amount equal
to all remaining outstanding Tranche A-2 Term Loans of such Tranche A-2 Term
Lenderas set forth in the Tranche A-3 Joinder Agreement.

(d) The Tranche B-2 Term Loan of each Tranche B-2 Term Lender shall mature as
set forth in the Tranche B-2 Joinder Agreement.

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, (1) each Dollar Revolving Lender
severally agrees to make revolving credit loans in Dollars (“Dollar Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which does not
exceed the amount of such Lender’s Dollar Revolving Commitment and (2) each
Alternative Currency Revolving Lender severally agrees to make revolving credit
loans in one or more Alternative Currencies

 

-56-



--------------------------------------------------------------------------------

(“Alternative Currency Revolving Loans”) to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Alternative Currency
Revolving Percentage of the sum of (i) the LC Obligations then outstanding and
(ii) the aggregate principal amount of the Swingline Loans then outstanding,
does not exceed the amount of such Lender’s Alternative Currency Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Dollar Revolving Loans and Alternative Currency Revolving Loans denominated
in Dollars may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.12. The Alternative Currency Revolving Loans denominated in
an Alternative Currency other than Dollars shall be Eurodollar Loans.

(b) The Borrower shall repay all outstanding Revolving Loans on the applicable
Maturity Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice in the form of a Borrowing Request (which notice must be received by the
Administrative Agent prior to 2:00 P.M., New York City time, (a)(i) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans denominated in Dollars or (ii) four Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans denominated in Alternative
Currencies (other than Dollars), or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans under the Alternative Currency Revolving Facility to
finance payments required by Section 3.5 may be given not later than 1:00 P.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount of Revolving Loans to be borrowed, (ii) the requested Borrowing Date,
(iii) the Revolving Facility pursuant to which such Loan is to be made, (iv) the
currency of the Revolving Loans to be borrowed, (v) if the Revolving Loans to be
borrowed are denominated in Dollars, the Type of Revolving Loans to be borrowed
and (vi) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor.
Each borrowing under the Dollar Revolving Commitments and each borrowing under
the Alternative Currency Revolving Commitments denominated in Dollars shall be
in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided
that the Swingline Lender may request, on behalf of the Borrower, borrowings
denominated in Dollars under the Alternative Currency Revolving Commitments that
are ABR Loans in other amounts pursuant to Section 2.7. Each borrowing under the
Alternative Currency Revolving Commitments (other than a borrowing denominated
in Dollars) shall be in an amount equal to the Alternative Currency Equivalent
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office for the applicable
currency prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

 

-57-



--------------------------------------------------------------------------------

2.6 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Alternative Currency Revolving Commitments from time to time after the Closing
Date and during the Revolving Commitment Period by making swing line loans
denominated in Dollars (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect and (ii) the Borrower
shall not request, and the Swingline Lender shall not make, any Swingline Loan
if, after giving effect to the making of such Swingline Loan, the aggregate
amount of the Available Alternative Currency Revolving Commitments would be less
than zero. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the applicable Maturity Date in
accordance with Section 2.7(f) and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
an Alternative Currency Revolving Loan denominated in Dollars is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy of a Borrowing
Request), not later than 2:00 P.M., New York City time, on the day (which shall
be a Business Day during the Revolving Commitment Period) of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 3.5, by remittance to the Issuing Lender) by 4:00 P.M.,
New York City time, on the requested date of such Swingline Loan. Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 2:00 P.M., New York City time,
request each Alternative Currency Revolving Lender to make, and each Alternative
Currency Revolving Lender hereby agrees to make, an Alternative Currency
Revolving Loan denominated in Dollars, in an amount equal to such Alternative
Currency Revolving Lender’s Alternative Currency Revolving Percentage of the
aggregate amount of the Swingline Loans; provided that, notwithstanding the
foregoing, no Alternative Currency Revolving Lender shall be obligated to make
any Alternative Currency Revolving Loan if after giving effect to the making of
such Alternative Currency Revolving Loan the outstanding amount of Alternative
Currency Revolving Extensions of Credit of such Lender exceed such Lender’s
Alternative Currency Revolving Commitment (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Alternative Currency Revolving Lender shall make the amount of such Alternative
Currency Revolving Loan available to the Administrative Agent at the Funding
Office for Dollar-denominated payments in immediately available funds, not later
than 10:00 A.M., New York City time, one Business Day after the date of such
notice. The proceeds of such Alternative Currency Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Alternative
Currency Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans.

 

-58-



--------------------------------------------------------------------------------

(c) If prior to the time an Alternative Currency Revolving Loan denominated in
Dollars would have otherwise been made pursuant to Section 2.7(b), one of the
events described in Section 8.1(g) shall have occurred and be continuing with
respect to the Borrower or if for any other reason, as determined by the
Swingline Lender in its sole discretion, Alternative Currency Revolving Loans
may not be made as contemplated by Section 2.7(b), each Alternative Currency
Revolving Lender shall, on the date such Alternative Currency Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Alternative Currency Revolving Lender’s Alternative
Currency Revolving Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Alternative Currency Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Alternative Currency Revolving Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Alternative Currency Revolving
Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

(e) Each Alternative Currency Revolving Lender’s obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Alternative Currency Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the financial condition of the Borrower; (iv) any breach of
this Agreement or any other Loan Document by the Borrower, any other Loan Party
or any other Alternative Currency Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(f) If the Maturity Date shall have occurred in respect of any tranche of
Alternative Currency Revolving Commitments at a time when another tranche or
tranches of Alternative Currency Revolving Commitments is or are in effect with
a longer Maturity Date, then on the earliest occurring Maturity Date all then
outstanding Swingline Loans shall be repaid in full (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided, however, that if on the occurrence
of such earliest Maturity Date (after giving effect to any repayments of
Alternative Currency Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 3.10), there shall exist sufficient
unutilized Extended Revolving Commitments that are the Alternative Currency
Revolving Commitments so that the respective outstanding Swingline Loans could
be incurred pursuant to such Extended Revolving Commitments which will remain in
effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of the Swingline Participation Amounts of each
Alternative Currency Revolving Lender that is an Extending Revolving Lender and
such outstanding Swingline Loans shall be deemed to have been incurred solely
pursuant to the relevant Extended Revolving Commitments, and such Swingline
Loans shall not be so required to be repaid in full on such earliest Maturity
Date.

2.8 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Dollar
Revolving Commitment and/or Available Alternative Currency Revolving Commitment,
as applicable, of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the Closing Date and on the Maturity Date for the
Revolving Facility.

 

-59-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

(c) The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Alternative Currency Revolving Facility, shared
ratably among the Alternative Currency Revolving Lenders and payable quarterly
in arrears on each Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to the Issuing Lender for its own account a fronting fee of
0.125% per annum on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.

(d) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses (including
issuance fees) as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

(e) The Borrower agrees to pay on the Closing Date (w) to each Tranche A Term
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Tranche A Term Lender’s Tranche A Term Loan, a funding fee in an
amount agreed between such Tranche A Term Lender and the Borrower, (x) to each
Tranche B Term Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Tranche B Term Lender’s Tranche B Term
Loan, a funding fee in an amount equal to 0.50% of the stated principal amount
of such Tranche B Term Lender’s Tranche B Term Loan funded on the Closing Date,
(y) to each Dollar Revolving Lender party to this Agreement on the Closing Date,
as compensation for the Dollar Revolving Commitment of such Dollar Revolving
Lender, a commitment fee in the amount agreed between such Dollar Revolving
Lender and the Borrower and (z) to each Alternative Currency Revolving Lender
party to this Agreement on the Closing Date, as compensation for the Alternative
Currency Revolving Commitment of such Alternative Currency Revolving Lender, a
commitment fee in the amount agreed between such Alternative Currency Revolving
Lender and the Borrower.

(f) All fees payable hereunder (subject to Section 2.26) shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Lender, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate, or from time to time to reduce the amount of, the Revolving
Commitments under one or more Revolving Facilities; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, (i) the Total Alternative
Currency Revolving Extensions of Credit would exceed the Total Alternative
Currency Revolving Commitments, (ii) the Total Dollar Revolving Extensions of
Credit would exceed the Total Dollar Revolving Commitments or (iii) the Total
Revolving Extensions of Credit would exceed the Total Revolving Commitments. Any
such reduction shall be in an amount equal to (i) with respect to the
Alternative Currency Revolving Commitments, $1,000,000, a whole multiple
thereof, or the remaining aggregate amount of the Alternative Currency Revolving
Commitments, and shall reduce permanently the Alternative Currency Revolving
Commitments then in effect and (ii) with respect to the Dollar Revolving
Commitments, $1,000,000, a whole multiple thereof, or the remaining aggregate
amount of the Dollar Revolving Commitments, and shall reduce permanently the
Dollar Revolving Commitments then in effect. The Revolving Commitment (other
than any Extended Revolving Commitment) of each Revolving Lender shall
automatically and permanently terminate on the Revolving Termination Date. On
the respective Maturity Date applicable thereto, the Extended Revolving
Commitment of each Extending Revolving Commitment shall automatically and
permanently terminate.

 

-60-



--------------------------------------------------------------------------------

2.10 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium (except as set forth in
Section 2.11(g) and Section 2.11(h)) or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than 2:00 P.M., New York City
time, (i) three Business Days prior thereto, in the case of Eurodollar Loans
denominated in Dollars and (ii) four Business Days prior thereto in the case of
Eurodollar Loans denominated in Alternative Currencies (other than Dollars), and
no later than 2:00 P.M., New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment, the installment or installments of the respective tranches of the
Loans to be repaid and whether the prepayment is of Eurodollar Loans or ABR
Loans (it being understood that the Borrower may elect to prepay one tranche of
Term Loans without prepaying another); provided that in the case of Swingline
Loans notice may be given no later than 2:00 P.M. New York City time on the date
of prepayment; and provided further that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.20. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of a tranche of
Term Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Revolving Loans denominated in an
Alternative Currency (other than Dollars) shall be in an aggregate principal
amount of the Alternative Currency Equivalent of $1,000,000 or a whole multiple
thereof. Partial prepayments of Revolving Loans denominated in Dollars shall be
in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 or a whole multiple thereof.

2.11 Mandatory Prepayments and Commitment Reductions.

(a) If any Redeemable Preferred Interests or Debt (including any Credit
Agreement Refinancing Debt) shall be issued or incurred by any Group Member
(excluding any Debt incurred in accordance with Section 7.2 (other than Credit
Agreement Refinancing Debt) or Capital Stock issued in compliance with
Section 7) or any initial cash proceeds that are related to a financing of a
fixed principal amount of Receivables Assets or any initial incremental cash
proceeds that are related to financing an increased fixed principal amount of
Receivables Assets shall be received by Borrower or any of its subsidiaries in
connection with a Permitted Receivables Financing, an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Term Loans and the Revolving Loans as
set forth in Section 2.11(d).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event and such Net Cash Proceeds are not prohibited under
any Requirements of Law to be distributed or otherwise transferred without the
consent or approval of a Governmental Authority then, to the extent a
Reinvestment Notice shall not have been delivered in respect thereof, such Net
Cash Proceeds shall be applied within ten days after the date that all
post-closing adjustments associated therewith have been completed toward the
prepayment of the Term Loans and the Revolving Loans as set forth in
Section 2.11(d) ; provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans and the Revolving Loans as set forth in
Section 2.11(d).

(c) If, for any Fiscal Year of the Borrower commencing with the Fiscal Year
ending December 31, 2011, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply the ECF Percentage of
such Excess Cash Flow toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 2.11(d). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five days after the earlier of (i) the
date on which the financial statements of the Borrower referred to in
Section 6.1(b), for the Fiscal Year with respect to which such prepayment is
made, are required to be delivered to the Administrative Agent (for distribution
to the Agents and the Lenders) and (ii) the date such financial statements are
actually delivered.

 

-61-



--------------------------------------------------------------------------------

(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.11 shall be applied, first, to the prepayment of the Term Loans in
accordance with Section 2.17(b) and, second, to reduce the Swingline Loans and
then Revolving Loans without a permanent reduction of the Revolving Commitments.
The application of any prepayment pursuant to this Section 2.11 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.11 (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

(e) Notwithstanding anything to the contrary in Section 2.11(d) or 2.17, with
respect to the amount of any mandatory prepayment described in Section 2.11 that
is allocated to Tranche B Term Loans or Tranche B-2 Term Loans (such amount, the
“Tranche BDesignated Prepayment Amount”), at any time when Tranche A Term Loans
remain outstanding, the Borrower will, in lieu of applying such amount to the
prepayment of Tranche B Term Loans or Tranche B-2 Term Loans, as provided in
Section 2.11(d) above, on the date specified in Section 2.11 for such
prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing) requesting that the Administrative Agent prepare and provide to each
Tranche B Term Lender and Tranche B-2 Term Lenders a notice (each, a “Prepayment
Option Notice”) as described below. As promptly as practicable after receiving
such notice from the Borrower, the Administrative Agent will send to each
Tranche B Term Lender and Tranche B-2 Term Lender a Prepayment Option Notice,
which shall be in the form of Exhibit G, and shall include an offer by the
Borrower to prepay on the date (each a “Mandatory Prepayment Date”) that is 10
Business Days after the date of the Prepayment Option Notice, the relevant Term
Loans of such Lender by an amount equal to the portion of the Tranche
BDesignated Prepayment Amount indicated in such Lender’s Prepayment Option
Notice as being applicable to such Lender’s Tranche B Term Loans or Tranche B-2
Term Loans. On the Mandatory Prepayment Date, (i) the Borrower shall pay to the
relevant Tranche B Term Lenders and Tranche B-2 Term Lenders the aggregate
amount necessary to prepay that portion of the outstanding relevant Term Loans
as described above in respect of which such Lenders have accepted prepayment (it
being understood that a failure to respond to a Prepayment Option Notice shall
be deemed an acceptance of the prepayment referenced therein) and (ii) the
Borrower shall pay to the Tranche A Term Lenders an amount equal to the portion
of the Tranche BDesignated Prepayment Amount not accepted by the relevant
Lenders, and such amount shall be applied to the prepayment of the Tranche A
Term Loans; provided that if after the application of amounts pursuant to clause
(ii), any portion of the Tranche BDesignated Prepayment Amount not accepted by
the Tranche B Term Lenders and Tranche B-2 Term Lenders shall remain, such
amount shall be used to prepay the Tranche B Term Loans or Tranche B-2 Term
Loans on a pro rata basis.

(f) Revolving Loan Prepayments.

(i) In the event of the termination of all the Alternative Currency Revolving
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Alternative Currency Revolving Loans and all
outstanding Swingline Loans and replace all outstanding Letters of Credit or
cash collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 3.10. In the event of the termination of all the
Dollar Revolving Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Dollar Revolving Loans.

(ii) In the event of any partial reduction of the Alternative Currency Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrower and the Alternative Currency
Revolving Lenders of the sum of the Alternative Currency Revolving Extensions of
Credit after giving effect thereto and (y) if the sum of the Alternative
Currency Revolving Extensions of Credit would exceed the aggregate amount of
Alternative Currency Revolving Commitments after giving effect to such
reduction, then the Borrower shall, on the date of such reduction, first, repay
or prepay Swingline Loans, second, repay or prepay Alternative Currency
Revolving Loans and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 3.10, in an aggregate amount sufficient to eliminate such
excess. In the event of any partial reduction of the Dollar Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrower and the Dollar Revolving Lenders
of the sum of the Dollar Revolving Extensions of Credit after giving

 

-62-



--------------------------------------------------------------------------------

effect thereto and (y) if the sum of the Dollar Revolving Extensions of Credit
would exceed the aggregate amount of Dollar Revolving Commitments after giving
effect to such reduction, then the Borrower shall, on the date of such
reduction, repay or prepay Dollar Revolving Loans in an aggregate amount
sufficient to eliminate such excess

(iii) In the event that the sum of all Alternative Currency Revolving Lenders’
Alternative Currency Revolving Extensions of Credit exceeds the Alternative
Currency Revolving Commitments then in effect (including, without limitation, as
a result of any Revaluation Date), the Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Alternative Currency Revolving Loans, and third, replace outstanding Letters of
Credit or cash collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 3.10, in an aggregate amount sufficient to
eliminate such excess. In the event that the sum of all Dollar Revolving
Lenders’ Dollar Revolving Extensions of Credit exceeds the Dollar Revolving
Commitments then in effect, the Borrower shall, without notice or demand,
immediately repay or prepay Dollar Revolving Loans in an aggregate amount
sufficient to eliminate such excess

(iv) In the event that the aggregate LC Obligations exceed the LC Commitment
then in effect, the Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 3.10, in an
aggregate amount sufficient to eliminate such excess.

(g) Prepayment Premium. Any prepayment of the Tranche B Term Loans prior to the
one year anniversary of the Closing Date with the proceeds of an offering or
incurrence of Debt (other than a Permitted Receivables Financing) shall be
accompanied by a premium equal to 1% of the aggregate principal amount of the
Tranche B Term Loans prepaid.

(h) Notwithstanding the foregoing, in the event that, on or prior to the first
anniversary after the Amendment No. 2 Effective Date, the Borrower (x) prepays,
refinances, substitutes or replaces any Tranche B-2 Term Loan pursuant to a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.11(a) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Tranche B-2 Term Lenders, (I) in the case of
clause (x), a prepayment premium of 1.00% of the aggregate principal amount of
the Tranche B-2 Term Loan so prepaid, refinanced, substituted or replaced and
(II) in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the applicable Tranche B-2 Term Loan outstanding immediately prior to
such amendment. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.

2.12 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans
denominated in Dollars to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election pursuant to an Interest Election Request no
later than 2:00 P.M., Local Time, on the Business Day preceding the proposed
conversion date; provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans denominated in Dollars to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 2:00 P.M., Local Time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined by written
notice in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. No Revolving Loan may be converted into or continued as
a Revolving Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Revolving Loan and reborrowed in the
other currency.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent pursuant to an Interest Election Request, in
accordance with the applicable provisions of the term “Interest Period” set
forth in

 

-63-



--------------------------------------------------------------------------------

Section 1.1, of the length of the next Interest Period to be applicable to such
Loans; provided that the Borrower may not elect to continue a Eurodollar Loan
under a particular Facility as such when any Event of Default has occurred and
is continuing and the Administrative Agent has or the Majority Facility Lenders
in respect of such Facility have determined by written notice in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso (i) if such Loans are denominated in Dollars, such shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period and (ii) if such Loans are denominated in an Alternative
Currency (other than Dollars), such Loans shall be automatically continued as
Eurodollar Loans with an Interest Period of one month. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to (i) with respect to Eurodollar Loans
denominated in Dollars, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (ii) with respect to Eurodollar Loans denominated in an Alternative
Currency (other than Dollars), the Alternative Currency Equivalent of $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

2.14 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin plus (in the case of an
Alternative Currency Revolving Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Upon the occurrence and during the continuance of an Event of Default under
Section 8.1(a), (b) or (g), if all or a portion of the principal amount of any
Loan or Reimbursement Obligation or any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the greater or (i) the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%) and (ii) the actual rate applicable to such amount
plus 2%, from the date of such non-payment until such amount is paid in full
(after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the ABR or
the Eurocurrency Reserve Requirements shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

-64-



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (and until such notice is withdrawn), (w) any Eurodollar Loans
denominated in Dollars under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (x) any Loans
denominated in Dollars under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans, (y) any outstanding Eurodollar Loans denominated in
Dollars under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans and (z) any outstanding Eurodollar
Loans denominated in an Alternative Currency (other than Dollars) shall be
continued with an interest applicable thereto equal to the sum of (I) the
Applicable Margin for such Eurodollar Loans, (II) the rate for each day during
such Interest Period reasonably determined by the Administrative Agent to be the
cost of funds of representative participating members in the interbank
eurodollar market selected by the Administrative Agent (which may include
Lenders) for maintaining loans similar to the relevant Loans (provided that any
change in the rate determined pursuant to this clause (II) shall be effective as
of the opening of business on the effective day of any change in the relevant
component of such rate) and (III) the Mandatory Cost, if any, applicable to such
Loan. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans denominated in Dollars under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans denominated in Dollars under the relevant Facility to Eurodollar
Loans.

2.17 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Tranche A Term Percentages, Tranche B Term Percentages, Tranche A-3 Term
Percentages, Tranche B-2 Term Percentages, Dollar Revolving Percentages or
Alternative Currency Revolving Percentages, as the case may be, of the relevant
Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders (except (i) as otherwise provided in Section 2.11(e) and except,
(ii) that an optional prepayment pursuant to Section 2.10 need only be made pro
rata according to the respective

 

-65-



--------------------------------------------------------------------------------

outstanding principal amounts of the Term Loans of the applicable tranche being
prepaid then held by the Term Lenders and (iii) any prepayment of Term Loans
with the Net Cash Proceeds of Credit Agreement Refinancing Debt shall be applied
solely to each applicable tranche of Refinanced Debt). The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Tranche A Term Loans, Tranche B Term Loans,
Tranche A-3 Term Loans and Tranche B-2 Term Loans, as the case may be, pro rata
based upon the respective then remaining principal amounts thereof. Amounts
prepaid on account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the relevant Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office for the applicable currency, in the
currency in which the applicable Loan was made and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to (i) with
respect to borrowings under the Dollar Revolving Facility, ABR Loans under the
Dollar Revolving Facility or (ii) with respect to borrowings under the
Alternative Currency Revolving Facility, Eurodollar Loans under the Alternative
Currency Revolving Facility, in each case, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5, Section 2.7(c), Section 3.4, Section 3.5(e) or
Section 11.5(c), then the Administrative Agent may, in its

 

-66-



--------------------------------------------------------------------------------

discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Lender to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) until such
failure to make payment has been cured, hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.18 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.19 and Taxes
imposed on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation Controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Closing Date (each, a “Change in Law”;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shalland (y) all requests, rules, guidelines or directives promulgated by the
Bank for International settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued) shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such corporation for such reduction.

 

-67-



--------------------------------------------------------------------------------

(c) Each request by a Lender for the payment of an additional amount under this
Section 2.18 shall be accompanied by a certificate showing in reasonable detail
the method of calculation and the allocation (which shall be reasonable)
thereof. Such certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the change in law giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

2.19 Taxes.

(a) All payments made by any Loan Party under this Agreement or any other Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes, excluding overall net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender by a jurisdiction as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, having its applicable lending office in such jurisdiction or as a result
of any present or former connection between the Administrative Agent or any
Lender and the jurisdiction imposing such Taxes (other than a connection arising
solely from the Administrative Agent or such Lender having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Loan Document), including branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located. If any such non-excluded Taxes
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld or deducted
from any amounts payable (which shall include deductions applicable to
additional sums payable under this Section) to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (e) or (f) of this Section, (ii) that
are United States federal withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph; provided that this subclause
(ii) shall not apply to any Tax imposed on a Lender in connection with an
interest or participation in any Loan or other obligation that such Lender was
required to acquire pursuant to Section 11.7 or (iii) that are imposed pursuant
to Sections 1471 through 1474 of the Code other than by reason of a change in
law after the date of this Agreement (such Non-Excluded Taxes referred to in
clauses (i) through (iii), “Additional Excluded Taxes”).

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower and the Guarantors shall indemnify the Administrative Agent, or
the affected Lender, as applicable, within 10 days after demand therefor, for
the full amount of any Non-Excluded Taxes or Other Taxes, but excluding
Additional Excluded Taxes (including Non-Excluded Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section, but
excluding Additional Excluded Taxes) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Non-Excluded
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

-68-



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Non-Excluded Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender that is not a “U.S. Person” as defined in Section 7701(a)(30) of
the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a statement substantially in the form of Exhibit J and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non-U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s sole judgment such completion, execution or submission would not be
materially disadvantageous to such Lender and would not materially prejudice the
legal position of such Lender.

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary, in no event
will any Lender be required to pay any amount to the Borrower the payment of
which would place such Lender in a less favorable net after-tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Non-Excluded Taxes or Other Taxes had never been paid. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans

 

-69-



--------------------------------------------------------------------------------

after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) minus (ii) the amount of interest
(as reasonably determined by such Lender) that would have accrued to such Lender
on such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) is a Defaulting Lender or (c) is replaced pursuant
to the third paragraph of Section 11.1 with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) if applicable, prior to any such replacement, such
Lender shall not have taken appropriate action under Section 2.21 so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 11.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein) and by its
execution of this Agreement each Lender hereby authorizes the Administrative
Agent to act as its agent in executing any documents to replace such Lender in
accordance with this Section 2.22, (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender. Notwithstanding the foregoing, this Section 2.22 may only be
utilized with respect to a replaced Lender in respect of any amendment to this
Agreement after the Closing Date and prior to the one-year

 

-70-



--------------------------------------------------------------------------------

anniversary of the Closing Date that has the effect of reducing the Applicable
Margin for the Tranche B Term Loans if such replaced Tranche B Term Lender is
paid a fee equal to 1.0% of the principal amount of such Tranche B Term Lender’s
Tranche B Term Loans being replaced and repaid.

2.23 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Termination Date (or with respect
to any Revolving Loans outstanding with respect to an Extended Revolving
Commitment, the Maturity Date applicable thereto), (ii) to the Administrative
Agent for the account of each Lender the Term Loans in accordance with
Section 2.3; provided that, to the extent specified in the respective Extension
Offer, amortization payments with respect to Extended Term Loans for periods
prior to the Tranche A Term Loan Maturity Date, the Tranche B Term Loan Maturity
Date, the Tranche A-3 Term Loan Maturity Date and the Tranche AB-2 Term Loan
Maturity Date, as applicable, may be reduced (but not increased) and
amortization payments required with respect to Extended Term Loans for periods
after the Tranche A Term Loan Maturity Date, the Tranche B Term Loan Maturity
Date, the Tranche A-3 Term Loan Maturity Date and the Tranche AB-2 Term Loan
Maturity Date, as applicable, shall be as specified in the respective Extension
Offer and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan in accordance with Section 2.6(b).

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

2.24 Increase in Commitments.

(a) The Borrower may by written notice to the Administrative Agent elect to
request (x) prior to the Revolving Termination Date, an increase to the existing
Revolving Commitments under one or more of the Revolving Facilities (“Increased
Revolving Commitment”) and/or (y) the establishment of one or more new term loan
Commitments (each, an “Incremental Term Loan Commitment”) in an amount not less
than $100,000,000 individually and in an amount such that the Total Facility
Amount does not exceed $4,000,000,000 (after giving effect to the requested
increase)not to exceed the greater of (A) $1,000,000,000 and (B) an amount of
Incremental Term Loans or Increased Revolving Commitments such that the Senior
Secured Leverage Ratio is no more than 3.50 to 1.00 as of the last day of the
most recently ended period of four fiscal quarters of the Borrower for which
financial statements are internally available, determined on the applicable
Increase Effective Date, after giving effect to any such incurrence on a Pro
Forma Basis, and, in each case, with respect to any Increased Revolving
Commitments, assuming a borrowing of the maximum amount of Loans available
thereunder, and excluding the

 

-71-



--------------------------------------------------------------------------------

cash proceeds of any such Incremental Term Loans or Increased Revolving
Commitments. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which Borrower proposes that the increased or new
Commitments shall be effective, which shall be a date not fewer than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Assignee to whom Borrower proposes any
portion of such increased or new Commitments be allocated and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the increased or new Commitments may elect or decline, in its sole
discretion, to provide such increased or new Commitment.

(b) The increased or new Commitments shall become effective, as of such Increase
Effective Date; provided that:

(i) each of the conditions set forth in Section 5.2 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in Consolidated EBITDA and any increase in Debt
resulting from the consummation of any acquisition permitted by this Agreement
concurrently with such borrowings as of the date of the most recent financial
statements delivered pursuant to Section 6.1(b) or (c), the Borrower shall be in
compliance with each of the covenants set forth in Section 7.16;

(iv) the Borrower shall make any payments required pursuant to Section 2.20 in
connection with any adjustment of Revolving Loans pursuant to Section 2.24(d);
and

(v) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

(c) The terms and provisions of Loans made pursuant to the new Commitments shall
be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to (i) the Tranche B Term Loans
(“Incremental Term B Loans”) or (ii) the Tranche A-3 Term Loans (“Incremental
Term A Loans”, and together with any Incremental Term B Loans, the “Incremental
Term Loans”) (it being understood that Incremental Term Loans may be part of an
existing tranche of Term Loans); provided that the aggregate principal amount of
all Incremental Term A Loans shall not exceed (A) $1,000,000,000 plus (B) an
amount equal to the excess, if any, of (x) the amount of Tranche A Term Loans
and Tranche A-3 Term Loans outstanding on the Amendment No. 2 Effective Date
less (y) the amount of Tranche A Term Loans and Tranche A-3 Term Loans
outstanding on the Increase Effective Date;

(ii) all terms and provisions (including Maturity Date) of Revolving Loans made
pursuant to new Commitments shall be identical to the existing Revolving Loans;
provided that in connection with any such new Commitments for additional
Revolving Loans, the Borrower may pay to the Lenders providing such Commitments
a fee in an amount not to exceed the highest upfront fee paid to Revolving
Lenders of the applicable Revolving Facility on the Closing Date;

(iii) the weighted average life to maturity of all new term loans under(x)
Incremental Term Loan CommitmentsB Loans shall be no shorter than the weighted
average life to maturity of the existing Tranche B-2 Term Loans and
(y) Incremental Term A Loans shall be no shorter than the weighted average life
to maturity of the existing Tranche A-3 Term Loans;

(iv) the maturity date of (x) all Incremental Term B Loans shall not be earlier
than the latest Maturity Date with respect to the Tranche B-2 Term Loans as then
in effect and (y) all Incremental Term A Loans shall not be earlier than the
latest Maturity Date with respect to the Tranche A-3 Term Loans as then in
effect; and

 

-72-



--------------------------------------------------------------------------------

(v) the interest rate margins for (x) the new term loans under Incremental Term
Loan CommitmentsA Loans shall be determined by Borrower and the applicable new
Lenders and (y) the new Incremental Term B Loans shall be determined by Borrower
and the applicable new Lenders; provided, however, that the interest rate
margins for the new term loans under Incremental Term Loan CommitmentsB Loans,
shall not be greater than the highest interest rate margins that may, under any
circumstances, be payable with respect to any tranche of Tranche B Term Loans
and any Tranche B-2 Term Loans plus 50 basis points (and the interest rate
margins applicable to the Tranche B Term Loans and the Tranche B-2 Term Loans
shall be increased to the extent necessary to achieve the foregoing); provided,
further, that in determining the interest rate margins applicable to the
existing Tranche B Term Loans and the Tranche B-2 Term Loans, and the
Incremental Term B Loans, as applicable, (x) original issue discount or upfront
or similar fees (collectively, “OID”) payable by the Borrower to the Lenders of
the existing Tranche B Term Loans, the Tranche B-2 Term Loans or the Incremental
Term B Loans in the primary syndication thereof shall be included (with OID
being equated to interest based on an assumed four-year life to maturity),
(y) customary arrangement or commitment fees payable to arrangers (or their
respective affiliates) shall be excluded and (z) if the Incremental Term B Loans
include an interest rate floor greater than the interest rate floor applicable
to the Tranche B Term Loans or the Tranche B-2 Term Loans, such increased amount
shall be equated to interest rate margins for purposes of determining whether an
increase in the interest rate margins for the Tranche B Term Loans or the
Tranche B-2 Term Loans, as applicable, shall be required, to the extent an
increase in the interest rate floor in the Tranche B Term Loans or the Tranche
B-2 Term Loans, as applicable, would cause an increase in the interest rate
margins, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Tranche B Term Loans or the Tranche B-2 Term Loans, as
applicable, shall be increased by such increased amount.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.24.

(d) To the extent the Commitments being increased on the relevant Increase
Effective Date are Revolving Commitments, then each of the Revolving Lenders
having a Revolving Commitment under the applicable Revolving Facility prior to
such Increase Effective Date (the “Pre-Increase Revolving Lenders”) shall assign
to any Revolving Lender which is acquiring a new or additional Revolving
Commitment under the applicable Revolving Facility on the Increase Effective
Date (the “Post-Increase Revolving Lenders”), and such Post-Increase Revolving
Lenders shall purchase from each Pre-Increase Revolving Lender, at the principal
amount thereof, such interests in the Revolving Loans under the applicable
Revolving Facility (which purchases shall be deemed prepayments of such
Revolving Loans for purposes of Section 2.20) and, in the case of Alternative
Currency Revolving Commitments, participation interests in LC Obligations and
Swingline Loans outstanding on such Increase Effective Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans under the applicable Revolving Facility and, in
the case of Alternative Currency Revolving Commitments, participation interests
in LC Obligations and Swingline Loans will be held by Pre-Increase Revolving
Lenders and Post-Increase Revolving Lenders ratably in accordance with their
Revolving Commitments under the applicable Revolving Facility after giving
effect to such increasedIncreased Revolving Commitments under the applicable
Revolving Facility.

(e) On any Increase Effective Date on which new Commitments for term loans under
Incremental Term Loan Commitments are effective, subject to the satisfaction of
the foregoing terms and conditions, each Lender of such new Commitment shall
make a new Term Loan to the Borrower in an amount equal to its new Commitment.

 

-73-



--------------------------------------------------------------------------------

(f) The Loans and Commitments established pursuant to this paragraph shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from Section 10
hereof and security interests created by the Security Documents. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such class of Term Loans or any such
new Commitments.

2.25 Extensions of Term Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or Revolving
Commitments with a like Maturity Date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with the same Maturity Date, as the case may be) and on
the same terms to each such Lender, the Borrower may from time to time offer to
extend the maturity date of any Term Loans and/or Revolving Commitments under
any Revolving Facility and otherwise modify the terms of such Term Loans and/or
such Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or such Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension,” and each group of Term Loans or
Revolving Commitments, as applicable, in each case as so extended, as well as
the original Term Loans and the original Revolving Commitments (in each case not
so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default shall have occurred and be continuing at the time an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity, the Revolving Commitment under any Revolving Facility
of any Revolving Lender (an “Extending Revolving Lender”) extended pursuant to
an Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment under such Revolving Facility (or related
outstandings, as the case may be) with the same terms as the applicable original
Revolving Commitments (and related outstandings); provided that (x) subject to
the provisions of Section 2.7(f) and Section 3.10 to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a Maturity
Date when there exist Extended Revolving Commitments with a longer Maturity
Date, all Swingline Loans and Letters of Credit shall be participated in on a
pro rata basis by all Alternative Currency Revolving Lenders in accordance with
their pro rata share of the Alternative Currency Revolving Facility (and except
as provided in Section 2.7(f) or Section 3.10, without giving effect to changes
thereto on an earlier Maturity Date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued) and all borrowings under the
Alternative Currency Revolving Commitments and repayments thereunder shall be
made on a pro rata basis (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings) and
(B) repayments required upon the Maturity Date of the non-extending Alternative
Currency Revolving Commitments) and (y) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments and any original
Revolving Commitments) which have more than three different Maturity Dates,
(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the tranche
of Term Loans subject to such Extension Offer, (iv) the final maturity date of
any Extended Term Loans shall be no earlier than the then latestLatest Maturity
Date hereunder and the amortization schedule applicable to Term Loans pursuant
to Section 2.3 for periods prior to the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date, the Tranche B-2 Term Loan Maturity Date or
the Tranche BA-3 Term Loan Maturity Date, as applicable, may not be increased,
(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby, (vi) any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vii) if the aggregate principal
amount of applicable Term Loans (calculated on the face amount thereof) or
applicable Revolving Commitments, as the case may be, in respect of which
applicable Term

 

-74-



--------------------------------------------------------------------------------

Lenders or applicable Revolving Lenders, as the case may be, shall have accepted
the relevant Extension Offer (as hereinafter provided) shall exceed the maximum
aggregate principal amount of applicable Term Loans or applicable Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the applicable Term Loans or applicable Revolving
Loans, as the case may be, of the applicable Term Lenders or applicable
Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or such
Revolving Lenders, as the case may be, have accepted such Extension Offer (as
hereinafter provided), (viii) all documentation in respect of such Extension
shall be consistent with the foregoing, and (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower. If at the
time any Extension of Term Loans becomes effective, there will be Extended Term
Loans which remain outstanding from a prior Extension, then the interest rate
margins for the new Extended Term Loans shall not be greater than the highest
interest rate margins that may, under any circumstances, be payable with respect
to another tranche of Tranche B Term Loans (if such Extended Term Loans are
Tranche B Term Loans) or Tranche B-2 Term Loans (if such Extended Term Loans are
Tranche B-2 Term Loans), as applicable, plus 50 basis points (and the interest
rate margins applicable to each other applicable tranche of Tranche B Term Loans
or Tranche B-2 Term Loans, as applicable, shall be increased to the extent
necessary to achieve the foregoing); provided, further, that in determining the
interest rate margins applicable to any tranche of Tranche B Term Loans or
Tranche B-2 Term Loans, as applicable, (x) OID payable by the Borrower to the
Lenders of each tranche of Tranche B Term Loans or Tranche B-2 Term Loans, as
applicable, in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity),
(y) customary arrangement or commitment fees payable to arrangers (or their
respective affiliates) shall be excluded and (z) if a new tranche of Tranche B
Term Loans or Tranche B-2 Term Loans, as applicable, includes an interest rate
floor greater than the interest rate floor applicable to a then existing tranche
of Tranche B Term Loans or Tranche B-2 Term Loans, as applicable, such increased
amount shall be equated to interest rate margins for purposes of determining
whether an increase in the interest rate margins for the then existing tranches
of Tranche B Term Loans or Tranche B-2 Term Loans, as applicable, shall be
required, to the extent an increase in the interest rate floor in the existing
tranches of Tranche B Term Loans or Tranche B-2 Term Loans, as applicable, would
cause an increase in the interest rate margins, and in such case the interest
rate floor (but not the Applicable Margin) applicable to the existing tranches
of Tranche B Term Loans or Tranche B-2 Term Loans, as applicable, shall be
increased by such increased amount. Following any such Extension Offer, the
Administrative Agent shall notify the applicable Lenders thereof, each of whom
shall, in its sole discretion, determine whether or not to accept such Extension
Offer.

(b) With respect to all Extensions accepted by the relevant Lenders and
consummated by the Borrower pursuant to this Section 2.25, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Sections 2.10 and 2.11 and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment; provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
which may be waived by the Borrower) of Term Loans or Revolving Commitments (as
applicable) of any or all applicable tranches be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.25 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.10, 2.11 and 2.17)
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.25.

(c) The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or subtranches, in each case on
terms consistent with this Section 2.25. Notwithstanding the foregoing, each of
the Administrative Agent and the Collateral Agent shall have the right (but not
the obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.25(c) and, if either the
Administrative Agent or the Collateral Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled

 

-75-



--------------------------------------------------------------------------------

to refrain from entering into such amendments with the Borrower unless and until
it shall have received such advice or concurrence; provided, however, that
whether or not there has been a request by the Administrative Agent or the
Collateral Agent for any such advice or concurrence, all such amendments entered
into with the Borrower by the Administrative Agent or the Collateral Agent
hereunder shall be binding and conclusive on the Lenders. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Collateral Agent is hereby directed to amend)
any Mortgage that has a maturity date prior to the then latest Maturity Date so
that such maturity date is extended to the then latest Maturity Date (or such
later date as may be advised by local counsel to the Collateral Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.25.

(e) Notwithstanding the foregoing provisions of this Section 2.25 and, for the
avoidance of doubt, no Lender shall have such Lender’s Commitment or Loans
extended without the written consent of such Lender.

2.26 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender hereunder, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.8(a);

(b) the Commitments and the Total Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.1); provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of each
Lender or each Lender affected thereby;

(c) if any Swingline Loan or Letter of Credit is outstanding at the time such
Lender becomes a Defaulting Lender then:

(i) unless a Default shall have occurred and be continuing, all or any part of
the Swingline Participation Amount and LC Obligations of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Alternative Currency Revolving Percentages but only to the extent the
sum of all non-Defaulting Lenders’ Alternative Currency Revolving Extensions of
Credit plus such Defaulting Lender’s Swingline Participation Amount and LC
Obligations do not exceed the total of all non-Defaulting Lenders’ Alternative
Currency Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline
Participation Amount and (y) second, cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 3.10 for so long as such LC Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Alternative Currency Revolving Percentage of the LC Obligations
pursuant to clause (ii) above, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.8(c) with respect to such
Defaulting Lender’s Alternative Currency Revolving Percentage of the LC
Obligations during the period such Defaulting Lender’s LC Obligations are cash
collateralized;

 

-76-



--------------------------------------------------------------------------------

(iv) if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 2.8(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Alternative Currency Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Obligations is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 2.8(c) with
respect to such Defaulting Lender’s LC Obligations shall be payable to the
Issuing Lender until and to the extent that such LC Obligations are reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Obligations will be 100% covered by the Alternative Currency Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.26(c), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Alternative Currency
Revolving Lenders in a manner consistent with Section 2.26(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Participation Amount and LC Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Alternative Currency
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage.

2.27 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain from any
existing Lender or any other Person reasonably satisfactory to the Borrower and,
in the case of any Other Revolving Commitments, the Administrative Agent, the
Swingline Lender and the Issuing Bank (any such existing Lender or other Person
being called an “Additional Refinancing Lender”) Credit Agreement Refinancing
Debt in respect of (a) all or any portion of the Term Loans then outstanding
under this Agreement (which for purposes of this clause (a) will be deemed to
include any then outstanding Other Term Loans) or (b) all or any portion of the
Revolving Commitments (including the corresponding portion of the Revolving
Loans) under this Agreement (which for purposes of this clause (b) will be
deemed to include any then outstanding Other Revolving Commitments (including
the corresponding portion of the Other Revolving Loans)), in the form of
(x) Other Term Loans or Other Term Commitments in the case of clause (a) or
(y) Other Revolving Loans or Other Revolving Commitments in the case of clauses
(a) and (b), in each

 

-77-



--------------------------------------------------------------------------------

case pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Debt (i) will rank pari passu or junior in right of payment and of
security with the other Loans and Commitments hereunder, (ii) have such pricing,
interest, fees, premiums and optional prepayment terms as may be agreed by the
Borrower and the Additional Refinancing Lenders thereof, (iii) not be secured by
any assets that do not constitute Collateral and (iv) except as permitted in
clause (ii), will otherwise be treated hereunder no more materially favorably
taken as a whole, including with respect to covenants and events of default, in
the good faith determination of the Borrower than the Refinanced Debt; provided
further that the terms and conditions applicable to such Credit Agreement
Refinancing Debt may provide for additional or different financial or other
covenants or other provisions that are agreed by the Borrower and the applicable
Additional Refinancing Lenders to the extent applicable only after the Latest
Maturity Date as determined on the date such Credit Agreement Refinancing Debt
is incurred or obtained.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
to receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Debt is provided with the benefit of the applicable Loan
Documents.

(c) Each issuance of Credit Agreement Refinancing Debt under Section 2.27(a)
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing Debt
incurred pursuant thereto and (ii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.27, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

SECTION 3

LETTERS OF CREDIT

3.1 LC Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Alternative Currency Revolving Lenders set forth
in Section 3.4, agrees to issue letters of credit denominated in Dollars
(“Letters of Credit”) for the account of the Borrower or a Subsidiary on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the LC Obligations would exceed the LC Commitment
or (ii) the aggregate amount of the Available Alternative Currency Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is fifteen
Business Days prior to the Revolving Termination Date (or with respect to any
Letters of Credit outstanding with respect to an Extended Revolving Commitment,
the Maturity Date applicable thereto); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
Alternative Currency Revolving Lender to exceed any limits imposed by, any
applicable Requirement of Law. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

 

-78-



--------------------------------------------------------------------------------

(c) All Existing Letters of Credit shall be deemed to be issued hereunder and
shall constitute Letters of Credit subject to the terms hereof.

(d) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit.

3.2 Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice pursuant to an LC Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with Section 3.1(a)), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Lender, the Borrower
also shall submit an Application on the Issuing Lender’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Obligations shall not exceed the LC Commitment
and (ii) the Available Alternative Currency Revolving Commitments would not be
less than zero.

3.3 Fees and Other Charges. The Borrower shall pay the fees specified in
Section 2.8.

3.4 Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Alternative Currency Revolving Lender, and each Alternative
Currency Revolving Lender hereby acquires from the Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Alternative
Currency Revolving Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Alternative Currency Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Lender’s Alternative Currency Revolving Percentage of
each LC Disbursement made by the Issuing Lender and not reimbursed by the
Borrower on the date due as provided in Section 3.5, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Alternative
Currency Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Alternative Currency Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

-79-



--------------------------------------------------------------------------------

3.5 Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 P.M., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 noon, New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 P.M., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 12:00
noon, New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.5 or 2.6 that such payment be financed with an Alternative Currency
Revolving Loan denominated in Dollars that is an ABR Loan or Swingline Loan in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting
Alternative Currency Revolving Loan denominated in Dollars that is an ABR Loan
or Swingline Loan. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Alternative Currency Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Alternative Currency Revolving Percentage
thereof. Promptly following receipt of such notice, each Alternative Currency
Revolving Lender shall pay to the Administrative Agent its Alternative Currency
Revolving Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.5 (without regard to minimum amounts) and
Section 2.17(e) with respect to Loans made by such Alternative Currency
Revolving Lender (and such Sections shall apply, mutatis mutandis, to the
payment obligations of the Alternative Currency Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Alternative Currency Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that Alternative Currency
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Alternative Currency Revolving Lenders and the
Issuing Lender as their interests may appear. Any payment made by a Alternative
Currency Revolving Lender pursuant to this paragraph to reimburse the Issuing
Lender for any LC Disbursement (other than the funding of ABR Alternative
Currency Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

3.6 Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 3.5 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or

 

-80-



--------------------------------------------------------------------------------

any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the Issuing Lender; provided that the foregoing shall not
be construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Lender (as finally determined by a court
of competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

3.7 Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Alternative Currency Revolving Lenders with respect to
any such LC Disbursement.

3.8 Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Alternative Currency Revolving Loans
denominated in Dollars which are ABR Loans; provided that, if the Borrower fails
to reimburse such LC Disbursement when due pursuant to Section 3.5, then
Section 2.14(c) shall apply. Interest accrued pursuant to this Section shall be
for the account of the Issuing Lender, except that interest accrued on and after
the date of payment by any Alternative Currency Revolving Lender pursuant to
Section 3.5 to reimburse the Issuing Lender shall be for the account of such
Alternative Currency Revolving Lender to the extent of such payment.

3.9 Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time with another party eligible to become the Issuing Lender as provided
herein, by written notice given by the Borrower (with the approval of the
successor Issuing Lender and the Administrative Agent) to the replaced Issuing
Lender; provided that prior to such replacement all Letters of Credit issued by
the replaced Issuing Lender are terminated or cash collateralized on terms
satisfactory to the replaced Issuing Lender. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Lender. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.3). From and after the effective date of any such replacement, (i) the
successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such

 

-81-



--------------------------------------------------------------------------------

successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

3.10 Cash Collateralization. (i) If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Obligations representing greater than 50%
of the total LC Obligations) demanding the deposit of cash collateral pursuant
to this Section, or (ii) if required by Section 2.26(d), on the Business Day the
Borrower receives the notice contemplated by Section 2.26(c)(ii), the Borrower
shall deposit in an account with the Collateral Agent, in the name of the
Collateral Agent and for the benefit of the Secured Parties, an amount in cash
equal to 105% of the LC Obligations as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in
Section 8.1(g). Such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Collateral Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Collateral Agent to reimburse the Issuing
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Obligations at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Obligations representing greater than 50% of the total LC
Obligations), be applied to satisfy other obligations of the Borrower under this
Agreement, and any surplus remaining shall be returned to the Borrower after all
Events of Default triggering such deposit cease to exist. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

3.11 Provisions Related to Extended Alternative Currency Revolving Commitments.
If the Maturity Date in respect of any tranche of Alternative Currency Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Alternative Currency Revolving Commitments in
respect of which the Maturity Date shall not have occurred are then in effect,
such Letter of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Alternative Currency Revolving
Lenders to purchase participations therein and to make Alternative Currency
Revolving Loans and payments in respect thereof pursuant to Section 3.5) under
(and ratably participated in by Lenders pursuant to) the Alternative Currency
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Alternative Currency Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall cash collateralize any such Letter of
Credit in accordance with Section 3.10. Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence,

 

-82-



--------------------------------------------------------------------------------

the occurrence of a Maturity Date with respect to a given tranche of Alternative
Currency Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Alternative Currency Revolving
Lenders in any Letter of Credit issued before such Maturity Date.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Lender and each of the Lenders that:

4.1 Organization; Power. Each Loan Party and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing (if such concept is
applicable) under the laws of the jurisdiction of its organization, (ii) is duly
qualified and in good standing as a foreign business enterprise (if such concept
is applicable) in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to be so qualified or licensed would not, individually
or in the aggregate, result in a Material Adverse Effect and (iii) has all
requisite power and authority (including, without limitation, all material
Governmental Authorizations) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.

4.2 Capital Stock; Subsidiaries. Set forth on Schedule 1(a) to the Perfection
Certificate is a complete and accurate list of all Subsidiaries of the Borrower
as of the Closing Date, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 5.1(b) is a true and correct copy of each
such document, each of which is valid and in full force and effect as of the
Closing Date. As of the Closing Date, Schedule 10(a) to the Perfection
Certificate shows the number of shares or other units of each class of each
Subsidiary’s Capital Stock authorized, and the number outstanding, on the
Closing Date and the percentage of each such class of its Capital Stock owned
(directly or indirectly) by the Borrower or any Subsidiary thereof. All of the
outstanding Capital Stock of each such Subsidiary (A) (in the case of
Subsidiaries that are corporations) has been validly issued, is fully paid and
non-assessable and (B) to the extent owned by the Borrower or one or more of its
Subsidiaries, is free and clear of all Liens, except those created under the
Security Documents or Liens permitted pursuant to Section 7.1.

4.3 Authorization; No Conflicts. The execution, delivery and performance by each
Loan Party of each Loan Document to which it is or is to be a party, and the
consummation of the Transactions, are within such Loan Party’s corporate,
partnership or limited liability company powers, as applicable, have been duly
authorized by all necessary corporate, partnership or limited liability company
action, as applicable, do not (i) contravene such Loan Party’s Constitutive
Documents, (ii) violate any Requirements of Law, (iii) conflict with or result
in the breach of, or constitute a default or require any payment to be made
under, any material contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument binding on or affecting any Loan Party or any
of its properties that would reasonably be likely to have a Material Adverse
Effect or (iv) except for the Liens created under the Loan Documents, result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party. No Loan Party is in violation of any such
Requirements of Law, the violation of which would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.

 

-83-



--------------------------------------------------------------------------------

4.4 No Approvals. No Governmental Authorization, and no other authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party of any Loan
Document to which it is or is to be a party, or for the consummation of the
Transactions, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Security Documents, (iii) the perfection or maintenance of the
Liens created under the Security Documents on such of the Collateral located in
the United States in which a Lien may be perfected by the filing of financing
statements, the recordation of security agreements with the U.S. Patent and
Trademark Office or the U.S. Copyright Office or the delivery of Collateral
(including the first priority nature thereof) or (iv) the exercise by any Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Security Documents, except for (A) the
authorizations, approvals, filings and actions described on Schedule 4.4 hereto,
all of which either (i) have been duly obtained and are in full force and effect
or will be obtained and in full force and effect prior to the Closing Date or
(ii) the failure to obtain could not reasonably be expected to result in a
Material Adverse Effect, (B) filings, notices, recordings and other similar
actions necessary for the creation or perfection of the Liens and security
interests contemplated by the Loan Documents and (C) the actions required by
laws generally with respect to the exercise by secured creditors of their rights
and remedies.

4.5 Enforceability. This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

4.6 Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or, to the knowledge of the Loan Parties,
threatened before any Governmental Authority or arbitrator (i) that, if
adversely determined, would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect or (ii) that purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the Transactions, except as disclosed prior to the Closing Date in the
Borrower’s filings made with the SEC.

4.7 Financial Statements; Projections.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the Consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower (i) as of and for the Fiscal
Years ended December 31, 2009, December 31, 2008 and December 31, 2007, audited
by and accompanied by the unqualified opinion of KPMG LLP, independent public
accountants, and (ii) as of and for the six-month period ended June 30, 2010 and
for the comparable period of the preceding Fiscal Year, in each case, certified
by the chief financial officer of Borrower. Such financial statements and all
financial statements delivered pursuant to Sections 6.1(b) and (c) have been
prepared in accordance with GAAP and present fairly in all material respects the
financial condition and results of operations and cash flows of Borrower as of
the dates and for the periods to which they relate except, in the case of
interim financial statements, for the absence of footnotes and the same being
subject to year end audit adjustments.

 

-84-



--------------------------------------------------------------------------------

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 4.7(a), or included in the Borrower’s Form S-4 filed with the SEC on
July 6, 2012 (other than (i) disclosures in such Form S-4 contained in the “Risk
Factors” or “Forward Looking Statements” sections thereof to the extent such
disclosures are general in nature or cautionary without an existing basis
related to the Borrower or its Subsidiaries, speculative or forward-looking and
non-specific in nature and (ii) any disclosure of a liability in the Form S-4 to
the extent that, subsequent to effective date of such Form S-4, the facts and
circumstances surrounding such liability have worsened from that which is
disclosed in such Form S-4 in a manner materially adverse to the Borrower and
its Subsidiaries) there are no liabilities of any Group Member of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
which could reasonably be expected to result in a Material Adverse Effect, and
there is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents and the Senior Notes Documents. Since December 31,
20092011 there has been no event, change, circumstance or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect (excluding the Borrower’s entering into the Loan
Documents and, the Senior Notes Documents, the New Senior Notes Documents and
the Acquisition).

(c) Forecasts. The forecasts of financial performance of Borrower and its
subsidiaries furnished to the Lenders have been prepared in good faith by
Borrower and based on assumptions believed by Borrower to reasonable.

4.8 Properties.

(a) Generally. Each Group Member has good title to, or valid leasehold interests
in, all its property material to its business, free and clear of all Liens
except for Liens permitted pursuant to Section 7.1 and minor irregularities or
deficiencies in title that, individually and in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose.

(b) Real Property. Schedule 4.8 contains a true and complete list of each
interest in Real Property (i) owned by any Group Member as of the Closing Date
and describes the type of interest therein held by such Group Member and whether
such owned Real Property is leased and (ii) leased, subleased or otherwise
occupied or utilized by any Group Member, as lessee, sublessee, franchisee or
licensee, as of the Closing Date and describes the type of interest therein held
by such Group Member.

(c) Collateral. Each Group Member owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Group Member’s business as currently
conducted. (i) To the knowledge of the Loan Parties, the use by each Group
Member of such Collateral and all such rights with respect to the foregoing do
not infringe on the rights of any Person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect and (ii) no claim has been made and remains
outstanding that any Group Member’s use of any Collateral does or may violate
the rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

4.9 Intellectual Property.

(a) Ownership/No Claims. Except to the extent the same would not be expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) each
Loan Party owns, or is licensed to use, all Intellectual Property necessary for
the conduct of its business as currently conducted, (ii) to the knowledge of
such Loan Party, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim and (iii) to the knowledge of
such Loan Party, the use of such Intellectual Property by each Loan Party does
not infringe the rights of any Person.

(b) Registrations. On and as of the Closing Date (i) each Loan Party owns and
possesses the right to use, and has done nothing to authorize or enable any
other Person to use, any copyright, patent or trademark (as such terms are
defined in the Security Agreement) listed in Schedule 12(a) or 12(b) to the
Perfection Certificate and (ii) all registrations listed in Schedule 12(a) or
12(b) to the Perfection Certificate are valid and in full force and effect.

 

-85-



--------------------------------------------------------------------------------

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Closing Date, there is no material violation by others of any right of such
Loan Party with respect to any copyright, patent or trademark listed in Schedule
12(a) or 12(b) to the Perfection Certificate, pledged by it under the name of
such Loan Party.

4.10 No Material Misstatements. Neither the Confidential Information Memorandum
nor any other information, exhibit or report furnished by any Loan Party to any
Agent or any Lender in connection with the negotiation and syndication of the
Loan Documents or pursuant to the terms of the Loan Documents taken as a whole
in combination with the Borrower’s most recent Form 10-K, and each Form 10-Q and
Form 8-K subsequent to such Form 10-K, and the Borrower’s Form S-4 filed with
the SEC on July 6, 2012, in each case, filed or furnished with the SEC,
contained, as of the date such information exhibit or report was so furnished,
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading, except with
respect to any projections or forecasts contained in such materials, the Group
Members represent only that the same were prepared in good faith on the basis of
assumptions believed to be reasonable, at the time made and at the time
furnished, it being recognized by the Lenders that such projections and
forecasts as they relate to future events are not to be viewed as fact and that
actual results during the period or periods covered by such projections and
forecasts may differ from such projections and forecasts.

4.11 Margin Stock. No Group Member is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Loan or drawings under any Letter of Credit will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, except for purchases of the Borrower’s
Capital Stock permitted by Section 7.7.

4.12 Investment Company Act. Neither any Loan Party nor any of its Subsidiaries
is an “investment company,” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended. Neither the making of any
Loans, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents and Transaction Documents, will
violate any provision of any such Act or any rule, regulation or order of the
SEC thereunder.

4.13 Solvency. As of the Closing Date, and after giving effect to the incurrence
of all indebtedness and obligations being incurred on the Closing Date in
connection herewith, each Loan Party is, individually and together with its
Subsidiaries, Solvent.

4.14 Employee Benefit Plans.

(i) No ERISA Event has occurred or is reasonably expected to occur that has
resulted in or is reasonably expected to result in a material liability of any
Loan Party.

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.

 

-86-



--------------------------------------------------------------------------------

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability exceeding $100,000 to any
Multiemployer Plan.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(v) Each Loan Party is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan.

(vi) The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to have a Material Adverse Effect.

(vii) The Loan Parties do not maintain or contribute to any plan, program,
policy, arrangement or agreement with respect to employees (or former employees)
employed outside the United States or Puerto Rico.

(viii) Each Loan Party is in compliance in all material respects with the
provisions of applicable law with respect to each employee benefit plan
maintained or contributed to with respect to employees (or former employees)
employed in Puerto Rico. No Loan Party has incurred, or reasonably expects to
incur, any material obligation in connection with the termination of, or
withdrawal from, any employee benefit plan maintained or contributed to with
respect to employees (or former employees) employed in Puerto Rico.

4.15 Environmental Laws.

(i) The operations and properties of each Loan Party comply with all applicable
Environmental Laws and Environmental Permits, except where any such failure to
comply would not be reasonably expected to have a Material Adverse Effect; any
past non-compliance with such Environmental Laws and Environmental Permits has
been resolved without ongoing obligations or costs, except where any such
failure to comply would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect; no Environmental Action is pending
or, to the Loan Parties’ knowledge threatened, against any Loan Party; and no
circumstances exist that, in each case, could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of properties
currently owned or operated by any of them that could, individually or in the
aggregate, have a Material Adverse Effect or (B) cause any such property owned
by any Loan Party to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law that could, individually or in
the aggregate, have a Material Adverse Effect.

(ii) To Borrower’s knowledge, none of the properties currently or formerly owned
or operated by any Loan Party is listed or formally proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list; and except
to the extent that any of the following would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (A) there
are no and, to the Loan Parties’ knowledge, never have been any underground or
aboveground storage tanks or related piping or any surface impoundments, land
disposal areas, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or, to their knowledge, on any
property formerly owned or operated by any Loan Party, (B) there is no asbestos
or asbestos-containing material on or at any facility or property currently
owned or operated by any Loan Party, and (C) there has been no Release of
Hazardous Materials on, at, under or from any property currently or, to
Borrower’s knowledge formerly owned or operated by any Loan Party.

(iii)(A) No Loan Party is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or remedial or response action relating to any actual or
threatened Release of Hazardous Materials at any location; and (B) all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party
have been disposed of in a manner that could not reasonably be expected to
result in liability to any Loan Party that, in the case of (A) and (B), either
individually or in the aggregate, would have a Material Adverse Effect.

 

-87-



--------------------------------------------------------------------------------

4.16 Taxes. Each Loan Party has duly filed, has caused to be duly filed or has
been included in all material tax returns (Federal, state, local and foreign)
required to be filed and has paid all material Taxes whether or not shown to be
due on a tax return, together with applicable interest and penalties. Each Loan
Party has made adequate provision in accordance with GAAP for all Taxes not yet
due and payable. Each Loan Party is unaware of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. No Loan
Party has ever been a party to any understanding or arrangement constituting a
“tax shelter” within the meaning of Section 6662(d)(2)(C)(iii) of the Code or
within the meaning of Section 6111(c) or Section 6111(d) of the Code as in
effect immediately prior to the enactment of the American Jobs Creation Act of
2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

4.17 Government Reimbursement Programs; Medicare/Medicaid/Tricare; Commercial
Reimbursement Programs; Corporate Practice of Medicine.

(a) The dialysis facilities operated by each Group Member (the “Dialysis
Facilities”), the Physician Practices, Physician Groups and the Regulated
Subsidiaries are qualified for participation in the Medicare programs and the
Medicaid programs and Tricare programs in which they participate (together with
their respective intermediaries or carriers, the “Government Reimbursement
Programs”) and are entitled to reimbursement under Government Reimbursement
Programs for services rendered to qualified beneficiaries of Government
Reimbursement Programs in which the Borrower and its Subsidiaries participate,
and with respect to the Physician Practices, Physician Groups and Regulated
Subsidiaries those Government Reimbursement Programs in which they participate,
and comply in all material respects with the conditions of participation in all
Government Reimbursement Programs in which they participate or have
participated, except for the fact that Dialysis Facilities (i) newly developed
by Group Members may from time to time be awaiting an initial Medicare
certification and/or initial Medicare or Medicaid provider number in accordance
with normal business practice because of standard waiting times between the
proper timely filing of the relevant documents therefor and the receipt of such
certification and/or provider number and (ii) acquired by Group Members may from
time to time be awaiting a Medicare certification and/or Medicare or Medicaid
provider number issued in the name of such Group Member in accordance with
normal business practice because of standard waiting times between the proper
timely filing of the relevant documents therefor and the receipt of such
provider number. There is no pending or, to the Loan Parties’ knowledge,
threatened proceeding or investigation by any of the Government Reimbursement
Programs with respect to (i) any Group Member’s, Physician Practice’s, Physician
Group’s or Regulated Subsidiary’s qualification or right to participate in any
Government Reimbursement Program in which it participates or has participated,
(ii) the compliance or non-compliance by any Group Member, Physician Practice,
Physician Group or Regulated Subsidiary with the terms or provisions of any
Government Reimbursement Program in which it participates or has participated,
or (iii) the right of any Group Member, Physician Practice, Physician Group or
Regulated Subsidiary to receive or retain amounts received or due or to become
due from any Government Reimbursement Program in which it participates or has
participated, which proceeding or investigation, together with all other such
proceedings and investigations, would reasonably be expected to (x) have a
Material Adverse Effect or (y) result in Consolidated net operating revenues for
any (including any future) four Fiscal Quarter period of the Borrower
constituting less than 95% of Consolidated net operating revenues for the
immediately preceding four Fiscal Quarter period of the Borrower.

(b) No Group Member nor any of their respective officers or , directors,
managers or partners on behalf of any Group Member, and no Physician Practice,
Physician Group or Regulated Subsidiary nor any of their respective officers,
directors, managers or partners on behalf of any Physician Practice, Physician
Group or Regulated Subsidiary has (A) committed any act that would cause any of
them to incur a civil monetary penalty under or violated 42 U.S.C. § 1320a-7a or
§ 1320a-7b or knowingly or willfully violated any of the other

 

-88-



--------------------------------------------------------------------------------

federal statutes applicable to Government Reimbursement Programs or the
regulations promulgated pursuant to such statutes or related state or local
statutes or regulations, including but not limited to the following:
(i) knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any applications for any benefit or
payment; (ii) knowingly and willfully making or causing to be made any false
statement or representation of a material fact for use in determining rights to
any benefit or payment; (iii) failing to disclose knowledge by a claimant of the
occurrence of any event affecting the initial or continued right to any benefit
or payment on its own behalf or on behalf of another, with intent to secure such
benefit or payment fraudulently; (iv) knowingly and willfully soliciting,
receiving, offering or paying any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay such remuneration (a) in return for referring an individual to a
Person for the furnishing or arranging for the furnishing of any item or service
for which payment may be made in whole or in part by Medicare, Medicaid or other
applicable government payers, or (b) in return for purchasing, leasing or
ordering or arranging for or recommending the purchasing, leasing or ordering of
any good, facility, service or item for which payment may be made in whole or in
part by Medicare, Medicaid or other applicable government payers, (B) knowingly
and willfully presented or caused to be presented a claim for a medical or other
item or service that was not provided as claimed, or was for a medical or other
item or service and the Person knew or should have known the claim was false or
fraudulent or (C) in violation of 42 U.S.C. § 1395nn, presented or caused to be
presented a claim to any individual, third party payor or other entity for a
designated health service furnished pursuant to a referral by a physician if the
physician (or an immediate family member) had a financial relationship with the
Borrower or any of its subsidiariesSubsidiaries or any Physician Practice,
Physician Group or Regulated Subsidiary for which there was no permissible
exception, except in the case of each of (A), (B) and (C) as would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries, nor any of their
respective officers or, directors, managers or partners, on behalf of the
Borrower or any of its Subsidiaries, and no Physician Practice, Physician Group
or Regulated Subsidiary nor any of their respective officers, directors,
managers or partners on behalf of any Physician Practice, Physician Group or
Regulated Subsidiary, has violated the federal false claims act, 31 U.S.C.
§3729, including, but not limited to, by (i) knowingly and willfully presenting
or causing to be presented to a government official a false claim for payment or
approval, (ii) knowingly and willfully making, using or causing to be made or
used, a false record or statement to get a false or fraudulent claim paid or
approved by the government or (iii) conspiring to defraud the government by
knowingly and willfully getting a false or fraudulent claim paid, except as
would not be reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect. With respect to this Section, knowledge of an
individual director or, officer, manager or partner of a Group Member, Physician
Practice, Physician Group or Regulated Subsidiary or any of any of the events
described in this Section shall not be imputed to a Group Member, Physician
Practice, Physician Group or Regulated Subsidiary unless such knowledge was
obtained or learned by the director or, officer, manager or partner in his or
her official capacity as a director or, officer, manager or partner of a Group
Member, Physician Practice, Physician Group or Regulated Subsidiary. Except as
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, the Borrower any and each of its
subsidiariesSubsidiaries and each Physician Practice, Physician Group and
Regulated Subsidiary is in compliance with the privacy and security rules
promulgated under the Health Insurance Portability and Accountability Act of
1996 found at 45 C.F.R. parts 160-164 (collectively, “HIPAA”) and the amendments
to HIPAA made under the Health Information Technology for Economic and Clinical
Health Act amendments to the American Recovery and Reinvestment Act of 2009. To
the knowledge of the Borrower, neither the Borrower nor any of its
subsidiariesSubsidiaries nor any Physician Practice, Physician Group or
Regulated Subsidiary has violated 18 U.S.C. § 1347 including, but not limited
to, knowingly and willfully executing or attempting to execute a scheme or
artifice by means of false or fraudulent pretenses (i) to defraud any health
care benefit program, or (ii) to obtain any money or property owned by, or under
the custody or control of, any health benefit program, except as would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect.

(c) The Physician Practices, Physician Groups and the Regulated Subsidiaries are
qualified for participation in the Medicare managed care programs (including,
without limitation, the Medicare Advantage program) and Medicaid managed care
programs and all other non-Governmental Reimbursement Programs in which they
participate (together with their respective intermediaries, carriers, and third
party administrators, the “Commercial Plans”) and are entitled to reimbursement
under Commercial Plans for services rendered to qualified beneficiaries of
Commercial Plans in which the Physician Practices, Physician Groups and
Regulated Subsidiaries participate, and comply in all material respects with the
requirements of all Commercial Plans in which they participate or have
participated. There is no pending or, to the Loan Parties’ knowledge, threatened
proceeding,

 

-89-



--------------------------------------------------------------------------------

audit or investigation by any of the Commercial Plans with respect to (i) any
Physician Practice’s, Physician Group’s or Regulated Subsidiary’s qualification
or right to participate in any Commercial Plan in which it participates or has
participated, (ii) the compliance or non-compliance by any Physician Practice,
Physician Group or Regulated Subsidiary with the terms or provisions of any
Commercial Plan in which it participates or has participated, or (iii) the right
of any Physician Practice, Physician Group or Regulated Subsidiary to receive or
retain amounts received or due or to become due from any Commercial Plan in
which it participates or has participated, which proceeding or investigation,
together with all other such proceedings, audits and investigations, would
reasonably be expected to (x) have a Material Adverse Effect or (y) result in
Consolidated net operating revenues for any (including any future) four Fiscal
Quarter period of the Borrower constituting less than 95% of Consolidated net
operating revenues for the immediately preceding four Fiscal Quarter period of
the Borrower.

(d) HCP LLC, HPMGI, HCPAMG and each other Physician Practice, Physician Group
and Regulated Subsidiary is operated in compliance with the corporate practice
of medicine laws (whether statutory or common law) of each state in which it
does business, except as would not be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect. There is no pending or, to the
Loan Parties’ knowledge, threatened proceeding or investigation by any
Governmental Authority with regard to the compliance of HCP LLC, HPMGI, HCPAMG
or any other Physician Practice, Physician Group or Regulated Subsidiary with
corporate practice of medicine laws, except as would not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.

4.18 Agreements. No Group Member is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No Loan
Party is in default in any manner under any provision of any agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, and no condition exists which, with the giving of notice or the
lapse of time or both, would constitute such a default, in each case where such
default could reasonably be expected to result in a Material Adverse Effect.

4.19 Use of Proceeds. Borrower will use the proceeds of (a) the Tranche A Term
Loans and Tranche B Term Loans (i) to finance the Refinancing, (ii) for general
corporate purposes, including, without limitation, stock repurchases,
acquisitions and investments, and (iii) to pay related fees and expenses and,
(b) the Revolving Loans and Swingline Loans on and after the Closing Date for
general corporate purposes (including, without limitation, stock repurchases,
acquisitions and investments) and (c) the Tranche A-3 Term Loans and Tranche B-2
Term Loans to finance (i) the Acquisition, (ii) the repayment of all outstanding
Tranche A-2 Term Loans, (iii) the repayment of certain Debt of Healthcare
Partners, (iv) to pay related fees and expenses and (v) for general corporate
purposes, including, without limitation, stock repurchases, acquisitions and
investments.

4.20 Labor Matters. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date, (i) there are no strikes, lockouts or slowdowns against any Group Member
pending or, to the knowledge of any Group Member, threatened, (ii) the hours
worked by and payments made to employees of any Group Member have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable Requirement of Law dealing with such matters and (iii) all payments
due from any Group Member on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Group Member. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Group Member is
bound.

4.21 Insurance. All insurance maintained by the Group Members is in full force
and effect, all premiums have been duly paid, no Group Member has received
notice of violation or

 

-90-



--------------------------------------------------------------------------------

cancellation thereof, the Premises, and the use, occupancy and operation
thereof, comply in all material respects with all Insurance Requirements, and
there exists no default under any Insurance Requirement. Each Group Member has
insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.

4.22 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) the financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 7 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction) in each case
subject to no Liens other than Liens permitted pursuant to Section 7.1.

(b) Copyright Office Filing. When the Security Agreement or a short form thereof
is filed in the United States Copyright Office, the Liens created by the
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Registered Copyrights and Registered Copyright Licenses (each as defined in the
Security Agreement), in each case subject to no Liens other than Liens permitted
pursuant to Section 7.1.

(c) Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Liens permitted pursuant to
Section 7.1 or other Liens acceptable to the Collateral Agent, and when any
Mortgage executed and delivered after the date hereof in accordance with the
provisions of Sections 6.12 and 6.13 is filed in the offices specified in the
local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 6.12 and 6.13, the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other Person, other than Liens permitted
by such Mortgage.

(d) Valid Liens. Each Security Document delivered after the Closing Date
pursuant to Sections 6.12 and 6.13 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law, such Security
Document will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than Liens permitted pursuant to Section 7.1.

4.23 Anti-Terrorism Law. No Loan Party and, to the knowledge of the Loan
Parties, none of its Affiliates is in violation of any Requirement of Law
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “Patriot Act”).

No Loan Party and to the knowledge of the Loan Parties, no Affiliate of any Loan
Party acting or benefiting in any capacity in connection with the Loans is any
of the following:

 

-91-



--------------------------------------------------------------------------------

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

No Loan Party knowingly (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in paragraph (b) above, (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Credit Extension. The obligation of each Lender and,
if applicable, the Issuing Lender to fund the initial Credit Extension requested
to be made by it shall be subject to the prior or concurrent satisfaction of
each of the conditions precedent set forth in this Section 5.1.

(a) Loan Documents. There shall have been delivered to the Administrative Agent
an executed counterpart of each of the Loan Documents and the Perfection
Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Constitutive Document of such Loan Party certified (to the
extent applicable) as of a recent date by the Secretary of State of the state of
its organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

 

-92-



--------------------------------------------------------------------------------

(iii) such other documents as the Lenders, the Issuing Lender or the
Administrative Agent may reasonably request (including bring-down good standing
certificates).

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of the Borrower, confirming compliance with the
conditions precedent set forth in Sections 5.2(b) and (c).

(d) Financings and Other Transactions, Etc.

(i) The Refinancing shall have been consummated or shall be consummated on the
Closing Date, in each case in accordance with the terms hereof and the terms of
the Transaction Documents, without the waiver or amendment of any such terms not
approved by the Administrative Agent.

(ii) All Liens in favor of the existing lenders under the Existing Credit
Agreement shall simultaneously with the consummation of the Refinancing be
unconditionally released; and the Administrative Agent shall have received from
any Person holding any Lien securing any such debt, such UCC termination
statements, mortgage releases, releases of assignments of leases and rents,
releases of security interests in Intellectual Property and other instruments,
in each case in proper form for recording, as the Administrative Agent shall
have reasonably requested to release and terminate of record the Liens securing
such debt.

(iii) The Senior Notes shall have been issued or shall be issued on the Closing
Date.

(e) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Lenders and the Issuing Lender, a favorable
written opinion of (i) Sidley Austin, LLP, special counsel for the Loan Parties,
and (ii) Kim Rivera, General Counsel of the Borrower, in each case (A) dated the
Closing Date, (B) addressed to the Agents, the Issuing Lender and the Lenders
and (C) covering the matters set forth in Exhibit F-1 or F-2, as applicable, and
such other matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.

(f) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit C, dated the Closing Date and signed
by the chief financial officer of the Borrower.

(g) Fees. The arrangers and Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the invoiced legal fees and expenses of Cahill Gordon & Reindel LLP,
special counsel to the Agents) required to be reimbursed or paid by the Borrower
on or prior to the Closing Date hereunder or under any other Loan Document.

(h) Personal Property Requirements. The Collateral Agent shall have received:

(i) the Intercompany Note executed by and among the Borrower and each of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank; all other certificates, agreements or instruments necessary to perfect
the Collateral Agent’s security interest, for the benefit of the Secured
Parties, in all Pledged Collateral (as defined in the Security Agreement), in
each case, with the exception of those items permitted to be delivered after the
Closing Date pursuant to the terms of the Security Agreement;

(ii) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents and with respect to all UCC financing
statements required to be filed pursuant to the Loan Documents;

 

-93-



--------------------------------------------------------------------------------

(iii) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any property of any Loan Party is located and the state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Collateral Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than Liens permitted
pursuant to Section 7.1 or any other Liens acceptable to the Collateral Agent);
and

(iv) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

(i) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section 6.5
and the applicable provisions of the Security Documents, each of which shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.

(j) USA Patriot Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
including, without limitation, the information described in Section 11.17.

(k) HIPAA. Each Group Member shall have entered into a Business Associate
Agreement (a “Business Associate Agreement”) defined under the privacy
regulations promulgated pursuant to HIPAA reasonably acceptable to the
Administrative Agent and the Collateral Agent that permits disclosure to the
Administrative Agent and the Collateral Agent of any protected health
information (as defined in HIPAA) that may be associated with the Collateral.

5.2 Conditions to All Credit Extensions. The obligation of each Lender and each
Issuing Lender to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a notice as required by
Section 2.2 or 2.5 if Loans are being requested or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Lender and
the Administrative Agent shall have received an Application or notice as
required by Section 3.2 or, in the case of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice as required by
Section 2.7.

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default shall
have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Section 4 or in any other Loan Document
shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) In the case of an Alternative Currency Revolving Loan, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent or the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency) would make it
impracticable for such extension of credit to be denominated in the relevant
Alternative Currency.

 

-94-



--------------------------------------------------------------------------------

Each notice of borrowing or an Application and the acceptance by the Borrower of
the proceeds of such Credit Extension shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 5.2(b) and (c) have been satisfied. The Borrower shall provide such
information including calculations in reasonable detail of the covenants in
Section 7.16 as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 5.2(b) and (c) have been satisfied.

SECTION 6

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or have been cash
collateralized at 100% of the face amount thereof, unless the Required Lenders
shall otherwise consent in writing, each Loan Party will, and will cause each of
its Subsidiaries to:

6.1 Reporting Requirements. The Borrower will furnish to the Administrative
Agent (for distribution to the Agents and Lenders):

(a) Default Notice. As soon as possible and in any event within five days after
the Borrower knows of the occurrence of a Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Default or other event, development or
occurrence and the action that the Borrower has taken and proposes to take with
respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year (or such earlier date on which Borrower is
required to file Form 10-K under the Exchange Act), a copy of the annual audit
report for such year for the Borrower and its Subsidiaries, including therein
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and a Consolidated and
consolidating statements of income and a Consolidated statement of cash flows of
the Borrower and its Subsidiaries for such Fiscal Year, in each case accompanied
by an unqualified opinion of KPMG LLP or other independent public accountants of
recognized national standing, together with (i) a certificate of such accounting
firm to the Lenders stating that in the course of the regular audit of the
business of the Borrower and its Subsidiaries, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that a Default has occurred and is
continuing, or if, in the opinion of such accounting firm, a Default has
occurred and is continuing, a statement as to the nature thereof, (ii) a
Compliance Certificate and (iii) a certificate of the Chief Financial Officer of
the Borrower stating that to the best of such officer’s knowledge, no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
(or such earlier date on which the Borrower is required to file form 10-Q under
the Exchange Act) after the end of each of the first three Fiscal Quarters of
each Fiscal Year, Consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries as of the end of such quarter and Consolidated and
consolidating statements of income for the period commencing at the end of the
previous Fiscal Quarter and ending with the end of such Fiscal Quarter and
Consolidated and consolidating statements of income and a Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the period commencing at
the

 

-95-



--------------------------------------------------------------------------------

end of the previous Fiscal Year and ending with the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
chief financial officer of the Borrower as having been prepared in accordance
with generally accepted accounting principles (except that such financial
statements may not contain all required notes and may be subject to year end
audit adjustments) and having been subject to a SAS 100 or equivalent review by
KPMG LLP or other independent public accountants of recognized national
standing, together with (i) a certificate of said officer stating that to the
best of such officer’s knowledge, no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto and (ii) a Compliance Certificate.

(d) Annual Forecasts. As soon as available and in any event no later than 90
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of Consolidated
balance sheets, income statements and cash flow statements of the Borrower and
its Subsidiaries on a quarterly basis for the Fiscal Year following such Fiscal
Year and on an annual basis for each Fiscal Year thereafter through the year of
the Revolving Termination Date.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings by on behalf of or before any
Governmental Authority or arbitrator affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.6, and include with such notice
a copy of any relevant citation, summons, subpoena, order to show cause or other
document.

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the SEC or any governmental
authority that may be substituted therefor, or with any national securities
exchange.

(g) ERISA.

(i) ERISA Events and ERISA Reports. (A) Promptly and in any event within 10 days
after any Loan Party or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, a statement of the chief financial officer of the
Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(h) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

 

-96-



--------------------------------------------------------------------------------

(i) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 6.1(b), a certificate of the
chief financial officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement.

(j) Regulatory Notice. Promptly provide notice that any Loan Party knows or has
reason to know (A) that Dialysis Facilities have lost their qualification to
participate in Government Reimbursement Programs as would have a Material
Adverse Effect, (B) of an investigation described in Section 4.17(a) or (C) of
any violation described in Section 4.17(b) that would have a Material Adverse
Effect.

(k) Other Information. Such other information respecting the business, financial
condition, operations or properties of any Loan Party or any of its Subsidiaries
as any Agent or any Lender, through the Administrative Agent, may from time to
time reasonably request.

(l) Physician Group. With each set of Consolidated financial statements referred
to in Sections 6.1(b) and 6.1(c) above, a reconciliation reflecting the
adjustments necessary to eliminate the accounts of the Physician Groups and
their respective Subsidiaries (which may be in footnote form only) from such
Consolidated financial statements.

Documents required to be delivered pursuant to Section 6.1(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet website
or www.sec.gov, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its reasonable request
until a written notice to cease delivering paper copies is given by the
Administrative Agent, (B) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and upon its
reasonable request, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents and (iii) the Lenders
shall be deemed to have received such information on the date such information
is posted on the applicable website pursuant to clause (i) or (ii) above. The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

6.2 Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable Requirements of Law, such
compliance to include, without limitation, compliance with ERISA, the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970 and all applicable laws and regulations under the federal Social
Security Act and all other applicable federal and state healthcare laws, except
to the extent that non-compliance could not be reasonably expected, individually
or in the aggregate, to result in a Material Adverse Effect, compliance with the
Patriot Act and all other laws and regulations relating to money-laundering and
terrorist activities.

6.3 Payment of Taxes, Etc.

(a) Pay and discharge, and cause each of its Subsidiaries to pay and discharge,
before the same shall become delinquent, (i) all Taxes imposed upon it or upon
its property and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such Tax, assessment,
charge or claim (A) the non-payment or

 

-97-



--------------------------------------------------------------------------------

non-discharge of which could not be reasonably expected, individually or in the
aggregate, to result in a Material Adverse Effect or (B) that is being contested
in good faith and (in the case of clause (a)(i)) by proper proceedings and as to
which appropriate reserves are being maintained in accordance with GAAP, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors and subjects the property to a
substantial risk of forfeiture.

(b) File or cause to be filed all material tax returns required to be filed by
it by the due dates (including any proper extensions) therefor.

6.4 Compliance with Environmental Laws. Except as could not reasonably be
expected to result in a Material Adverse Effect, comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, with all applicable Environmental Laws and Environmental
Permits; obtain and renew and cause each of its Subsidiaries to obtain and renew
all Environmental Permits necessary for its operations and properties that are
the legal responsibility of the Borrower or such Subsidiary; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
required under Environmental Laws to address the presence, or Release or
threatened Release of Hazardous Materials at, on, under or from any of its
properties, in accordance with the requirements of all applicable Environmental
Laws; provided, however, that neither the Borrower nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained in
accordance with GAAP requirements with respect to such circumstances.

6.5 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Group Members against such casualties and contingencies and
of such types and in such amounts with such deductibles as is customary in the
case of similar businesses operating in the same or similar locations; provided
that with respect to physical hazard insurance, neither the Collateral Agent nor
the applicable Group Member shall agree to the adjustment of any claim
thereunder in excess of $250,000 without the consent of the other (such consent
not to be unreasonably withheld or delayed); provided, further, that no consent
of any Group Member shall be required during an Event of Default.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or additional loss
payee (in the case of property insurance), as applicable and (iii) if reasonably
requested by the Collateral Agent, include a breach of warranty clause.

(c) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time require, if at any time the area in which any
improvements are located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

 

-98-



--------------------------------------------------------------------------------

(d) Broker’s Report. Deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

(e) Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 6.5 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 6.5.

6.6 Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory) and material franchises
except, in each case, as otherwise permitted by Section 7.4.

6.7 Visitation Rights. At any reasonable time and from time to time, and, unless
a Default shall have occurred and be continuing, not more than two times during
any calendar year and upon reasonable notice, permit any of the Agents or any of
the Lenders, or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants (provided that representatives of the Borrower shall be entitled to
notice of and to participate in any such discussion).

6.8 Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions sufficient to permit the preparation of financial
statements based thereon in accordance with GAAP.

6.9 Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, absent events or circumstances leading to
a Recovery Event, all of its properties that are material in the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

6.10 Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates on terms that are fair and reasonable and no less
favorable to the Borrower or such Subsidiary (with respect to any Physician
Group and its Subsidiaries, taking into account all transactions with such
Physician Group and its Subsidiaries as a whole) than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate (it being
understood that the Transactions are deemed to be on such terms) except
(a) transactions between or among the Borrower and its Subsidiaries, (b) any
transaction permitted by Section 7.6(f) or (m) or Section 7.7 and (c) notional
pooling cash management arrangements in the ordinary course of business.

6.11 Use of Proceeds. Use the proceeds of the Loans only for the purposes set
forth in Section 4.19.

 

-99-



--------------------------------------------------------------------------------

6.12 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 6.12, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, within 15
Business Days following the end of the Fiscal Quarter in which such acquisition
occurs (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Liens permitted pursuant to Section 7.1, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. The Borrower shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall require to
confirm the validity, perfection and priority of the Lien of the Security
Documents on such after-acquired properties.

(b) With respect to any Person that is or becomes a Subsidiary after the Closing
Date, within 15 Business Days following the end of the Fiscal Quarter in which
such Person becomes a Subsidiary (i) deliver to the Collateral Agent the
certificates, if any, representing all of the Capital Stock of such Subsidiary
to the extent held by a Loan Party, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Capital Stock, and all intercompany
notes owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party and (ii) cause such new Subsidiary (A) to execute a Joinder Agreement
or such comparable documentation to become a Guarantor and a joinder agreement
to the applicable Security Agreement, substantially in the form annexed thereto
or, in the case of a Foreign Subsidiary, execute a security agreement compatible
with the laws of such Foreign Subsidiary’s jurisdiction in form and substance
reasonably satisfactory to the Administrative Agent, (B) to execute a Business
Associate Agreement and (C) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (x) (1) the Capital Stock required to be
delivered to the Collateral Agent pursuant to clause (i) of this Section 6.12(b)
shall not include any Capital Stock of a Foreign Subsidiary created or acquired
after the Closing Date and (2) no Foreign Subsidiary shall be required to take
the actions specified in sub-clauses (A) and (C) of clause (ii) of this
Section 6.12(b); provided that this exception shall not apply to (A) Voting
Interests of any Subsidiary which is a first-tier controlled foreign corporation
(as defined in Section 957(a) of the Code) representing 65% of the total voting
power of all outstanding Voting Interests of such Subsidiary and (B) 100% of the
Capital Stock not constituting Voting Interests of any such Subsidiary, except
that any such Capital Stock constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting
Interests for purposes of this Section 6.12(b) and (y) no Subsidiary of the
Borrower will be required to become a Guarantor and to comply with this
Section 6.12(b) if the Loan Parties would be in compliance with Section 7.12
notwithstanding such Subsidiary’s failure (and the failure of any other
Subsidiaries) to comply with this Section 6.12(b). Notwithstanding the foregoing
and notwithstanding Section 7.12, if any Subsidiary that is not a Guarantor is a
guarantor of or shall guarantee Debt of a Loan Party or Debt of a Loan Party is
or shall otherwise become a Contingent Obligation of any Subsidiary that is not
a Guarantor, such Subsidiary shall become a Guarantor hereunder and comply with
Section 6.12 and Section 6.13 and all other applicable provisions hereof.

(c) Other than with respect to the Denver Headquarters, promptly grant to the
Collateral Agent, within 15 Business Days of the end of the Fiscal Quarter in
which the acquisition thereof occurred, a security interest in and Mortgage on
each Real Property owned in fee by such Loan Party as is acquired by such Loan
Party after the Closing Date and that, together with any improvements thereon,
individually has a fair market value of at least $10.020.0 million as additional
security for the Secured Obligations (unless the subject property is already
mortgaged to a third party to the extent permitted by Section 7.1). Such
Mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent and
shall constitute valid and enforceable perfected Liens subject only to Liens
permitted by Section 7.1, or other Liens acceptable to the Collateral Agent. The
Mortgages or instruments related thereto shall be duly recorded or

 

-100-



--------------------------------------------------------------------------------

filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Mortgages and all taxes, fees and other
charges payable in connection therewith shall be paid in full. Such Loan Party
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Administrative Agent or the Collateral Agent shall
require to confirm the validity, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Property
(including a title insurance policy, a Survey, a life of loan flood hazard
determination (together with a notice regarding the special flood hazard area
status and flood disaster assistance with respect to such after-acquired Real
Property executed by the Borrower) and a local counsel opinion (each in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) in respect of such Mortgage).

6.13 Security Interests; Further Assurances. Promptly, upon the reasonable
request of the Administrative Agent, the Collateral Agent or any Lender, at the
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith. Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may reasonably
require. If the Administrative Agent, the Collateral Agent or the Required
Lenders determine that they are required by a Requirement of Law to have
appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent and the Collateral Agent.

6.14 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Collateral Agent and the
Administrative Agent not less than 30 days’ prior written notice, or such lesser
notice period agreed to by the Collateral Agent (it being understood that with
respect to changes solely due to transactions permitted by Section 7.4(a) or
(b) notice may be delivered promptly after such change), of its intention so to
do, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) (other than with respect to changes solely due to
transactions permitted by Section 7.4(a) or (b)) it shall have taken all action
reasonably satisfactory to the Collateral Agent to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if

 

-101-



--------------------------------------------------------------------------------

applicable. Each Loan Party agrees to promptly provide the Collateral Agent with
certified Constitutive Documents reflecting any of the changes described in the
preceding sentence. Each Loan Party also agrees to promptly notify the
Collateral Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral is located (including the establishment of any such
new office or facility), other than changes in location of Mortgaged Property.

6.15 Ratings. Use commercially reasonable efforts to cause (x) S&P and Moody’s
to continue to issue ratings for the Facilities, (y) Moody’s to continue to
issue a corporate family rating (or the equivalent thereof) and (z) S&P to
continue to issue a corporate credit rating (or the equivalent thereof) (it
being understood, in each case, that such obligation shall not require the
Borrower to maintain a specific rating).

6.16 Management Services Agreements. The Borrower shall, and shall cause each of
its Subsidiaries to, cause (i) within 60 days after the Amendment No. 2
Effective Date, each existing Management Services Agreement with a Loan Party
and (ii) each Management Services Agreement with a Loan Party that it enters
into after the Amendment No. 2 Effective Date to contain provisions providing
for the assignability of such agreement to the Collateral Agent or any Person
designated by the Collateral Agent in connection with its enforcement of its
rights and exercise of its remedies, for the benefit of the Secured Parties,
upon the enforcement of its rights and exercise of its remedies under the Loan
Documents.

SECTION 7

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full or have been cash collateralized at 100%
of the face amount thereof, unless the Required Lenders shall otherwise consent
in writing, no Loan Party will, nor will they cause or permit any Subsidiaries
to:

7.1 Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character whether now owned or hereafter
acquired or assign, or permit any of its Subsidiaries to assign, any accounts or
other right to receive income, except:

(a) Liens created under the Loan Documents;

(b) Permitted Liens;

(c) Liens existing on the Closing Date and described on Schedule 7.1(c) hereto;

(d) Liens upon or in an asset acquired or held by the Borrower or any of its
Subsidiaries to secure the purchase price of such property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any such asset to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing; provided, however, that (i) such Liens shall be created not
more than 180 days after the date of acquisition or completion of construction
or improvement and (ii) no such Lien shall extend to or cover any asset other
than the asset being acquired, constructed or improved and any attachments
thereto and proceeds thereof, and no such extension, renewal or replacement
shall extend to or cover any asset not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (d) shall not
exceed the amount permitted under Section 7.2(e) at any time outstanding;

 

-102-



--------------------------------------------------------------------------------

(e) Liens arising in connection with Capitalized Leases permitted under
Section 7.2(f); provided that no such Lien shall extend to or cover any assets
other than the assets subject to such Capitalized Leases;

(f) Liens arising in connection with Debt permitted under Section 7.2(l);
provided that no such Lien shall extend to or cover any assets other than the
assets of the relevant borrowing entity;

(g) the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount (except by an
amount equal to accrued and unpaid interest and premium thereon plus fees,
original issue discount and expenses incurred in connection with such
replacement, extension or renewal) or change in any direct or contingent
obligor) of the Debt secured thereby;

(h) Liens on assets of the Borrower or any of its Subsidiaries arising in
connection with Sale and Leaseback Transactions permitted under Section 7.5(h);

(i) Liens on assets that are the subject of, or are customarily subject to Liens
relating to, Permitted Receivables Financings;

(j) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary of the
Borrower, in each case after the Closing Date; provided that (A) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Subsidiary of the Borrower, (B) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property to the extent included in the grant of such Lien), and
(C) the Debt secured thereby is permitted under Section 7.2(p);

(k) customary Liens and setoff rights securing obligations in respect of
notional pooling cash management arrangements in the ordinary course of
business; and

(l) other Liens not otherwise permitted by the foregoing clauses of this
Section 7.1 securing an aggregate principal amount at any time outstanding not
to exceed $75,000,000.100,000,000;

(m) Liens on the Collateral to secure Debt permitted under Section 7.2(r);
provided that a Senior Representative acting on behalf of the holders of such
Debt shall have become party to or otherwise subject to the provisions of a
(i) a First Lien Intercreditor Agreement if such Debt is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, or (ii) a Junior Lien Intercreditor Agreement if such Debt
is secured by the Collateral on a second priority (or other junior priority)
basis to the liens securing the Obligations;

(n) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt and any
Permitted Refinancing of any of the foregoing; provided that a Senior
Representative acting on behalf of the holders of such Debt shall have become
party to or otherwise subject to the provisions of a (i) a First Lien
Intercreditor Agreement if such Debt is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations, or (ii) a Junior Lien Intercreditor Agreement if such Debt is
secured by the Collateral on a second priority (or other junior priority) basis
to the liens securing the Obligations; and

(o) Liens on the Collateral to secure Debt permitted under Section 7.2(v) on a
pari passu basis (but without regard to the control of remedies) with the
Obligations; provided that a Senior Representative acting on behalf of the
holders of such Debt shall have become party to or otherwise subject to the
provisions of a First Lien Intercreditor Agreement.

 

-103-



--------------------------------------------------------------------------------

7.2 Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(a) Debt under the Loan Documents;

(b) (i) the Senior Notes and the Senior Notes Guarantees and any Permitted
Refinancing thereof; provided that the aggregate principal amount of all such
Debt at any one time outstanding pursuant to this Section 7.2(b)(i) shall not
exceed $1,550,000,000 and (ii) Debt existing on the Closing Date and described
on Schedule 7.2(b) hereto and any Permitted Refinancing thereof;

(c) Debt of the Borrower in respect of Swap Agreements (A) existing on the
Closing Date and described in Schedule 7.2(b) hereto or (B) entered into from
time to time after the Closing Date with counterparties that are Lenders at the
time such Swap Agreement is entered into (or Affiliates of such Lender at such
time); provided that, in all cases under this clause (c), all such Swap
Agreements shall not be speculative in nature (including, without limitation,
with respect to the term and purpose thereof);

(d) Debt of (A) the Borrower owing to any Subsidiary, and (B) any of the
Subsidiaries owing to the Borrower or any other Subsidiary; provided that with
respect to any loan or advance by a Loan Party, (i) any such Debt shall be
evidenced by an Intercompany Note and pledged by such Loan Party as Collateral
pursuant to the Security Documents and (ii) if such loan or advance is to a
Non-Guarantor Subsidiary, such loan or advance is permitted by Section 7.6;

(e) Debt incurred after the Closing Date and secured by Liens expressly
permitted under Section 7.1(d) and any Permitted Refinancing thereof; provided
that the aggregate principal amount of all such Debt at any one time outstanding
pursuant to this Section 7.2(e), when aggregated with the principal amount of
all Debt outstanding at such time under Section 7.2(f), shall not exceed the
greater of $250,000,000325,000,000 or 7.5% of the Consolidated Tangible Assets
of the Borrower and its Subsidiaries;

(f) Capitalized Leases incurred after the Closing Date and any Permitted
Refinancing thereof; provided that the aggregate principal amount of all such
Debt at any one time outstanding pursuant to this Section 7.2(f), when
aggregated with the principal amount of all Debt outstanding at such time under
Section 7.2(e), shall not exceed the greater of $250,000,000325,000,000 or 7.5%
of the Consolidated Tangible Assets of the Borrower and its Subsidiaries;

(g) Contingent Obligations of (A) the Borrower guaranteeing any obligations of
any Subsidiary and (B) any Subsidiary of the Borrower guaranteeing any
obligations of the Borrower or any other Subsidiary; provided that each such
primary obligation is not otherwise prohibited under the terms of the Loan
Documents; and provided, further, that any guaranty of obligations of any
Non-Guarantor Subsidiary by a Loan Party is permitted by Section 7.6;

(h) (i) (A) Debt not to exceed $100,000,000150,000,000 and (B) Specified Debt
that is not secured by any Lien on the assets of the Borrower or any Subsidiary;
provided that under each of clauses (i)(A) and (i)(B), (x) on a Pro Forma Basis
as of the last day of the most recent period prior to the incurrence of such
Debt in respect of which financial statements shall have been required to be
delivered pursuant to Section 6.1(b) or (c) (or if prior to the first time such
financial statements are so required to be delivered, as of the last day of the
most recent period in respect of which financial statements of the Borrower and
its Subsidiaries are available), the Leverage Ratio shall not exceed the ratio
specified in Section 7.16(a) for such last day (it being understood that if such
last day is prior to December 31, 2010, then the ratio specified for
December 31, 2010 under Section 7.16(a) shall be deemed to be the ratio
specified in Section 7.16(a) for such last day) and (y) the Borrower shall be in
compliance with Section 7.16(b) and (ii) any Permitted Refinancing thereof;

(i) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

-104-



--------------------------------------------------------------------------------

(j) Debt comprised of indemnities given by the Borrower or any of its
Subsidiaries, or guarantees or other similar undertakings by the Borrower or any
of its Subsidiaries entered into in lieu thereof, in favor of the purchaser of
property and assets of the Borrower and its Subsidiaries being sold, leased,
transferred or otherwise disposed of in accordance with this Agreement and
covering liabilities incurred by the Borrower or its applicable Subsidiary in
respect of such property and assets prior to the date of consummation of the
sale, lease, transfer or other disposition thereof, which indemnities,
guarantees or undertakings are required under the terms of the documentation for
such sale, lease, transfer or other disposition;

(k) Debt comprised of liabilities or other obligations assumed or retained by
the Borrower or any of its Subsidiaries from Subsidiaries of the Borrower that
are, or all or substantially all of the property and assets of which are, sold,
leased, transferred or otherwise disposed of pursuant to Section 7.5(c) or (f);
provided that such liabilities or other obligations were not created or incurred
in contemplation of the related sale, lease, transfer or other disposition;

(l)(i) secured and unsecured Debt of Non-Guarantor Subsidiaries in an aggregate
amount not to exceed $300,000,000 at any time outstanding and (ii) secured and
unsecured Debt ofand Foreign Subsidiaries in an aggregate amount not to exceed
$150,000,0001,000,000,000 at any time outstanding;

(m) Debt comprised of guarantees given by the Borrower or any of its
Subsidiaries in respect of any Special Purpose Licensed Entity which
obligations, when aggregated with the aggregate amount of all Investments made
under Section 7.6(i) hereof, shall not exceed $150,000,000 at any time
outstanding;

(n) Debt under Cash Management Agreements and similar arrangements in each case
in connection with cash management and deposit accounts in the ordinary course
of business or Debt under notional pooling cash management arrangements in the
ordinary course of business;

(o) Debt in connection with Permitted Receivables Financings;

(p) Debt of any Person that becomes a Subsidiary of the Borrower (or of any
Person not previously a Subsidiary of the Borrower that is merged or
consolidated with or into the Borrower or one of its Subsidiaries) after the
date hereof as a result of an Investment pursuant to Section 7.6(e) or (j) or
Debt of any Person that is assumed by the Borrower or any of its Subsidiaries in
connection with an acquisition of assets by the Borrower or such Subsidiary in
an Investment pursuant to Section 7.6(j), and any Permitted Refinancing thereof;
provided that (A) such Debt is not incurred in contemplation of such Investment
and (B) the aggregate amount of Debt pursuant to this clause (p) that is
(i) Debt of a Non-Guarantor Subsidiary or (ii) Debt that is secured by a Lien on
the assets of the Borrower or any of its Subsidiaries does not exceed
$200,000,000 at any time outstanding; and

(q) Debt incurred in the ordinary course of business with respect to performance
bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds or customs
bonds, letters of credit, and other obligations of a similar nature required in
the ordinary course of business or in connection with the enforcement of rights
or claims of the Borrower or any of its Subsidiaries or in connection with
judgments that do not result in a Default or to secure obligations under
workers’ compensation laws, unemployment insurance or similar social security
legislation (other than in respect of employee benefit plans subject to ERISA),
public or statutory obligations or payment of customs duties in connection with
the importation of goods.

(r) Permitted Ratio Debt and any Permitted Refinancing thereof;

(s) the New Senior Notes and the New Senior Notes Guarantees and any Permitted
Refinancing thereof; provided that the aggregate principal amount of all such
Debt at any one time outstanding pursuant to this Section 7.2(s) shall not
exceed $1,250,000,000;

(t) Credit Agreement Refinancing Debt;

 

-105-



--------------------------------------------------------------------------------

(u) Debt incurred by the Borrower or any of its Subsidiaries in connection with
the Acquisition, or any other Investment permitted by Section 7.6, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments; and

(v) Debt incurred by a Foreign Subsidiary under a letter of credit facility in
an aggregate amount not to exceed $100,000,000 at any time outstanding; provided
that on a Pro Forma Basis after giving effect to any such incurrence (and
assuming that the maximum amount of letters of credit thereunder are fully
drawn), the Senior Secured Leverage Ratio is no more than 3.50:1.00.

7.3 Change in Nature of Business. Engage or permit any of its Subsidiaries to
engage in any business other than healthcare services and any businesses
incidental, complementary, ancillary or related thereto; provided that a Special
Purpose Receivables Subsidiary may engage in any Permitted Receivables
Financing.

7.4 Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(a) any of the Subsidiaries may merge into or consolidate with the Borrower;
provided that the Borrower is the surviving corporation;

(b) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower; provided that, in the case of any such merger or
consolidation involving a Wholly Owned Subsidiary, the Person formed by or
surviving such merger or consolidation shall be a Wholly Owned Subsidiary of the
Borrower; provided further that, in the case of any such merger or consolidation
to which a Guarantor is a party, the Person formed by such merger or
consolidation shall be a Guarantor;

(c) in connection with any purchase or other acquisition of Capital Stock of, or
property and assets of, any Person permitted under Section 7.6(e), the Borrower
may permit any other Person to merge into or consolidate with it (provided that
(i) the Borrower is the surviving entity or (ii) the surviving entity (x) is a
Domestic Person and (y) simultaneously with such merger or consolidation agrees
to be bound by the terms hereof and of the Loan Documents and assume the
Borrower’s obligations hereunder and thereunder pursuant to an agreement or
instrument satisfactory in form and substance to the Administrative Agent (and
shall thereafter be the Borrower hereunder), and any of the Subsidiaries of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that the Person with which
such Subsidiary is merging or consolidating (i) shall be engaged in a business
permitted by Section 7.3, (ii) shall take all actions required under
Section 6.12 and (iii) shall be a Guarantor if the merging Subsidiary was a
Guarantor prior to such transaction; and

(d) in connection with any sale, transfer or other disposition of all or
substantially all of the Capital Stock of, or the property and assets of, any
Person permitted under Sections 7.5(c) or (f), any of the Subsidiaries of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it;

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

7.5 Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell (including sales and issuances of Capital
Stock of any Subsidiary (other than sales and issuances that do not decrease the
percentage ownership of the Borrower and its Subsidiaries in each class of
Capital Stock of such Subsidiary)), lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except (provided that the issuance and sale of stock by the
Borrower shall not be subject to this Section 7.5):

 

-106-



--------------------------------------------------------------------------------

(a) the Borrower and its Subsidiaries may sell inventory in the ordinary course
of business;

(b) (A) the Borrower may sell, lease, transfer or otherwise dispose of any of
its property or assets to any of the Subsidiaries, and (B) any of the
Subsidiaries may sell, lease, transfer or otherwise dispose of any of its
property or assets to the Borrower or any of the other Subsidiaries; provided
that, in each case (other than in connection with Intercompany Receivables),
(x) if the transferor in such transaction is a Domestic Subsidiary and the
transferee in such transaction is a Domestic Subsidiary, on a pro forma basis,
the Borrower and its Subsidiaries would be in compliance with Section 7.12 and
Section 7.16 and (y) if the transferee in such transaction is a Foreign
Subsidiary, such transaction is permitted by Section 7.6;

(c) any Subsidiary of the Borrower that is no longer actively engaged in any
business or activities and does not have property and assets with an aggregate
book value in excess of $1,000,000 may be wound up, liquidated or dissolved so
long as such winding up, liquidation or dissolution is determined in good faith
by management of the Borrower to be in the best interests of the Borrower and
its Subsidiaries;

(d) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of any obsolete, damaged or worn out equipment thereof or any other
equipment that is otherwise no longer useful in the conduct of their businesses;

(e) the Borrower and its Subsidiaries may lease or sublease Real Property to the
extent required for their respective businesses and operations in the ordinary
course so long as such lease or sublease is not otherwise prohibited under the
terms of the Loan Documents;

(f) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of property and assets not otherwise permitted to be sold, leased,
transferred or disposed of pursuant to this Section 7.5 so long as the aggregate
book value of all of the property and assets of the Borrower and its
Subsidiaries sold, leased, transferred or otherwise disposed of pursuant to this
clause (f) does not exceed $500,000,000625,000,000 in the aggregate since the
Closing Date; provided that:

(A) the gross proceeds received from any such sale, lease, transfer or other
disposition shall be at least equal to the fair market value of the property and
assets so sold, leased, transferred or otherwise disposed of, determined at the
time of such sale, lease, transfer or other disposition;

(B) at least 75% of the value of the aggregate consideration received from any
such sale, lease, transfer or other disposition shall be in cash; provided that
(i) up to one-third of such 75% may consist of notes or other obligations
received by the Borrower or such Subsidiary that are due and payable or
otherwise converted by the Borrower or such Subsidiary into cash within 365 days
of receipt, which cash (to the extent received) shall constitute Net Cash
Proceeds attributable to the original transaction; (ii) any unsubordinated Debt
of the Borrower or any of its Subsidiaries (as shown on the Borrower’s or such
Subsidiary’s most recent balance sheet) that is assumed by the transferee of any
such assets shall constitute cash for purposes of this Section 7.5(f), so long
as the Borrower and all of its Subsidiaries are fully and unconditionally
released therefrom; and (iii) any Designated Non-Cash Consideration received by
the Borrower or any of its Subsidiaries, having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (B) after the Closing Date not to exceed $100,000,000 at
the time of receipt of such Designated Non-Cash Consideration shall be deemed to
be cash for purposes of this Section 7.5(f) (it being understood that the fair
market value of each item of Designated Non-Cash Consideration is measured at
the time of receipt without giving effect to subsequent changes in value);
provided that if such Designated Non-Cash Consideration is sold for, or
otherwise converted into, cash, such cash shall constitute Net Cash Proceeds
attributable to the original Transaction;

(C) immediately before and immediately after giving pro forma effect to any such
sale, lease, transfer or other disposition, no Default shall have occurred and
be continuing;

 

-107-



--------------------------------------------------------------------------------

(D) with respect to any disposition under this subsection that exceeds
$50,000,000, within five Business Days prior to such disposition, and with
respect to any other disposition under this subsection, within 15 Business Days
after such disposition, the Borrower shall deliver to the Administrative Agent,
on behalf of the Lenders, a certificate identifying the property disposed of and
stating (a) that immediately before and after giving effect thereto, no Default
existed or will exist, (b) that the consideration received or to be received by
the Borrower or such Subsidiary for such property has been determined by the
Borrower or the applicable Subsidiary to be not less than the fair market value
of such property, (c) the total expected consideration to be paid in respect of
such disposition and (d) the expected Net Cash Proceeds resulting from such
disposition; and

(E) if and to the extent that the Net Cash Proceeds of any transaction effected
pursuant to this Section 7.5(f) shall not have been reinvested (pursuant to a
Reinvestment Notice), such Net Cash Proceeds shall be applied to prepay Loans to
the extent, and in accordance with, Section 2.11;

(g) the Borrower and its Subsidiaries may exchange assets and properties with
another Person; provided that:

(A) the assets or properties received by the Borrower or its Subsidiaries shall
be used in a business permitted by Section 7.3 as conducted immediately prior to
such transaction, or in an incidental or related business;

(B) the total consideration received by the Borrower or such Subsidiary for such
assets or property shall have been determined by the Borrower or such Subsidiary
to be not less than the fair market value of the assets or property exchanged;

(C) immediately before and immediately after giving pro forma effect to any such
exchange, no Default shall have occurred and be continuing;

(D) any cash received by the Borrower or any such Subsidiary in connection with
such exchange shall be treated as Net Cash Proceeds subject to Section 2.11 and
any cash paid by the Borrower or any Subsidiary in connection with such exchange
shall be treated as an acquisition expenditure under Section 7.6(e);

(E) with respect to any exchange under this subsection that involves assets
and/or property with a value in excess of $50,000,000, within five Business Days
prior to such exchange, and with respect to any other exchange under this
Section 7.5(g), within fifteen Business Days after such exchange, the Borrower
shall deliver to the Administrative Agent, on behalf of the Lenders, a
certificate identifying the assets or property disposed of and acquired in such
exchange, and stating (a) that immediately before and after giving effect
thereto, no Default existed or will exist, (b) that the total consideration
received by or expected to be received by the Borrower or such Subsidiary for
such assets or property has been determined by the Borrower or such Subsidiary
to be not less than the fair market value of the assets or property exchanged,
and (c) the amount, if any, of the expected cash to be paid or Net Cash Proceeds
to be received in connection with such exchange;

(F) if Collateral is exchanged the assets and properties received in exchange
shall constitute Collateral and Sections 6.12 and 6.13 shall be complied with;

(h) the Borrower and its Subsidiaries may enter into Sale and Leaseback
Transactions (i) with respect to the Denver Headquarters and (ii) with respect
to any other property, provided that the aggregate value of property sold or
transferred under this subclause (ii) shall not exceed $150,000,000225,000,000
since the Closing Date; provided that the Net Cash Proceeds from such
transaction are applied in accordance with Section 2.11(b);

 

-108-



--------------------------------------------------------------------------------

(i) the Borrower and its Subsidiaries may purchase, sell or otherwise transfer
(including by capital contribution) Receivables Assets pursuant to Permitted
Receivables Financings;

(j) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of assets or property (i) in anticipation of any Investment pursuant to
Section 7.6(e), (f), (h) or, (i), (k) (, (l) and (m) (including as a result of
discussion with antitrust regulators in connection with such Investment) or
(ii) as required pursuant to any consent decree or similar order or agreement,
which decree, order or agreement is issued or entered into prior to the
consummation of such Investment and in connection therewith by the Antitrust
Division of the U.S. Department of Justice, the Bureau of Competition of the
U.S. Federal Trade Commission and/or any similar state or foreign regulatory
agency or body;

(k) within 180 days of the acquisition by the Borrower or any Subsidiary of any
Real Property after the Closing Date the Borrower or such Subsidiary may sell or
otherwise transfer such Real Property in connection with a Sale and Leaseback
Transaction so long as the Borrower shall be in compliance with Section 7.2
after giving effect to such Sale and Leaseback Transaction; provided that the
Net Cash Proceeds from such transaction are applied in accordance with
Section 2.11(b); and

(l) any Subsidiary of the Borrower may issue additional Capital Stock to
management or employees and physicians under contract with the Borrower or any
of its Subsidiaries in an amount not in excess of $15,000,000 in the aggregate
in any twelve month period; and

(m) The Borrower and its Subsidiaries may enter into any transfer or disposition
of property or assets constituting an Investment pursuant to Section 7.6(e),
(f), (h), (i), (k), (l) or (m).

7.6 Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(a) Investments by the Borrower and its Subsidiaries in Cash Equivalents;

(b) Investments existing on the Closing Date and described on Schedule 7.6
hereto;

(c) Investments by the Borrower in Swap Agreements permitted under
Section 7.2(c);

(d) Investments in accounts receivable in the ordinary course of business or
notes received in transactions permitted by Sections 7.5(f) and (j);

(e) the purchase or other acquisition of (1) Capital Stock of any Person that,
upon the consummation thereof, will be more than 50% owned by the Borrower or
one or more of its Wholly Owned Subsidiaries (including, without limitation, as
a result of a merger or consolidation) or (2) all or substantially all the
property and assets of a Person or consisting of a line of business or business
unit of a Person; provided that, with respect to each purchase or other
acquisition made pursuant to this clause (e):

(A) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be permitted by
Section 7.3;

(B)(1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in compliance on a Pro
Forma Basis with Section 7.12 and Section 7.16;

(C) the aggregate amount of consideration paid or provided by the Borrower and
its Subsidiaries after the Closing Date pursuant to this Section 7.6(e)(C)
(under clause (i) below) for the purchase or acquisition for Persons that will
be Foreign Subsidiaries, when taken together with any Investments made in
Foreign Subsidiaries pursuant to Section 7.6(h)(ii)(y)(A), shall not exceed
(i) $1,000,000,0002,000,000,000 or (ii) if the Leverage Ratio for the most
recent

 

-109-



--------------------------------------------------------------------------------

Measurement Period is less than 3.50:1.00 (both before and after giving effect
to such transaction (including any use of cash with respect thereto) on a Pro
Forma Basis), consideration in an unlimited amount; provided that if the amount
of all such cash payments exceeds the limitation set forth in clause (i) of this
clause (C) during any period during which the Leverage Ratio test in clause
(ii) of this clause (C) is met, such excess cash payments shall not constitute
an Event of Default if such Leverage Ratio test is not met in any subsequent
Measurement Period;

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, at least three Business Days prior to the date on which any such
purchase or other acquisition in which the total cash consideration is more than
$50,000,000 is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (e) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition and containing a copy of any existing financial statements
of the business to be acquired in the Borrower’s possession; and

(E) Sections 6.12 and 6.13 are complied with;

(f) Investments by the Borrower or any Subsidiary in 50% or less of the Capital
Stock of another Person (the “Minority Investment”); provided that (i) the
Borrower or any Subsidiary owns at least 20% (on a fully diluted basis) of the
issued and outstanding Capital Stock of such Person, (ii) the aggregate
outstanding amount of Minority Investments made by the Borrower and any
Subsidiary shall not exceed $250,000,000350,000,000 at any one time outstanding,
(iii) the Borrower or any Subsidiary shall have full control over all bank
accounts of such Person if the Borrower or any Subsidiary is the largest holder
of Capital Stock of such Person, (iv) the Borrower or any Subsidiary shall
control or act as the managing general partner of such Person if such Person is
a partnership and if the Borrower or any Subsidiary is the largest holder of
Capital Stock of such Person, and (v) immediately before and after giving effect
thereto, no Default shall exist;

(g) notes from employees issued to the Borrower representing payment for Capital
Stock of the Borrower or representing payment of the exercise price of options
to purchase Capital Stock of the Borrower, and employee relocation expenses
incurred in the ordinary course of business, in an aggregate amount at any time
outstanding not to exceed $15,000,00030,000,000;

(h) Investments by (i) any Subsidiary of the Borrower in the Borrower and
(ii) the Borrower or any of its Subsidiaries in any Subsidiary of the Borrower;
provided that (x) no Investment in any Non-Guarantor Domestic Subsidiary shall
be made unless, after giving pro forma effect thereto, the Borrower and its
Subsidiaries shall be in compliance with Section 7.12 and Section 7.16 and
(y) no Investment in any Foreign Subsidiary shall be made unless the aggregate
amount of Investments by the Borrower and its Subsidiaries in Foreign
Subsidiaries after the Closing Date pursuant to this Section 7.6(h)(ii)(y)
(under clause (A) below), when taken together with any Investments made in
Foreign Subsidiaries pursuant to Section 7.6(e)(C)(i) shall not exceed
(A) $1,000,000,0002,000,000,000 or (B) if the Leverage Ratio for the most recent
Measurement Period is less than 3.50:1.00 (both before and after giving effect
to such transaction (including any use of cash with respect thereto) on a Pro
Forma Basis), an unlimited amount; provided that if the amount of all such cash
payments exceeds the limitation set forth in clause (x) of this clause
(ii) during any period during which the Leverage Ratio test in clause (y)(B) of
this clause (ii) is met, such excess cash payments shall not constitute an Event
of Default if such Leverage Ratio test is not met in any subsequent Measurement
Period;

(i) Investments of the Borrower or any of its Subsidiaries in any Special
Purpose Licensed Entity which, when aggregated with the aggregate amount of all
obligations guaranteed under Section 7.2(m), shall not exceed $150,000,000 at
any time;

(j) Investments arising as a result of Permitted Receivables Financings; and

 

-110-



--------------------------------------------------------------------------------

(k) Investments by the Borrower or any of its Subsidiaries (i) in an aggregate
amount outstanding not to exceed the sum of (x) $250,000,000 plus
(y) $500,000,000 minus the aggregate amount of purchases, redemptions,
acquisitions, dividends and distributions pursuant to Section 7.7(d)(i) and
payments, prepayments, redemptions or acquisitions of Debt pursuant to
Section 7.9(a)(ii)(x) since the Closing Date, in each case, other than with the
Available Amount plus (z) the Available Amount minus the aggregate amount of
purchases, redemptions, acquisitions, dividends and distributions pursuant to
Section 7.7(d)(i) and payments, prepayments, redemptions or acquisitions of Debt
pursuant to Section 7.9(a)(ii)(x) since the Closing Date to the extent made
with(ii) in an aggregate amount outstanding not to exceed the Available Amount
on the date of such Investment or (iiiii) if the Leverage Ratio for the most
recent Measurement Period is less than 3.50:1.00 (both before and after giving
effect to such transaction (including any use of cash with respect thereto) on a
Pro Forma Basis), in an unlimited amount; provided that if the amount of all
such Investments exceeds the limitation set forth in clauseclauses (i) and
(ii) of this Section during any period during which the Leverage Ratio test in
clause (iiiii) of this Section is met, such excess Investments shall not
constitute an Event of Default if such Leverage Ratio test is not met in any
subsequent Measurement Period; provided, further, in the case of each
transaction under this Section 7.6(k)(iiiii), that immediately prior to each
such transaction and after giving effect thereto the aggregate amount of the
Available Revolving Commitment is not less than $75,000,000.75,000,000;

(l) Investments in connection with the Acquisition; and

(m) Investments pursuant to any Permitted Physician Group Loan.

7.7 Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Capital Stock now or hereafter
outstanding, return any capital to its stockholders, partners or members (or the
equivalent Persons thereof) as such, make any distribution of assets, Capital
Stock, obligations or securities to its stockholders, partners or members (or
the equivalent Persons thereof) as such, or permit any of its Subsidiaries to do
any of the foregoing, or permit any of its Subsidiaries to purchase, redeem,
retire, defease or otherwise acquire for value any Capital Stock of the
Borrower, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(a) the Borrower may (A) declare and pay dividends and distributions payable in
its common Capital Stock, (B) except to the extent the Net Cash Proceeds thereof
are required to be applied to the prepayment of the Loans pursuant to
Section 2.11, purchase, redeem, retire, defease or otherwise acquire Capital
Stock with the proceeds received contemporaneously from the issue of new Capital
Stock with equal or inferior voting powers, designations, preferences and
rights, and (C) repurchase its Capital Stock owned by management or employees
and physicians under contract with the Borrower or any of its Subsidiaries in an
amount not in excess of $10,000,00025,000,000 in the aggregate in any twelve
month period;

(b) any Subsidiary of the Borrower may (A) declare and pay cash dividends to the
Borrower, and (B) declare and pay cash dividends to any other Loan Party of
which it is a Subsidiary;

(c) any of the non-Wholly Owned Subsidiaries of the Borrower may declare and pay
or make dividends and other distributions to its shareholders, partners or
members (or the equivalent Persons thereof) generally so long as the Borrower
and each of the Subsidiaries that own any of the Capital Stock thereof receive
at least their respective proportionate shares of any such dividend or
distribution (based upon their relative holdings of the Capital Stock thereof
and taking into account the relative preferences, if any, of the various classes
of the Capital Stock thereof);

(d) so long as no Default is continuing or will be continuing after such
transaction, the Borrower may (A) purchase, redeem or otherwise acquire for
value any of its Capital Stock or (B) declare and pay dividends and
distributions payable in either (i) cash (in the aggregate for both clauses
(A) and (B)), when taken together with the aggregate amount of payments,
prepayments, redemptions or

 

-111-



--------------------------------------------------------------------------------

acquisitions of Debt pursuant to Section 7.9(a)(ii)(x) and Investments pursuant
to Section 7.6(k)(i)(y) not to exceed $500,000,000, (ii) cash (in each case
other than with the Available Amount, plus the Available Amount minus the
aggregate for both clauses (A) and (B)), in an amount of Investments made
pursuant to Section 7.6(k)(i)(y) and payments, prepayments, redemptions or
acquisitions of Debt pursuant to Section 7.9(a)(ii)(x) since the Closing Date to
the extent made with the Available Amount or (iinot to exceed the Available
Amount on the date of each such purchase, redemption, acquisition, dividend and
distribution or (iii) if the Leverage Ratio for the most recent Measurement
Period is less than 3.50:1.00 (both before and after giving effect to such
transaction (including any use of cash with respect thereto) on a Pro Forma
Basis), cash in any amount; provided that if the amount of all such cash
payments exceeds the limitation set forth in clauseclauses (i) and (ii) of this
Section during any period during which the Leverage Ratio test in clause
(iiiii) of this Section is met, such excess cash payments shall not constitute
an Event of Default if such Leverage Ratio test is not met in any subsequent
Measurement Period; provided further, in the case of each transaction under this
Section 7.7(d)(iii), that immediately prior to each such transaction and after
giving effect thereto the aggregate amount of the Available Revolving Commitment
is not less than $75,000,000; and

(e) the Borrower may consummate the Refinancing on the Closing Date and the
Stock Repurchase; provided that the Stock Repurchase is consummated no later
than the first anniversary of the Closing Date.; and

(f) so long as no Default is continuing or will be continuing after such
transaction, the Borrower may repurchase its common stock from its then existing
shareholders in one or more transactions for an aggregate purchase price not to
exceed $1,200,000,000.

7.8 Accounting Changes. Make or permit any change in (i) accounting policies or
reporting practices, except as allowed by GAAP (or as otherwise provided
pursuant to Section 1.4), or (ii) Fiscal Year.

7.9 Prepayments of Other Debt; Modifications of Constitutive Documents and Other
Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Debt outstanding under the Senior Notes, any Specified
Debt or any Subordinated Debtthe New Senior Notes, any Debt that is secured on
second priority (or other junior priority) basis (including any Permitted Second
Priority Refinancing Debt or any Permitted Ratio Debt that is secured on second
priority (or other junior priority) basis) any Specified Debt, any unsecured
Permitted Ratio Debt or any subordinated Debt (collectively, “Junior
Financing”); except for (i) any Permitted Refinancing of the Senior Notes, any
Specified Debt or any Subordinated Debtany Junior Financing and (ii) so long as
no Default is continuing or will be continuing after such transaction, the
voluntary or optional payment or prepayment or redemption or acquisition for
value of Senior Notes, Specified Debt or Subordinated DebtJunior Financing in an
aggregate amount for this clause (ii), when taken together with the aggregate
amount of purchases, redemptions, acquisitions, dividends and distributions
pursuant to Section 7.7(d)(i) and Investments pursuant to Section 7.6(k)(i)(y),
(x) not to exceed $500,000,000, in each case, other than with the Available
Amount, plus the Available Amount minus the aggregate amount of Investments made
pursuant to Section 7.6(k)(i)(y) and the aggregate amount of purchases,
redemptions, acquisitions, dividends and distributions pursuant to
Section 7.7(d)(i) since the Closing Date to the extent made with the Available
Amount or (y(y) not to exceed the Available Amount, on the date of each such
payment, prepayment, redemption or acquisition of Debt or (z) if the Leverage
Ratio for the most recent Measurement Period is less than 3.50:1.00 (both before
and after giving effect to such transaction (including any use of cash with
respect thereto) on a Pro Forma Basis), cash in any amount; provided that if the
amount of all such cash payments exceeds the limitation set forth in clause
(ii)(x) and (y) of this Section during any period during which the Leverage
Ratio test in clause (ii)(yz) of this Section is met, such excess cash payments
shall not constitute an Event of Default if such Leverage Ratio test is not met
in any subsequent Measurement Period; provided further, in the case of each
transaction under this Section 7.9(a)(ii)(z), that immediately prior to each
such transaction and after giving effect thereto the aggregate amount of the
Available Revolving Commitment is not less than $75,000,000;

 

-112-



--------------------------------------------------------------------------------

(b) amend or modify, or permit the amendment or modification of, any provision
of any Senior Notes Documents, and documents governing Specified Debt Junior
Financing or any Permitted Receivables Documents in any manner that is adverse
in any material respect to the interests of the Lenders;

(c) terminate, amend, modify or change any of its Constitutive Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Capital Stock
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Capital Stock, other than any such amendments, modifications or
changes or such new agreements which are not adverse in any material respect to
the interests of the Lenders or are pursuant to Requirements of Law; provided
that the Loan Parties may issue such Capital Stock, so long as such issuance is
not prohibited by Section 7.13 or any other provision of this Agreement, and may
amend their Constitutive Documents to authorize any such Capital Stock; or

(d) except as may be required to comply with any law, regulation or court or
administrative decision, terminate, amend or modify a Business Associate
Agreement without the consent of the parties thereto; or

(e) amend or modify, or permit the amendment or modification of, any provision
of any Management Services Agreement entered into with a Loan Party in any
manner that would require a substantial portion of the management fees (which,
for the avoidance of doubt and without any implication to the contrary, shall
not include any fees for reimbursement of expenses and other cost sharing
arrangements) payable thereunder to be paid to any entity other than a Loan
Party.

7.10 Negative Pledge. Enter into or suffer to exist, or permit any Loan Party to
enter into or suffer to exist, any agreement prohibiting or conditioning the
creation or assumption of any Lien upon any of its property or assets except
(i) in favor of the Secured Parties or, (ii) in connection with (A) any Debt
permitted by Section 7.2(e) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt, or (B) any Capitalized Lease permitted by
Section 7.2(f) solely to the extent that such Capitalized Lease prohibits a Lien
on the property subject thereto, or (C) any Debt outstanding on the date any
Subsidiary of the Borrower becomes such a Subsidiary (so long as such agreement
was not entered into solely in contemplation of such Subsidiary becoming a
Subsidiary of the Borrower), or (D) any Debt permitted by Section 7.2(l) solely
to the extent that the agreement or instrument governing such Debt prohibits a
Lien on the property of the relevant borrowing entity or (E) the Senior Notes or
(F, (F) the New Senior Notes, (G) Permitted Ratio Debt or (H) any Debt permitted
by Section 7.2(o) or (iii) pursuant to any Requirements of Law.

7.11 Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Capital Stock or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents; (ii) any agreement in effect at the time such Subsidiary becomes
a Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower;
(iii) restrictions on transfer contained in Debt incurred pursuant to Sections
7.2(e) and (f); provided that such restrictions relate only to the transfer of
the property financed with such Debt; (iv) in connection with and pursuant to
any

 

-113-



--------------------------------------------------------------------------------

Permitted Refinancing, replacements of restrictions that are not more
restrictive than those being replaced and do not apply to any other Person or
assets than those that would have been covered by the restrictions in the Debt
so refinanced; (v) restrictions contained in any Permitted Receivables Document
with respect to any Special Purpose Receivables Subsidiary; (vi) solely with
respect to Subsidiaries that are not Guarantors, restrictions under the
Constitutive Documents governing such Subsidiary: (A) with respect to existing
Subsidiaries, existing on the Closing Date; and (B) with respect to Subsidiaries
created or acquired after the Closing Date: (1) prohibiting such Subsidiary from
guaranteeing Debt of the Borrower or another Subsidiary; (2) restricting
dividend payments and other distributions solely to permit pro rata dividends
and other distributions in respect of any Capital Stock of such Subsidiary;
(3) limiting transactions with the Borrower or another Subsidiary to those with
terms that are fair and reasonable to such Subsidiary and no less favorable to
such Subsidiary than could have been obtained in an arm’s length transaction
with an unrelated third party; and (4) limiting such Subsidiary’s ability to
transfer assets or incur Debt without the consent of the holders of the Capital
Stock of such Subsidiary; provided that all restrictions permitted by this
clause (vi) shall no longer be permitted in the event any such Subsidiary
becomes a Guarantor; (vii) restrictions contained in Debt incurred pursuant to
Section 7.2(l) with respect to the borrowers thereunder; and;
(viii) encumbrances or restrictions (A) that restrict in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract entered into in the ordinary course of
business, or the assignment or transfer of any lease, license or contract
entered into in the ordinary course of business and, (B) arising by virtue of
any transfer of, agreement to transfer, option or right with respect to, or Lien
on, any property or assets of the Borrower or any Subsidiary and
(ix) restrictions imposed by any agreement governing Debt entered into on or
after the Closing Date and permitted under Section 7.2 (including, without
limitation, the New Senior Notes and any Permitted Refinancing in respect
thereof) that are, taken as a whole, in the good faith judgment of the Borrower,
no more restrictive with respect to the Borrower or any Subsidiary than
customary market terms for Debt of such type (and, in any event, are no more
restrictive than the restrictions contained in this Agreement), so long as the
Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder and
(C) pursuant to any Requirement of Law.

7.12 Non-Guarantor Domestic Subsidiaries. Permit at any time the aggregate
Consolidated Tangible Assets (calculated without duplication) at such time of
all Non-Guarantor Domestic Subsidiaries (whether or not any such Subsidiary is
existing on the Closing Date but not including any Special Purpose Receivables
Subsidiary nor any Regulated Subsidiary) to exceed 29% of the Consolidated
Tangible Assets of the Borrower and its Domestic Subsidiaries (excluding any
Special Purpose Receivables Subsidiary and any Regulated Subsidiary).

7.13 Issuance of Additional Stock. Permit any of its Subsidiaries to issue any
additional Capital Stock, except, subject to Section 6.12, as follows:

(i) in connection with a permitted Investment or to employees or consultants in
the ordinary course of business;

(ii) the Borrower and any Subsidiary thereof may organize new Subsidiaries and
any Subsidiary may issue additional Capital Stock to (x) any Loan Party, (y) any
Non-Guarantor Domestic Subsidiary, if on a pro forma basis, the Borrower and its
Subsidiaries would be in compliance with Section 7.12 and Section 7.16 and
(z) any Foreign Subsidiary in a transaction permitted by Sections 7.6(e), (f),
(h) or (k); or

 

-114-



--------------------------------------------------------------------------------

(iii) subject to compliance with the provisions this Agreement, including
Section 7.6, Section 7.12 and Section 7.16, any Subsidiary of the Borrower may
(i) issue additional Capital Stock or (ii) sell outstanding Capital Stock
thereof, in each case to any Subsidiary of the Borrower or any Persons other
than Affiliates of the Borrower or its Subsidiaries (it being understood that
any such sales and issuances that decrease the percentage ownership of the
Borrower or any of its Subsidiaries in any class of Capital Stock of such
Subsidiary shall be subject to Section 7.5).

7.14 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 4.23, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 7.14).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

7.15 Embargoed Person. Knowingly cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

7.16 Financial Covenants.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio, measured as of the end of
any Measurement Period ending during any period set forth in the set forth in
the table below, to exceed the ratio set forth opposite such period in the table
below:

 

Test Period

   Leverage Ratio

June 30, 2012 — June 30, 2014

   5.00 to 1.00

December 31, 2010 September 30, 2014 — December 31, 20122014

   4.254.75 to 1.00

March 31, 2015 — June 30, 2015

   4.50 to 1.00

March 31, 2013 September 30, 2015 — December 31, 20132015

   4.00 to 1.00

March 31, 20142016 and thereafter

   3.75 to 1.00

 

-115-



--------------------------------------------------------------------------------

(b) Minimum Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio, measured as of the end of any Measurement Period to be
less than 3.00 to 1.00.the ratio set forth opposite such period in the table
below:

 

Test Period

   Consolidated
Interest Coverage
Ratio  

June 30, 2012 — December 31, 2013

     3.00 to 1.00   

March 31, 2014 — December 31, 2014

     3.25 to 1.00   

March 31, 2015 — December 31, 2015

     3.50 to 1.00   

March 31, 2016 and thereafter

     3.75 to 1.00   

(c) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any period set forth below, to exceed the amount set forth
opposite such period below:

 

Period

   Amount (in millions)

January 1, 2011 2012 — December 31, 20112012

   $200350

Each Fiscal Year after 20112012

   Prior Fiscal Year times
110%

; provided, however, that (x) if the aggregate amount of Capital Expenditures
made in any Fiscal Year shall be less than the maximum amount of Capital
Expenditures permitted under this Section 7.16(c) for such Fiscal Year, then an
amount of such shortfall not exceeding 50% of such maximum amount may be added
to the amount of Capital Expenditures permitted under this Section 7.16(c) for
the immediately succeeding (but not any other) Fiscal Year and (y) in
determining whether any amount is available for carryover, the amount expended
in any Fiscal Year shall first be deemed to be from the amount carried forward
from the prior Fiscal Year.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events (“Events of Default”)
shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under this Agreement when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

-116-



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Group Member in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect when in any material respect when made or
deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 6.1, 6.6 (with respect to the Borrower’s
existence), 6.10 or 6.11 or in Section 7;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) any Group Member shall (i) default in making any payment of any principal of
any Debt (including any Contingent Obligation, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Debt beyond the period of grace, if any,
provided in the instrument or agreement under which such Debt was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Debt or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Debt (or a trustee or
agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Debt to become due prior to its stated maturity or (in
the case of any such Debt constituting a Contingent Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Debt the outstanding principal amount
of which exceeds in the aggregate $50,000,00075,000,000;

(g)(i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any Material Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due;

(h) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, has resulted or could reasonably be expected to
result in liabilities of the Loan Parties in an aggregate amount exceeding
$50,000,00075,000,000 or in the imposition of a Lien or security interest on any
assets of a Loan Party;

(i) (A) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant

 

-117-



--------------------------------------------------------------------------------

insurance company has acknowledged coverage) of $50,000,00075,000,000 or more,
and such judgments or decrees are not paid, discharged or stayed for a period of
3060 consecutive days, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Group Member to enforce any
such judgment or (B) any Group Member shall enter into any settlement of a claim
(including claims by Governmental Authorities for violations or alleged
violations of Requirements of Law) which settlements, individually or in the
aggregate, amount to $50,000,00075,000,000 or more and any Group Member fails to
make any payment required to be made thereunder or any action shall be legally
taken by a creditor to attach or levy upon any assets of any Group Member to
enforce any such settlement;

(j) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby,
except, in the case of any such cessation that is attributable to an event of a
type contemplated by Section 8.1(g), this provision shall apply only to the
Borrower or a Material Subsidiary;

(k) the guarantee pursuant to Section 10 of any Guarantor shall cease, for any
reason, to be in full force and effect or any Loan Party or any Affiliate of any
Loan Party shall so assert, except, in the case of any such cessation that is
attributable to an event of a type contemplated by Section 8.1(g), this
provision shall apply only to the Borrower or a Material Subsidiary;

(l) a Change of Control shall occur;

(m) the Borrower or any Subsidiary, in each case to the extent it is engaged in
the business of providing services for which Medicare or Medicaid reimbursement
is sought, shall for any reason, including, without limitation, as the result of
any finding, designation or decertification, lose its right or authorization, or
otherwise fail to be eligible, to participate in Medicaid or Medicare programs
or to accept assignments or rights to reimbursements under Medicaid regulations
or Medicare regulations, or the Borrower or any Subsidiary has, for any reason,
had its right to receive reimbursements under Medicaid or Medicare regulations
suspended, and such loss, failure or suspension (together with all such other
losses, failures and suspensions continuing at such time) shall have resulted in
(x) a Material Adverse Effect or (y) Consolidated net operating revenues for the
immediately preceding four Fiscal Quarter period of the Borrower constituting
less than 95% of Consolidated net operating revenues for any preceding four
Fiscal Quarter period of the Borrower; or

(n) the Borrower or any Subsidiary of the Borrower shall for any reason
terminate a Business Associate Agreement between such entity and the Collateral
Agent;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) of this Section), and at any time thereafter during
the continuance of such event, the Administrative Agent may with the consent of
the Required Lenders, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in paragraph (g) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

-118-



--------------------------------------------------------------------------------

8.2 Application of Proceeds. The proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Collateral Agent of its
remedies shall be applied, in full or in part, together with any other sums then
held by the Collateral Agent pursuant to this Agreement, promptly by the
Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest,
premium and other amounts constituting Obligations (other than principal and
Reimbursement Obligations), any fees, premiums and scheduled periodic payments
due under Specified Swap Agreements constituting Secured Obligations and any
interest accrued thereon and any fees and interest due under any Secured Cash
Management Agreements constituting Secured Obligations (provided if more than
$25,000,000 of Debt is outstanding under Cash Management Agreements that would
be Secured Cash Management Agreements but for the dollar limitation contained in
the definition of “Secured Cash Management Agreement,” each Cash Management Bank
shall be deemed to be holding Secured Obligations on a pro rata basis when taken
together with the amount of Debt under all Cash Management Agreements held by
Cash Management Banks) , in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations (including Reimbursement Obligations) and
any breakage, termination or other payments under Specified Swap Agreements
constituting Secured Obligations and any interest accrued thereon and the
principal amount owing under Secured Cash Management Agreements constituting
Secured Obligations (provided if more than $25,000,000 of Debt is outstanding
under Cash Management Agreements that would be Secured Cash Management
Agreements but for the dollar limitation contained in the definition of “Secured
Cash Management Agreement,” each Cash Management Bank shall be deemed to be
holding Secured Obligations on a pro rata basis when taken together with the
amount of Debt under all Cash Management Agreements held by Cash Management
Banks); and

(e) Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.2, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.

SECTION 9

THE AGENTS

9.1 Appointment and Authority. Each of the Lenders and the Issuing Lender hereby
irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as the
Administrative Agent and the

 

-119-



--------------------------------------------------------------------------------

Collateral Agent hereunder and under the other Loan Documents and authorizes
such Agents to take such actions on its behalf and to exercise such powers as
are delegated to such Agents by the terms hereof and thereof, together with such
actions and powers as are reasonably incidental thereto. With the exception of
the second and fifth sentences of Section 9.6, the provisions of this Section
are solely for the benefit of the Administrative Agent, the Collateral Agent,
the Lenders and the Issuing Lender, and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
The Lenders hereby authorize the Administrative Agent to enter into any First
Lien Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders. The Administrative
Agent may effect any amendment or supplement to any First Lien Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or other intercreditor
agreement or arrangement permitted under this Agreement that is for the purpose
of adding the holders of Permitted First Priority Refinancing Debt, or Permitted
Second Priority Refinancing Debt permitted to be incurred under this Agreement,
as expressly contemplated by the terms of such First Lien Intercreditor
Agreement, such Junior Lien Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable.

9.2 Rights as a Lender. Each Person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

9.3 Exculpatory Provisions. No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 11.1) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Borrower, a
Lender or the Issuing Lender.

 

-120-



--------------------------------------------------------------------------------

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

9.4 Reliance by Agent. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.5 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

9.6 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and the Issuing Lender, appoint a successor
Agent meeting the qualifications set forth above; provided that if the Agent
shall notify the Borrower and the

 

-121-



--------------------------------------------------------------------------------

Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders or the
Issuing Lender under any of the Loan Documents, the retiring Collateral Agent
shall continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through an Agent shall instead
be made by or to each Lender and the Issuing Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 11.5 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

9.7 Non-Reliance on Agent and Other Lenders. Each Lender and the Issuing Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the bookmanagers, arrangers, Syndication Agent or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or the
Issuing Lender hereunder.

SECTION 10

GUARANTEE

10.1 The Guarantee. The Guarantors hereby jointly and severally guarantee, as a
primary obligor and not as a surety to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the Loans made by the Lenders to, and the Notes held
by each Lender of, Borrower, and all other Secured Obligations from time to time
owing to the Secured Parties by any Loan Party under any Loan Document,
Specified Swap Agreement or Secured Cash Management Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if Borrower or other Guarantor(s) shall fail to pay in
full when due

 

-122-



--------------------------------------------------------------------------------

(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

10.2 Obligations Unconditional. The obligations of the Guarantors under
Section 10.1 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder, which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, the Issuing
Lender or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected;

(v) the release of any other Guarantor pursuant to Section 10.9;

(vi) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party; or

(vii) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between

 

-123-



--------------------------------------------------------------------------------

Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other Person at any
time of any right or remedy against Borrower or against any other Person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time since the Closing Date there may be no
Guaranteed Obligations outstanding.

10.3 Reinstatement. The obligations of the Guarantors under this Section 10
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

10.4 Subrogation; Subordination. Each Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not assert or exercise any right or remedy, direct
or indirect, arising by reason of any performance by it of its guarantee in
Section 10.1, whether by subrogation or otherwise, against Borrower or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. Any Debt of any Loan Party permitted pursuant to
Section 7.2(d) shall be subordinated to such Loan Party’s Secured Obligations in
the manner set forth in the Intercompany Note evidencing such Debt.

10.5 Remedies. The Guarantors jointly and severally agree that, as between the
Guarantors and the Lenders, the obligations of Borrower under this Agreement and
the Notes, if any, may be declared to be forthwith due and payable as provided
in Section 8.1 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.1) for purposes of Section 10.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 10.1.

10.6 Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Section 10 constitutes an instrument for the payment
of money, and consents and agrees that any Lender or Agent, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

10.7 Continuing Guarantee. Subject to Section 11.14, the guarantee in this
Section 10 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

 

-124-



--------------------------------------------------------------------------------

10.8 General Limitation on Guaranteed Obligations. If in any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer law or regulation,
or other law affecting the rights of creditors generally, the obligations of any
Guarantor under Section 10.1 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 10.1, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors.

10.9 Release of Guarantors. If, in compliance with the terms and provisions of
the Loan Documents, all or substantially all of the Capital Stock or property of
any Guarantor is sold or otherwise transferred from such Guarantor (a
“Transferred Guarantor”) to a Person or Persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be released from its obligations under this Agreement (including
under Section 11.5 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document and, in the case of a
sale of all or substantially all of the Capital Stock of the Transferred
Guarantor, the pledge of such Capital Stock to the Collateral Agent pursuant to
the Security Agreement shall be released, and the Collateral Agent shall take
such actions as are necessary to effect each such release in accordance with the
relevant provisions of the Security Documents within no more than 30 days from
notice to the Collateral Agent of such transfer. If, in compliance with the
terms and provisions of the Loan Documents (including, without limitation,
Sections 7.5 and 7.13), Capital Stock of a Guarantor is sold or otherwise
transferred so that such Guarantor is no longer a Wholly Owned Subsidiary of the
Borrower, upon the consummation of such sale or transfer, such Guarantor shall
be released, subject to pro forma compliance with Section 7.12, from its
obligations under this Agreement (including under this Section 10 and
Section 11.5 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document, and the Collateral Agent shall
take such actions as are necessary to effect each such release in accordance
with the relevant provisions of the Security Documents and to acknowledge in
writing such release and the termination of the guarantee of such Guarantor if
requested.

SECTION 11

MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. Amendments prior to the
completion of the syndication of the Commitments (as determined by the
Administrative Agent) shall, in addition to the other consents required by this
Section 11.1, require the consent of the Administrative Agent. Subject to the
preceding sentence, the Required Lenders and each Loan Party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent or the Collateral Agent, as applicable, and each Loan Party
to the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent or Collateral Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan

 

-125-



--------------------------------------------------------------------------------

Documents or any Default and its consequences; provided, however, pursuant to
Section 2.25, the Commitments and the Total Revolving Extensions of Credit of a
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder; provided, further, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest, premium or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates and (y) that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment under the
applicable Revolving Facility or increase the maximum duration of Interest
Periods hereunder or alter the provisions of Section 8.2 (it being understood
that if additional classes of Term Loans or additional Loans under this
Agreement consented to by the Required Lenders or additional Loans pursuant to
Section 2.24 are made, such new Loans being included on a pro rata basis within
Section 8.2 shall not be considered an alteration thereof), in each case without
the written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 11.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of “Required Lenders,” consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their guarantee under
Section 10, in each case without the written consent of all Lenders (it being
understood that lenders added pursuant to Section 2.24 or lenders under
additional classes of Term Loans or additional Loans under this Agreement
consented to by the Required Lenders being included in such definition shall not
be deemed to require the written consent of all Lenders); (iv) amend, modify or
waive any provision of Section 2.17 without the written consent of the Majority
Facility Lenders in respect of each Facility adversely affected thereby;
(v) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility; (vi) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the written consent of all Lenders under such Facility;
(vii) change the application of prepayments as among or between Facilities under
Section 2.11(d), without the written consent of the Majority Facility Lenders of
each Facility that is being allocated a lesser prepayment as a result thereof
(it being understood that if additional classes of Term Loans or additional
Loans under this Agreement consented to by the Required Lenders or additional
Loans pursuant to Section 2.24 are made, such new Loans may be included on a pro
rata basis in the various prepayments required pursuant to Section 2.11(d));
(viii) expressly change or waive any condition precedent in Section 5.2 to any
Revolving Borrowing without the written consent of the Majority Facility Lenders
with respect to the applicable Revolving Facility; (ix) amend, modify or waive
any provision of Section 9 without the written consent of the Administrative
Agent; (x) amend, modify or waive any provision of Section 2.6 or 2.7 without
the written consent of the Swingline Lender; (xi) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender; or
(xii) amend Section 1.7 or the definition of “Alternative Currency” without the
written consent of each Alternative Currency Revolving Lender. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default,
or impair any right consequent thereon.

 

-126-



--------------------------------------------------------------------------------

Without the consent of any other Person, the applicable Loan Party or Parties
and the Administrative Agent and/or Collateral Agent may (in its or their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect, any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.

If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section, the consent of
75% of the Lenders whose consent is required is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained, then
the Borrower shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more Persons pursuant to Section 2.22 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination.

11.2 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to a Loan Party, to the Borrower at DaVita Inc., 1551 Wewatta Street,
Denver, Colorado 80202, Attention of Vice President—Finance (Telecopy
No. 866-845-2762), with a copy to DaVita Inc., 601 Hawaii1551 Wewatta Street, El
Segundo, California 90245,Denver, Colorado 80202, Attention of Vice President,
General Counsel & Secretary (Telecopy No. 310-536-2701);

(ii) if to the Administrative Agent or the Collateral Agent, to JPMorgan Chase
Bank, Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas
77002, Attention of Agency Services (Telecopy No. (713) 750-2782), with a copy
to (a) JPMorgan Chase Bank, 383 Madison Avenue, New York 10179, Attention of
Dawn Lee Lum (Telecopy No. 212-270-3279) and (b) J.P. Morgan Europe Ltd., Loan
and Agency Department, 125 London Wall, London EC2Y 5 AJ, Attention: Sue Dalton
(Telecopy No. 44 207 7777 2360), with respect to Alternative Currency Revolving
Facility;

(iii) if to the Issuing Lender, to it at Letter of Credit Department, 10420
Highland Manor Drive, Floor 4, Tampa, FL 33610-9128, Attention of James Alonzo
(Telecopy No. (813) 432-5162), with a copy to JPMorgan Chase Bank, 383 Madison
Avenue, New York, NY 10179, Attention of Dawn Lee Lum (Telecopy
No. 212-270-3279);

(iv) if to the Swingline Lender, to it at Loan and Agency Services Group, 11111
Fannin, 10th Floor, Houston, Texas 77002, Attention of Agency Services (Telecopy
No. (713) 750-2782), with a copy to JPMorgan Chase Bank, 383 Madison Avenue, New
York, NY 10179, Attention of Dawn Lee Lum (Telecopy No. 212-270-3279); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

-127-



--------------------------------------------------------------------------------

(b) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(c) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may (subject to Section 11.2(d)) be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender pursuant to Section 2 if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent, the Collateral Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.2(d)); provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Loan or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
dawn.leelum@jpmorgan.com or at such other e-mail address(es) provided to the
Borrower from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. Nothing in this Section 11.2 shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

 

-128-



--------------------------------------------------------------------------------

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such Person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival. All covenants, agreements, representations and warranties made by
the Loan Parties herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20 and 11.5 and
Section 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

11.5 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement, the Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the

 

-129-



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent, the Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower shall not be obligated to pay legal fees and expenses incurred pursuant
to clauses (i) and (ii) above in connection with the syndication of the credit
facilities or the preparation of the Loan Documents prior to the initial Credit
Extension.

(b) The Borrower shall indemnify the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the execution or delivery of this
Agreement, any Loan Document or any agreement or instrument contemplated hereby
or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials at, on, under or from any
property owned or operated by any Group Member, any Environmental Liability
related in any way to any Group Member or any violation of healthcare laws
related in any way to any Group Member, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, regardless of whether
brought by a third party or by a Loan Party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses arise from the material breach by such
Indemnitee of this Agreement or are determined by a court of competent
jurisdiction by final and nonappealable judgment to have been incurred primarily
by reason of the gross negligence or willful misconduct of such Indemnitee and
that if any Indemnitee shall receive indemnification that is later disallowed by
this proviso, it shall promptly repay to the Borrower any such funds.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Collateral
Agent (or any sub-agent thereof), the Issuing Lender or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent, the Issuing Lender or the
Swingline Lender, as the case may be, such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Lender or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any Loan Document or any agreement or instrument contemplated hereby
or thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its

 

-130-



--------------------------------------------------------------------------------

rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.1(a), 8.1(b) or 8.1(g) has occurred and is
continuing, any other Person (other than a Disqualified Lender); provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund; and

(C) the Issuing Lender and the Swingline Lender; provided that no consent of the
Issuing Lender or the Swingline Lender shall be required for an assignment of
all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche B Term Facility or the Tranche AB-2
Term Facility, $1,000,000) unless each of the Borrower and the Administrative
Agent otherwise consents; provided that (1) no such consent of the Borrower
shall be required if an Event of Default under Sections 8.1(a), (b) or (g) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that the Administrative Agent may waive
such fee in its sole discretion); and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

-131-



--------------------------------------------------------------------------------

For the purposes of this Section 11.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Agents, the Borrower, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.7(b) or (c), 3.4, 3.5,
2.17(e) or 11.5, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c)(i) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender, sell
participations to one or more banks or other entities (other than a Disqualified
Lender) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the second proviso to the third sentence of Section 11.1 and
(2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20, and shall be subject to Section 2.21,
to the same extent as if it were a Lender and had acquired its interest by
assignment

 

-132-



--------------------------------------------------------------------------------

pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender; provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender. Notwithstanding the foregoing, each Loan Party and
the Lenders acknowledge and agree that the Administrative Agent shall not have
any responsibility to determine the compliance of any Lender with the
requirements of this Section 11.6(c) (it being understood that each Lender shall
be responsible for ensuring its own compliance with the requirements of this
Section).

(i)(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, which shall not be unreasonably withheld or delayed. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 2.19 unless such Participant agrees to comply with Section 2.19(e).

(ii)(iii) Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
register on which it enters the names and addresses of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, and
such Lender shall treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(f) The Borrower, at its sole expense and upon receipt of written notice from
the relevant Lender, agrees to issue Note(s) to any Lender requiring Note(s) to
facilitate transactions of the type described in this Section 11.6.

11.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

-133-



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

11.8 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF).

 

-134-



--------------------------------------------------------------------------------

11.12 Submission to Jurisdiction; Waivers. Each party hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 11.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13 Acknowledgments. Each of the Loan Parties hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent or the Collateral Agent nor any Lender has
any fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent, the Collateral Agent and Lenders,
on one hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

11.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Collateral Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 11.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or any Guarantor (i) in connection
with (A) the sale of such Collateral or the sale of all or substantially all of
Capital Stock of such Guarantor, in each case, to a Person or Persons, none of
which is the Borrower or a Subsidiary in compliance with the terms and
provisions of the Loan Documents or (B) a transaction that has been consented to
in accordance with Section 11.1 or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as the Loans, the LC Disbursements and the other accrued
obligations (including accrued indemnity obligations) under the Loan Documents
(other than obligations under or in respect of Swap Agreements) shall have been
paid in full, the Commitments have been terminated and no Letters of Credit

 

-135-



--------------------------------------------------------------------------------

shall be outstanding, the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Collateral Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

11.15 Confidentiality. Each of the Administrative Agent, the Collateral Agent,
the Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any pledgee or prospective pledgee referred to in
Section 11.6(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Collateral Agent, the Issuing Lender or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Collateral Agent, the Issuing Lender or any Lender
on a nonconfidential basis prior to disclosure by the Borrower; provided that,
in the case of information received from the Borrower after the Closing Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.16 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

11.17 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

11.18 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this

 

-136-



--------------------------------------------------------------------------------

Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

11.19 Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent an Addendum duly executed by
such Lender, the Borrower and the Administrative Agent.

11.20 Third Party Beneficiary. None of the provisions contained in this
Agreement are intended by the parties hereto, nor shall they be deemed, to
confer any benefit on any Person not a party to this Agreement other than, to
the extent provided herein, any Indemnitee or Secured Party. The representations
and warranties of the Loan Parties contained herein are provided for the benefit
of the Administrative Agent, the Collateral Agent, the Issuing Lender and each
of the Lenders and their respective successors and permitted assigns in
accordance herewith, and are not being provided for the benefit of any other
Person (which other Person shall include, for this purpose, without limitation,
any shareholder of any Loan Party).

[SIGNATURE PAGES FOLLOW]

 

-137-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DAVITA INC. By:  

 

  Name:   Title: GUARANTORS LISTED ON APPENDIX A By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

Appendix A

Guarantors

 

Alamosa Dialysis, LLC

   Carroll County Dialysis Facility, Inc.    Continental Dialysis Center of
Springfield-Fairfax, Inc.    Continental Dialysis Center, Inc.    DaVita — West,
LLC    DaVita of New York, Inc.    DaVita Rx, LLC    Dialysis Holdings, Inc.   
Dialysis Specialists of Dallas, Inc.    DNP Management Company, LLC    Downriver
Centers, Inc.    DVA Healthcare of Maryland, Inc.    DVA Healthcare of
Massachusetts, Inc.    DVA Healthcare of Pennsylvania, Inc.    DVA Healthcare
Procurement Services, Inc.    DVA Healthcare Renal Care, Inc.    DVA Laboratory
Services, Inc.    DVA of New York, Inc.    DVA Renal Healthcare, Inc.    East
End Dialysis Center, Inc.    Elberton Dialysis Facility, Inc.    Flamingo Park
Kidney Center, Inc.    Fort Dialysis, LLC    Freehold Artificial Kidney Center,
L.L.C.    Greenspoint Dialysis, LLC    Hills Dialysis, LLC    Houston Kidney
Center/Total Renal Care Integrated Service Network Limited Partnership    Kidney
Care Services, LLC    Knickerbocker Dialysis, Inc.    Liberty RC, Inc.   
Lincoln Park Dialysis Services, Inc.    Maple Grove Dialysis, LLC    Mason-Dixon
Dialysis Facilities, Inc.    Nephrology Medical Associates of Georgia, LLC   
Neptune Artificial Kidney Center, L.L.C.    New Hope Dialysis, LLC    North
Atlanta Dialysis Center, LLC    North Colorado Springs Dialysis, LLC    Palo
Dialysis, LLC    Patient Pathways, LLC    Physicians Choice Dialysis of Alabama,
LLC    Physicians Choice Dialysis, LLC    Physicians Dialysis Acquisitions, Inc.
   Physicians Dialysis Ventures, Inc.    Physicians Dialysis, Inc.    Physicians
Management, LLC    Renal Life Link, Inc.   

 

Appendix A-1



--------------------------------------------------------------------------------

Renal Treatment Centers — California, Inc.    Renal Treatment Centers — Hawaii,
Inc.    Renal Treatment Centers — Illinois, Inc.    Renal Treatment Centers —
Mid-Atlantic, Inc.    Renal Treatment Centers — Northeast, Inc.    Renal
Treatment Centers — Southeast, LP    Renal Treatment Centers — West, Inc.   
Renal Treatment Centers, Inc.    RMS Lifeline, Inc.    Rocky Mountain Dialysis
Services, LLC    Shining Star Dialysis, Inc.    Sierra Rose Dialysis Center, LLC
   Southwest Atlanta Dialysis Centers, LLC    The DaVita Collection, Inc.   
Total Acute Kidney Care, Inc.    Total Renal Care Texas Limited Partnership   
Total Renal Care, Inc.    Total Renal Laboratories, Inc.    Total Renal
Research, Inc.    TRC — Indiana, LLC    TRC of New York, Inc.    TRC West, Inc.
   Tree City Dialysis, LLC    VillageHealth DM, LLC    Westview Dialysis, LLC   

 

Appendix A-2



--------------------------------------------------------------------------------

EXHIBIT Q

[FORM OF]

FIRST-LIEN INTERCREDITOR AGREEMENT

Among

DAVITA INC.,

as Borrower,

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties

JPMORGAN CHASE BANK, N.A.,

as Authorized Representative for the Credit Agreement Secured Parties,

[            ]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of [            ], 201[ ]



--------------------------------------------------------------------------------

FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [            ], 201[  ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among DAVITA INC. a Delaware
corporation (the “Borrower”), the other Grantors (as defined below) from time to
time party hereto, JPMORGAN CHASE BANK, N.A.,, as administrative agent for the
Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Credit Agreement Collateral
Agent”), JPMORGAN CHASE BANK, N.A., as Authorized Representative for the Credit
Agreement Secured Parties (as each such term is defined below), the Notes
Collateral Agent (as defined below) and Authorized Representative for the
Initial Additional First-Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the other Additional
First-Lien Secured Parties of the Series (as defined below) with respect to
which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent, the Credit Agreement Collateral Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
notes, indentures, security documents and other operative agreements evidencing
or governing such Indebtedness and the Liens securing such Indebtedness,
including the Initial Additional First-Lien Documents and the Additional
First-Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional First-Lien Obligations or any other
Additional First-Lien Obligations.

“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First-Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First-Lien Obligations pursuant to Section 5.13 hereof after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, interest (including interest that accrues after the
commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Additional First-Lien Document.



--------------------------------------------------------------------------------

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.

“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
(including as a result of any Refinancing or other modification of the Credit
Agreement permitted by Section 2.08).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means at any time from and after the time
that the Notes Collateral Agent becomes the Controlling Collateral Agent, the
Major Non-Controlling Authorized Representative.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the collateral
agent named as authorized representative for such Series in the applicable
Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Notes Collateral Agent and (iii) in the
case of any other Series of Additional First-Lien Obligations, the collateral
agent named as Authorized Representative for such Series in the applicable
Joinder Agreement.

“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Notes Collateral Agent (acting on the instructions of the Applicable
Authorized Representative).

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Credit Agreement, dated as of October 20,
2010, among Borrower, the lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent (in such capacity
and together with its successors in such capacity, the “Administrative Agent”)
and the other parties thereto, as further amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Credit Agreement Security Documents” means the Security Agreement, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Credit Agreement Collateral Agent for the purpose
of securing any Credit Agreement Obligations.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

-3-



--------------------------------------------------------------------------------

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Notes Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Security Documents and (ii) the Additional First-Lien Security Documents.

“Grantors” means the Borrower and each of the Guarantors (as defined in the
Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations. The
Grantors existing on the date hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Initial Additional First-Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [            ], among the Borrower, [the Guarantors
identified therein,] and [            ], as [trustee], as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness.

 

-4-



--------------------------------------------------------------------------------

“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.

“Initial Additional First-Lien Secured Parties” means the Notes Collateral
Agent, the Initial Additional Authorized Representative and the holders of the
Initial Additional First-Lien Obligations issued pursuant to the Initial
Additional First-Lien Agreement.

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrower, the Notes Collateral Agent and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional First-Lien Obligations, if any, that constitutes the largest
outstanding principal amount of any then outstanding Series of First-Lien
Obligations (including the Credit Agreement Obligations) and (ii) at any time
when the Notes Collateral Agent is the Controlling Collateral Agent, the
Authorized Representative of the Series of Additional First-Lien Obligations
that constitutes the largest outstanding principal amount of any then
outstanding Series of First-Lien Obligations (other than Credit Agreement
Obligations) with respect to such Shared Collateral.

 

-5-



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is [180] days
(throughout which [180] day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
Additional First-Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (ii) each Collateral
Agent’s and each other Authorized Representative’s receipt of written notice
from such Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Additional First-Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the Additional First-Lien Obligations of the Series with respect to
which such Non-Controlling Authorized Representative is the Authorized
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Additional First-Lien Document; provided that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Administrative Agent or the Credit Agreement Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Notes Collateral Agent” means (a) prior to the Discharge of the Initial
Additional First-Lien Obligations, [            ] and (b) after the Discharge of
the Initial Additional First-Lien Obligations, the Authorized Representative for
the Series of Additional First-Lien Obligations that constitutes the largest
outstanding principal amount of any then outstanding Series of Additional
First-Lien Obligations.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.

 

-6-



--------------------------------------------------------------------------------

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document for Additional
First-Lien Obligations incurred after the date hereof.

“Security Agreement” means the Security Agreement, dated as of October 20, 2010,
among Borrower, the Administrative Agent and the other parties thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First-Lien Secured Parties) and (b) with respect to any First-Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First-Lien Obligations, and (iii) the Additional First-Lien
Obligations incurred after the date hereof pursuant to any Additional First-Lien
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.

SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words

 

-7-



--------------------------------------------------------------------------------

“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

SECTION 1.03    Impairments. It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such Series
(and not the First-Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any Real
Property (as defined in the Credit Agreement) with a fair market value in excess
of $20,000,000 subject to a mortgage that applies to all First-Lien Obligations
shall not be deemed to be an Impairment of any Series of First-Lien Obligations.
In the event of any Impairment with respect to any Series of First-Lien
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of First-Lien Obligations, and the rights of the holders of such
Series of First-Lien Obligations (including, without limitation, the right to
receive distributions in respect of such Series of First-Lien Obligations
pursuant to Section 2.01) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such First-Lien Obligations subject to such Impairment.
Additionally, in the event the First-Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First-Lien
Obligations or the First-Lien Security Documents governing such First-Lien
Obligations shall refer to such obligations or such documents as so modified.

 

-8-



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01    Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Borrower or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
the Controlling Collateral Agent or any First-Lien Secured Party on account of
such enforcement of rights or remedies or received by the Controlling Collateral
Agent or any First-Lien Secured Party pursuant to any such intercreditor
agreement with respect to such Shared Collateral and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First-Lien Obligations are entitled under
any intercreditor agreement (other than this Agreement) (all proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to each Collateral Agent
(in its capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First-Lien
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Lien Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents and (iii) THIRD, after payment of all
First-Lien Obligations, to the Borrower and the other Grantors or their
successors or assigns, as their interests may appear, or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct. Notwithstanding the foregoing, with respect to any Shared Collateral
for which a third party (other than a First-Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First-Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First-Lien Obligations (such third party, an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Shared Collateral
or Proceeds to be distributed in respect of the Series of First-Lien Obligations
with respect to which such Impairment exists.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.

 

-9-



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the Credit
Agreement Collateral Agent pursuant to Section 3.10, 2.26 or Section 8 of the
Credit Agreement (or any equivalent successor provision) shall be applied as
specified in the Credit Agreement and will not constitute Shared Collateral.

SECTION 2.02    Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the Credit
Agreement Collateral Agent is the Controlling Collateral Agent, no Additional
First-Lien Secured Party shall or shall instruct any Collateral Agent to, and
neither the Notes Collateral Agent nor any other Collateral Agent that is not
the Controlling Collateral Agent shall, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any Additional First-Lien Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent, acting in accordance with the Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when the Notes Collateral
Agent is the Controlling Collateral Agent, (i) the Controlling Collateral Agent
shall act only on the instructions of the Applicable Authorized Representative,
(ii) the Controlling Collateral Agent shall not follow any instructions with
respect to such Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral) from any Non-Controlling
Authorized Representative (or any other First-Lien Secured Party other than the
Applicable Authorized Representative) and (iii) no Non-Controlling Authorized
Representative or other First-Lien Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Controlling Collateral
Agent to, commence any judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any First-Lien Security Document, applicable law or otherwise, it being agreed
that only the Controlling Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable
Additional First-Lien Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral.

 

-10-



--------------------------------------------------------------------------------

(c) Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First-Lien
Secured Party, the Controlling Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.

(d) Each of the First-Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

SECTION 2.03    No Interference; Payment Over.

(a) Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Controlling
Collateral Agent or any other First-Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Collateral Agent or any other First-Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Controlling Collateral Agent, any Applicable Authorized Representative or any
other First-Lien Secured Party shall be liable for any action taken or omitted
to be taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Collateral Agent or any
other First-Lien Secured Party to enforce this Agreement.

 

-11-



--------------------------------------------------------------------------------

(b) Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

SECTION 2.04    Automatic Release of Liens; Amendments to First-Lien Security
Documents.

(a) If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver all such authorizations and other instruments as shall reasonably be
requested by the Controlling Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.

SECTION 2.05    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Borrower or any of its Subsidiaries. The parties hereto acknowledge
that the provisions of this Agreement are intended to be enforceable as
contemplated by Section 510(a) of the Bankruptcy Code.

(b) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral secur-

 

-12-



--------------------------------------------------------------------------------

ing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless the Controlling Collateral Agent (in the
case of the Notes Collateral Agent, acting on the instructions of the Applicable
Authorized Representative) shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First-Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First-Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First-Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First-Lien Secured Parties (other than any Liens of the First-Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First-Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First-Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
First-Lien Secured Parties as set forth in this Agreement, (C) if any amount of
such DIP Financing or cash collateral is applied to repay any of the First-Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First-Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided that this Agreement shall not limit the right of the
First-Lien Secured Parties of each Series to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Lien Secured Parties of such Series or its Authorized Representative that
shall not constitute Shared Collateral; and provided, further, that the
First-Lien Secured Parties receiving adequate protection shall not object to any
other First-Lien Secured Party receiving adequate protection comparable to any
adequate protection granted to such First-Lien Secured Parties in connection
with a DIP Financing or use of cash collateral.

SECTION 2.06    Reinstatement. In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Lien Obligations shall again have been paid in full
in cash.

SECTION 2.07    Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

 

-13-



--------------------------------------------------------------------------------

SECTION 2.08    Refinancings, etc. The First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First-Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Notes Collateral Agent, promptly
deliver all Possessory Collateral to the Notes Collateral Agent together with
any necessary endorsements (or otherwise allow the Notes Collateral Agent to
obtain control of such Possessory Collateral). The Borrower shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify each Collateral Agent for loss or damage suffered by such
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Collateral Agent as a result of its own willful misconduct, gross
negligence or bad faith.

(b) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.

SECTION 2.10    Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional First-Lien Secured Party agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

 

-14-



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Notes Collateral Agent, the Credit
Agreement Collateral Agent agrees that no Credit Agreement Security Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Credit
Agreement Security Document would be prohibited by, or would require any Grantor
to act or refrain from acting in a manner that would violate, any of the terms
of this Agreement.

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an Authorized Officer of the
Borrower.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01    Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.

ARTICLE IV

The Controlling Collateral Agent

ARTICLE 4.01    Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Controlling Collateral Agent, except that each
Controlling Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

 

-15-



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First-Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the First-Lien Obligations or
the valuation, use, protection or release of any security for the First-Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First-Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Borrower or any of
its Subsidiaries, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.

ARTICLE V

Miscellaneous

SECTION 5.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

-16-



--------------------------------------------------------------------------------

(a) if to the Credit Agreement Collateral Agent, to it at
[                                ], Attention of [            ] (Fax No.
[            ]);

(b) if to the Initial Additional Authorized Representative, to it at
[            ], Attention of [            ] (Fax No. [            ]);

(c) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

SECTION 5.02    Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of or otherwise materially adversely affects the Borrower or
any other Grantor, with the consent of the Borrower).

(c) Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party (and with respect to any termination, waiver, amendment or modification
which by the terms of this Agreement requires the Borrower’s consent or which
increases the obligations or reduces the rights of or otherwise materially
adversely affects the Borrower or any other Grantor, with the consent of the
Borrower), any Authorized Representative may become a party hereto by execution
and delivery of a Joinder Agreement in accordance with Section 5.13 and upon
such execution and delivery, such Authorized Representative and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the Series
for which such Authorized Representative is acting shall be subject to the terms
hereof.

 

-17-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, in connection with any Refinancing of
First-Lien Obligations of any Series, or the incurrence of Additional First-Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First-Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrower, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence and are
reasonably satisfactory to each such Collateral Agent and each such Authorized
Representative, provided that any Collateral Agent or Authorized Representative
may condition its execution and delivery of any such amendment or modification
on a receipt of a certificate from an Authorized Officer of the Borrower to the
effect that such Refinancing or incurrence is permitted by the then existing
Secured Credit Documents.

SECTION 5.03    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

SECTION 5.05    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 5.06    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 5.07    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.08    Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

 

-18-



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.

SECTION 5.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional First-Lien
Documents), and none of the Borrower or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First-Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

 

-19-



--------------------------------------------------------------------------------

SECTION 5.13    Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the then extant Secured Credit Documents, the
Borrower may incur additional indebtedness after the date hereof that is secured
on an equal and ratable basis by the Liens securing the First-Lien Obligations
(such indebtedness referred to as “Additional Senior Class Debt”). Any such
Additional Senior Class Debt may be secured by a Lien and may be Guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the
Additional First-Lien Documents, if and subject to the condition that the
Authorized Representative of any such Additional Senior Class Debt (each, an
“Additional Senior Class Debt Representative”), acting on behalf of the holders
of such Additional Senior Class Debt (such Authorized Representative and holders
in respect of any Additional Senior Class Debt being referred to as the
“Additional Senior Class Debt Parties”), becomes a party to this Agreement as an
Authorized Representative by satisfying the conditions set forth in clauses
(i) through (iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative,

(i) such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered a Joinder Agreement (with such changes as may be reasonably approved
by the Collateral Agents and Additional Senior Class Debt Representative)
pursuant to which such Additional Senior Class Debt Representative becomes an
Authorized Representative hereunder, and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First-Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First-Lien Secured Parties;

(ii) the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
authorized officer of the Borrower and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof
and certified that such obligations are permitted to be incurred and secured on
a pari passu basis with the then extant First-Lien Obligations and by the terms
of the then extant Secured Credit Documents;

(iii) all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Controlling Collateral Agent to confirm and perfect the Liens securing
the relevant obligations relating to such Additional Senior Class Debt shall
have been made, executed and/or delivered (or, with respect to any such filings
or recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of the Controlling Collateral
Agent), and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Controlling Collateral Agent); and

 

-20-



--------------------------------------------------------------------------------

(iv) the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Notes Collateral Agent will continue to act in its
capacity as Notes Collateral Agent in respect of the then existing Authorized
Representatives (other than the Administrative Agent) and such additional
Authorized Representative.

SECTION 5.14    Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Security Documents, JPMorgan Chase Bank, N.A. is acting in the
capacities of Administrative Agent and Credit Agreement Collateral Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein or
in the Additional First-Lien Security Documents, [            ] is acting in the
capacity of Notes Collateral Agent solely for the Additional First-Lien Secured
Parties. Except as expressly set forth herein, none of the Administrative Agent,
the Credit Agreement Collateral Agent or the Notes Collateral Agent shall have
any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
Secured Credit Documents.

SECTION 5.15    Integration. This Agreement together with the other Secured
Credit Documents and the First-Lien Security Documents represents the agreement
of each of the Grantors and the First-Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Credit Agreement Collateral Agent, or any
other First-Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents.

SECTION 5.16    Additional Grantors. The Borrower agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will cause such Subsidiary to
within 15 Business Days following the end of the Fiscal Quarter in which such
Person becomes a Subsidiary become party hereto by executing and delivering an
instrument in the form of Annex III. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Administrative Agent, the Initial Additional Authorized
Representative and each additional Authorized Representative. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

SECTION 5.17    Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Section 9 of

 

-21-



--------------------------------------------------------------------------------

the Credit Agreement applicable to the Agents (as defined therein) thereunder
shall also apply to the Administrative Agent hereunder and (b) [    ] is
entering into this Agreement in its capacity as [Trustee] under [indenture] and
the provisions of Article [    ] of such indenture applicable to the Trustee
thereunder shall also apply to the Trustee hereunder.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Collateral Agent

By:      

Name:

Title:

 

JPMORGAN CHASE BANK, N.A.,

as Authorized Representative for the Credit Agreement Secured Parties

By:      

Name:

Title:

 

[            ],

as Notes Collateral Agent and as Initial Additional Authorized Representative

By:      

Name:

Title:

 

S-1



--------------------------------------------------------------------------------

DAVITA INC. By:      

Name:

Title:

 

[GRANTORS] By:      

Name:

Title:

 

S-2



--------------------------------------------------------------------------------

ANNEX I

Grantors

Schedule 1

 

 

ANNEX I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [            ] dated as of [            ],
201[            ] to the FIRST-LIEN INTERCREDITOR AGREEMENT dated as of [__],
201[            ] (the “First-Lien Intercreditor Agreement”), among DAVITA INC.,
a Delaware corporation (the “Borrower”), and certain subsidiaries and affiliates
of the Borrower (each, a “Grantor”), JPMORGAN CHASE BANK, N.A., as Credit
Agreement Collateral Agent for the Credit Agreement Secured Parties under the
First-Lien Security Documents (in such capacity, the “Credit Agreement
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Authorized Representative for
the Credit Agreement Secured Parties, [            ] as Initial Additional
Authorized Representative, and the additional Authorized Representatives from
time to time a party thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First-Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Additional First-Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First-Lien Security Documents
relating thereto, the Additional Senior Class Debt Representative in respect of
such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the First-Lien Intercreditor Agreement. Section 5.13 of the First-Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First-Lien Intercreditor Agreement as Additional
First-Lien Obligations and Additional First-Lien Secured Parties, respectively,
upon the execution and delivery by the Senior Debt Class Representative of an
instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 5.13 of the First-Lien Intercreditor
Agreement. The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First-Lien Intercreditor Agreement and the First-Lien
Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

SECTION 1.    In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
First-Lien Intercreditor Agreement as Additional First-Lien Obligations

 

 

1 

In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent

 

ANNEX II-1



--------------------------------------------------------------------------------

and Additional First-Lien Secured Parties, with the same force and effect as if
the New Representative had originally been named therein as an Authorized
Representative and the New Representative, on its behalf and on behalf of such
Additional Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the First-Lien Intercreditor Agreement applicable to it as
Authorized Representative and to the Additional Senior Class Debt Parties that
it represents as Additional First-Lien Secured Parties. Each reference to an
“Authorized Representative” in the First-Lien Intercreditor Agreement shall be
deemed to include the New Representative. The First-Lien Intercreditor Agreement
is hereby incorporated herein by reference.

SECTION 2.    The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and
(iii) the Additional First-Lien Documents relating to such Additional Senior
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First-Lien Intercreditor Agreement as Additional First-Lien Secured Parties.

SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4.    Except as expressly supplemented hereby, the First-Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First-Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

 

ANNEX II-2



--------------------------------------------------------------------------------

SECTION 8.    The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

 

ANNEX II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as

[            ] and as collateral agent for the holders of

[                        ],

By:      

Name:

Title:

 

Address for notices:     attention of:                                        
                         Telecopy:                          
                                           

 

 

 

ANNEX II-4



--------------------------------------------------------------------------------

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

By:      

Name:

Title:

 

[                             ],

as the Initial Additional Authorized Representative [and the Notes Collateral
Agent],

By:      

Name:

Title:

 

[OTHER AUTHORIZED REPRESENTATIVES]

DAVITA INC.,

as Borrower

By:      

Name:

Title:

 

THE OTHER GRANTORS

LISTED ON SCHEDULE I HERETO,

By:      

Name:

Title:

 

ANNEX II-5



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First-Lien Intercreditor Agreement

Grantors

[            ]

 

 

Schedule I-1



--------------------------------------------------------------------------------

ANNEX III

SUPPLEMENT NO. [            ] dated as of [                    ], 201[  ], to
the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [            ], 201[  ] (the
“First Lien Intercreditor Agreement”), among DAVITA INC., a Delaware corporation
(the “Borrower”), certain subsidiaries and affiliates of the Parent Borrower
(each a “Grantor”), JPMorgan Chase Bank, N.A., as Administrative Agent under the
Credit Agreement, [            ], as Initial Additional Authorized
Representative, and the additional Authorized Representatives from time to time
party thereto.

A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.

B.    The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Borrower are required to
enter into the First Lien Intercreditor Agreement. Section 5.16 of the First
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the First Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Additional First-Lien Documents.

Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows:

SECTION 1.    In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2.    The New Grantor represents and warrants to each Authorized
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Law and by general
principles of equity.

SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when each
Authorized Representative shall have received a counterpart of this Supplement
that bears the signature of the New Grantor. Delivery of an executed signature
page to this Supplement by facsimile transmission or other electronic method
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

 

ANNEX III-1



--------------------------------------------------------------------------------

SECTION 4.    Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the First Lien Intercreditor Agreement.

SECTION 8.    The Borrower agrees to reimburse each Authorized Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Secured Credit
Documents.

 

ANNEX III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:      

Name:

Title:

 

Acknowledged by:

JPMORGAN CHASE BANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

By:      

Name:

Title:

 

[            ],

as the Initial Additional Authorized Representative [and the Notes Collateral
Agent and],

By:      

Name:

Title:

[OTHER AUTHORIZED REPRESENTATIVES]

 

ANNEX III-3